Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g610134g95z16.jpg]

CREDIT AGREEMENT

dated as of

October 3, 2013

among

BELDEN INC.

The Foreign Borrowers and Other Loan Parties Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL ASSOCIATION and

CITIBANK, N.A.

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     59   

SECTION 1.03. Terms Generally

     59   

SECTION 1.04. Accounting Terms; GAAP

     59   

SECTION 1.05. Status of Obligations

     60   

SECTION 1.06. Determination of U.S. Dollar Amounts

     60   

SECTION 1.07. Interpretation

     60   

Article II The Credits

     61   

SECTION 2.01. Commitments

     61   

SECTION 2.02. Loans and Borrowings

     62   

SECTION 2.03. Requests for Revolving Borrowings

     63   

SECTION 2.04. Protective Advances

     64   

SECTION 2.05. Swingline Loans

     65   

SECTION 2.06. Letters of Credit

     66   

SECTION 2.07. Funding of Borrowings

     71   

SECTION 2.08. Interest Elections

     72   

SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments

     73   

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     75   

SECTION 2.11. Prepayment of Loans

     76   

SECTION 2.12. Fees

     77   

SECTION 2.13. Interest

     78   

SECTION 2.14. Alternate Rate of Interest

     79   

SECTION 2.15. Increased Costs

     80   

SECTION 2.16. Break Funding Payments

     82   

SECTION 2.17. Withholding of Taxes; Gross-Up

     82   

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     88   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     91   

SECTION 2.20. Defaulting Lenders

     92   

SECTION 2.21. Returned Payments

     93   

SECTION 2.22. Banking Services and Swap Agreements

     93   

SECTION 2.23. Judgment Currency

     94   

SECTION 2.24. Designation of Foreign Borrowers

     94   

Article III Representations and Warranties

     95   

SECTION 3.01. Organization; Powers

     95   

SECTION 3.02. Authorization; Enforceability

     95   

SECTION 3.03. Governmental Approvals; No Conflicts

     95   

SECTION 3.04. Financial Condition; No Material Adverse Change

     96   

SECTION 3.05. Properties

     96   

SECTION 3.06. Litigation and Environmental Matters

     96   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 3.07. Compliance with Laws and Agreements; No Default

     97   

SECTION 3.08. Investment Company Status; U.K. Business

     97   

SECTION 3.09. Taxes

     97   

SECTION 3.10. ERISA; Pension Plans

     97   

SECTION 3.11. Disclosure

     98   

SECTION 3.12. Material Agreements

     98   

SECTION 3.13. Solvency

     98   

SECTION 3.14. Insurance

     99   

SECTION 3.15. Capitalization and Subsidiaries

     99   

SECTION 3.16. Security Interest in Collateral

     99   

SECTION 3.17. Employment Matters

     99   

SECTION 3.18. Federal Reserve Regulations

     100   

SECTION 3.19. Use of Proceeds

     100   

SECTION 3.20. Common Enterprise

     100   

SECTION 3.21. Anti-Corruption Laws and Sanctions

     100   

SECTION 3.22. No Works Council

     100   

SECTION 3.23. Centre of Main Interest

     100   

Article IV Conditions

     101   

SECTION 4.01. Effective Date

     101   

SECTION 4.02. Each Credit Event

     103   

SECTION 4.03. Designation of a Foreign Borrower

     104   

Article V Affirmative Covenants

     106   

SECTION 5.01. Financial Statements; Borrowing Base and Other Information

     106   

SECTION 5.02. Notices of Material Events

     109   

SECTION 5.03. Existence; Conduct of Business

     110   

SECTION 5.04. Payment of Taxes

     110   

SECTION 5.05. Maintenance of Properties

     110   

SECTION 5.06. Books and Records; Inspection Rights

     111   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     111   

SECTION 5.08. Use of Proceeds

     111   

SECTION 5.09. Insurance

     111   

SECTION 5.10. Casualty and Condemnation

     112   

SECTION 5.11. Appraisals

     112   

SECTION 5.12. Field Examinations

     112   

SECTION 5.13. Financial Assistance

     113   

SECTION 5.14. Additional Collateral; Further Assurances

     113   

SECTION 5.15. Transfer of Accounts of European Loan Parties

     115   

SECTION 5.16. European Cash Management

     115   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

Article VI Negative Covenants

     116   

SECTION 6.01. Indebtedness

     116   

SECTION 6.02. Liens

     119   

SECTION 6.03. Fundamental Changes

     120   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     121   

SECTION 6.05. Asset Sales

     123   

SECTION 6.06. Sale and Leaseback Transactions

     124   

SECTION 6.07. Swap Agreements

     124   

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

     124   

SECTION 6.09. Transactions with Affiliates

     126   

SECTION 6.10. Restrictive Agreements

     126   

SECTION 6.11. Amendment of Material Documents

     127   

SECTION 6.12. Canadian Pension Plans

     127   

SECTION 6.13. Fixed Charge Coverage Ratio

     127   

Article VII Events of Default

     127   

Article VIII The Administrative Agent

     130   

SECTION 8.01. Appointment

     130   

SECTION 8.02. Rights as a Lender

     131   

SECTION 8.03. Duties and Obligations

     131   

SECTION 8.04. Reliance

     131   

SECTION 8.05. Actions through Sub-Agents

     131   

SECTION 8.06. Resignation

     132   

SECTION 8.07. Non-Reliance

     133   

SECTION 8.08. Other Agency Titles

     133   

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties

     133   

Article IX Miscellaneous

     138   

SECTION 9.01. Notices

     138   

SECTION 9.02. Waivers; Amendments

     141   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     144   

SECTION 9.04. Successors and Assigns

     146   

SECTION 9.05. Survival

     149   

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     150   

SECTION 9.07. Severability

     150   

SECTION 9.08. Right of Setoff

     150   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     151   

SECTION 9.10. WAIVER OF JURY TRIAL

     152   

SECTION 9.11. Headings

     152   

SECTION 9.12. Confidentiality

     152   

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     153   

SECTION 9.14. USA PATRIOT Act

     153   

SECTION 9.15. Canadian Anti-Money Laundering Legislation

     154   

SECTION 9.16. Disclosure

     154   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 9.17. Appointment for Perfection

     154   

SECTION 9.18. Interest Rate Limitation

     154   

SECTION 9.19. No Advisory or Fiduciary Responsibility

     155   

SECTION 9.20. Intercreditor Agreements

     156   

SECTION 9.21. Limitation on Subsidiaries

     156   

Article X Loan Guaranty of Domestic Loan Parties

     156   

SECTION 10.01. Guaranty

     156   

SECTION 10.02. Guaranty of Payment

     156   

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     156   

SECTION 10.04. Defenses Waived

     157   

SECTION 10.05. Rights of Subrogation

     158   

SECTION 10.06. Reinstatement; Stay of Acceleration

     158   

SECTION 10.07. Information

     158   

SECTION 10.08. Termination

     158   

SECTION 10.09. Taxes

     158   

SECTION 10.10. Maximum Liability

     159   

SECTION 10.11. Contribution.

     159   

SECTION 10.12. Liability Cumulative

     160   

SECTION 10.13. Keepwell

     160   

Article XI Loan Guaranty of Foreign Loan Parties

     160   

SECTION 11.01. Guaranty

     160   

SECTION 11.02. Guaranty of Payment

     160   

SECTION 11.03. No Discharge or Diminishment of Loan Guaranty

     161   

SECTION 11.04. Defenses Waived

     161   

SECTION 11.05. Rights of Subrogation

     162   

SECTION 11.06. Reinstatement; Stay of Acceleration

     162   

SECTION 11.07. Information

     162   

SECTION 11.08. Termination

     162   

SECTION 11.09. Taxes

     162   

SECTION 11.10. Maximum Liability

     163   

SECTION 11.11. Contribution

     163   

SECTION 11.12. Liability Cumulative

     164   

SECTION 11.13. Keepwell

     164   

SECTION 11.14. German Guaranty Limitations

     164   

Article XII The Borrower Representative

     166   

SECTION 12.01. Appointment; Nature of Relationship

     166   

SECTION 12.02. Powers

     167   

SECTION 12.03. Employment of Agents

     167   

SECTION 12.04. Notices

     167   

SECTION 12.05. Successor Borrower Representative

     167   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

SECTION 12.06. Execution of Loan Documents; Borrowing Base Certificate

     167   

SECTION 12.07. Reporting

     167   

SECTION 12.08. Representation of Dutch Loan Party

     167   

Article XIII Subordination of Intercompany Indebtedness

     168   

SECTION 13.01. Subordination of Intercompany Indebtedness

     168   

 

SCHEDULES:

Commitment Schedule Schedule 2.06 – Existing Letters of Credit Schedule 3.06 –
Disclosed Matters Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and
Subsidiaries Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing
Liens Schedule 6.04 – Existing Investments Schedule 6.09 –Transactions with
Affiliates Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Borrowing Base
Certificate Exhibit C – Form of Compliance Certificate Exhibit D – Joinder
Agreement Exhibit E-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-2 – U.S. Tax
Certificate (For Foreign Participants that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit E-3 – U.S. Tax Certificate (For Foreign
Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit
E-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit F – List of Closing Documents Exhibit G –
Form of Borrowing Subsidiary Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 3, 2013 (as it may be amended or modified
from time to time, this “Agreement”) among BELDEN INC., the FOREIGN BORROWERS
party hereto, the other Loan Parties party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and U.S. BANK NATIONAL ASSOCIATION, HSBC BANK
USA, NATIONAL ASSOCIATION and CITIBANK, N.A., as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the applicable Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger, amalgamation or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent, security trustee and collateral agent for the Secured
Parties hereunder or, as applicable, such branches or affiliates of JPMorgan
Chase Bank, N.A. as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity. References to the
“Administrative Agent” shall include J.P. Morgan Europe Limited (including but
not limited to matters pertaining to the European Loan Parties), JPMorgan Chase
Bank, N.A., Toronto Branch (including but not limited to matters pertaining to
the Canadian Loan Parties) and any such other branch or affiliate of JPMorgan
Chase Bank, N.A. designated by JPMorgan Chase Bank, N.A. for the purpose of
performing such obligations in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.

“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Commitment and (ii) the Aggregate Borrowing Base minus
(b) the Aggregate Revolving Exposure.

“Aggregate Borrowing Base” means, at any time, the sum of the Domestic Borrowing
Base at such time plus the Primary Foreign Borrowing Base at such time plus the
German A Borrowing Base at such time plus the German B Borrowing Base at such
time plus the German C Borrowing Base at such time.

“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased and/or reduced from time to time pursuant to
the terms and conditions hereof. As of the Effective Date, the Aggregate
Commitment is $400,000,000.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Agreed Currencies” means, collectively, U.S. Dollars, Euro, Sterling and
Canadian Dollars.

“ALTA” means the American Land Title Association.

“ALTA Survey” means, (i) with respect to real property located in the United
States (or any other jurisdiction in which a European Loan Party is organized),
an ALTA survey (or its equivalent in non-ALTA jurisdictions) as of a date
acceptable to the Administrative Agent and the title company issuing the
applicable Mortgage Policy, certified to the Administrative Agent and the issuer
of the Mortgage Policy in a manner reasonably satisfactory to the Administrative
Agent by a land surveyor duly registered and licensed in the state in which such
real property is located and acceptable to the Administrative Agent, showing no
encumbrances other than the Permitted Encumbrances and containing any Table A
items (or their equivalent in non-ALTA jurisdictions) requested by the
Administrative Agent and sufficient in all respects to remove the standard
survey exceptions from the applicable Mortgage Policy, (ii) with respect to real
property located in Canada, province of Ontario, a survey plan and surveyor’s
real property report prepared and certified by a professional member of the
Association of Ontario Land Surveyors in accordance with the requirements of the
Surveyors Act (Ontario) and the regulations thereunder; and (iii) with respect
to real property located in Canada, province of Quebec, a certificate of
location consisting of a report and a plan prepared and certified by a Quebec
land surveyor in accordance with the Land Surveyors Act and the regulations
thereunder.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% (without any rounding). Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted

 

2



--------------------------------------------------------------------------------

LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively. If the Alternate Base Rate is being used as an alternate
rate of interest pursuant to Section 2.14 hereof, then the Alternate Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Alternate Rate” means, for any day and for any Agreed Currency, the sum of
(a) a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions in consultation with the Borrower
Representative, reflecting the cost to the Lenders of obtaining funds, plus
(b) the Applicable Rate for Eurocurrency Revolving Loans. When used in reference
to any Loan or Borrowing, “Alternate Rate” refers to whether such Loan, or the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Alternate Rate.

“AML Legislation” has the meaning assigned to such term in Section 9.15(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates from time to time
concerning or relating to money laundering, bribery or corruption.

“Applicable Percentage” means (a) with respect to any Domestic Tranche Lender in
respect of a Domestic Tranche Credit Event, its Domestic Tranche Percentage and
(b) with respect to any Global Tranche Lender in respect of a Global Tranche
Credit Event, its Global Tranche Percentage.

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR and Canadian Base Rate
Spread” or “Eurocurrency, CDOR and Overnight LIBO Spread”, as the case may be,
based upon the Total Net Leverage Ratio as of the most recent determination
date:

 

    

Total Net Leverage Ratio

   ABR and Canadian Base
Rate Spread     Eurocurrency, CDOR and
Overnight LIBO Spread  

Category 1

   < 2.00 to 1.00      0.25 %      1.25 % 

Category 2

   < 3.00 to 1.00 but ³ 2.00 to 1.00      0.50 %      1.50 % 

Category 3

   ³ 3.00 to 1.00      0.75 %      1.75 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company based upon the Company’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Total
Net Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that, the Total
Net Leverage Ratio shall be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders if the Company
fails to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Category 2 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable financial statements for
the Company’s fiscal quarter ending March 31, 2014 and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraph.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and, if the
Borrower Representative’s consent is required for the related assignment, the
Borrower Representative (such approval not to be unreasonably withheld or
delayed).

“Auditor’s Determination” has the meaning assigned to such term in
Section 11.14(c).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (or any Subsidiaries of the Loan Parties if the Borrower
Representative has provided written notice to the Administrative Agent of the
services in favor of such Subsidiaries to be secured) by any Lender or any of
its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties (or any Subsidiaries of the Loan Parties if the Borrower
Representative has provided written notice to the Administrative Agent of the
Banking Services in favor of such Subsidiaries to be secured), whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, monitor, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

4



--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrowers” means, collectively, the Company and the Foreign Borrowers.

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans and CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan
and (c) a Protective Advance.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit G and/or such other agreement reasonably
acceptable to the Administrative Agent and the Borrower Representative.

“Borrowing Bases” means, collectively, the Domestic Borrowing Base, the Primary
Foreign Borrowing Base, the German A Borrowing Base, the German B Borrowing Base
and the German C Borrowing Base.

“Borrowing Base Certificate” means a certificate, setting forth the calculation
of each Borrowing Base, signed and certified as accurate and complete by a
Financial Officer of the Borrower Representative, in substantially the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
Permitted Discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in Euro) and (b) when used in connection
with any Loan denominated in Canadian Dollars, the term “Business Day” shall
also exclude any day in which commercial banks in Toronto, Canada are authorized
or required by law to remain closed.

“Canada” means, collectively, Canada and each province and territory thereof.

“Canadian Attorney-in-Fact” has the meaning assigned to such term in
Section 8.09(c).

“Canadian Base Rate” means, for any day, the rate per annum determined by the
Administrative Agent to be the greater of (a) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A., Toronto
Branch as its reference rate in effect on such day (or if such day is not a
business day, the immediately preceding business day) for determining interest
rates for Canadian Dollar denominated commercial loans in Canada and commonly
known as “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A., Toronto Branch and (b) the sum of (i) the CDOR Rate for an Interest Period
of one month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus (ii) one percent (1.0%).

 

5



--------------------------------------------------------------------------------

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
registered or unregistered, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, maintained or sponsored by or under which any
Canadian Loan Party or any Subsidiary of any Canadian Loan Party has any
liability with respect to any of their respective employees or former employees,
but excluding any Canadian Pension Plans and any plan maintained by the
Government of Canada or the Government of any province of Canada including the
Canada Pension Plan, the Quebec Pension Plan, Employment Insurance and workers’
compensation benefits plans.

“Canadian Borrower” means Belden Canada Inc., a corporation organized under the
laws of the Province of Ontario, Canada.

“Canadian Collateral Documents” means the Canadian Security Agreement and each
other pledge agreement, Mortgage, security agreement, deed of hypothec, charge,
debenture or other collateral agreement that is entered into by any Canadian
Loan Party (or any share pledge with respect to the shares of any Canadian Loan
Party) in favor of the Administrative Agent, securing all or any portion of the
Secured Obligations, in each case, in form and substance reasonably satisfactory
to the Administrative Agent and entered into pursuant to the terms of this
Agreement (including, without limitation, Section 5.14) or any other Loan
Document.

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, including any
Canadian MEPP that contains a “defined benefit provision,” as defined in
subsection 147.1(1) of the ITA.

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

“Canadian Insolvency Laws” means each of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of Canada or any province or territory thereof, including any law of Canada
or any province or territory thereof permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it.

“Canadian Loan Parties” means, collectively, the Canadian Borrower and each
Material Foreign Restricted Subsidiary (including the Canadian ULCs) or other
Person that is organized under the laws of Canada (or any province or territory
thereof) and becomes a party hereto and to a Canadian Security Agreement on the
Effective Date or pursuant to Section 5.14.

“Canadian MEPP” means a pension plan described in paragraph (b) of the
definition of Canadian Pension Plan.

“Canadian Pension Plan” means a pension plan that is subject to the ITA and the
applicable pension standards laws of any jurisdiction in Canada and that is
either (a) maintained or sponsored by a Canadian Loan Party for employees or
(b) maintained pursuant to a collective bargaining agreement, or other
arrangement under which more than one employer makes contributions and to which
a Canadian Loan Party is making or accruing an obligation to make contributions
or has within the preceding five years made or accrued such contributions, but
does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec.

 

6



--------------------------------------------------------------------------------

“Canadian Pension Termination Event” means (a) the withdrawal of a Canadian Loan
Party or any Subsidiary of a Canadian Loan Party from a Canadian Defined Benefit
Plan which is a Canadian MEPP that gives rise to an obligation to make
contributions to amortize a funding deficiency of such plan in respect of
employees or former employees of the Canadian Loan Party or any Subsidiary of
the Canadian Loan Party, (b) the giving or the filing, pursuant to applicable
laws, of a notice by a Canadian Loan Party or any Subsidiary of a Canadian Loan
Party of its intent to terminate in whole or in part a Canadian Defined Benefit
Plan or the filing of an amendment by a Canadian Loan Party or any Subsidiary of
a Canadian Loan Party with the applicable Governmental Authority which
terminates a Canadian Defined Benefit Plan, in whole or in part, (c) the
institution of proceedings by any Governmental Authority to terminate a Canadian
Defined Benefit Plan other than a Canadian MEPP, in whole or in part, or have a
replacement administrator or trustee appointed to administer a Canadian Defined
Benefit Plan or (d) any other event or condition which, under applicable law,
might reasonably constitute grounds for the termination or winding up of a
Canadian Defined Benefit Plan other than a Canadian MEPP, in whole or in part,
or the appointment by any Governmental Authority of a replacement administrator
or trustee to administer such a Canadian Defined Benefit Plan.

“Canadian Priority Payables” means, at any time, with respect to the Primary
Foreign Borrowing Base:

(a) the amount past due and owing by any Canadian Loan Party (or any other
Person for which any Canadian Loan Party has joint and several liability), or
the accrued amount for which each Canadian Loan Party has an obligation (whether
several, or joint and several) to remit to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of
(i) pension fund obligations, (ii) employment insurance, (iii) goods and
services Taxes, harmonized sales Tax, sales Taxes, retail sales Taxes, employee
income Taxes and other Taxes payable or to be remitted or withheld,
(iv) workers’ compensation, (v) wages, salaries, commission or compensation,
including vacation pay, (vi) obligations under the Canada Pension Plan or any
equivalent under the laws of any province of Canada, (vii) obligations pursuant
to the Wage Earner Protection Program Act (Canada), as amended, and (viii) other
charges and demands; in each case in respect of which any Governmental Authority
or other Person may claim a security interest, hypothec, prior claim, trust or
other claim or Lien ranking or capable of ranking in priority to or pari passu
with one or more of the Liens granted pursuant to the Loan Documents; and

(b) the aggregate amount of any other liabilities of the Canadian Loan Parties
(or any other Person for which the Canadian Loan Parties have joint and several
liability) (i) in respect of which a trust (deemed or otherwise) has been or may
be imposed on any Accounts or Inventory of any Canadian Loan Party to provide
for payment or (ii) which are secured by a security interest, hypothecation,
prior claim, pledge, charge, right, or claim or other Lien on any Collateral of
any Canadian Loan Party, in each case pursuant to any applicable law, rule or
regulation and which trust, security interest, hypothecation, prior claim,
pledge, charge, right, claim or other Lien ranks or is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the Loan
Documents.

“Canadian Priority Payables Reserve” means, on any date of determination for the
Primary Foreign Borrowing Base, a reserve established from time to time by the
Administrative Agent in the exercise of its Permitted Discretion in such amount
as the Administrative Agent may determine in respect of Canadian Priority
Payables of the Canadian Borrower and the other Canadian Loan Parties.

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

7



--------------------------------------------------------------------------------

“Canadian Restricted Subsidiary” means each Restricted Subsidiary organized
under the laws of Canada or any province or territory thereof.

“Canadian Security Agreement” means that certain ABL Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, between the Canadian Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.

“Canadian Swingline Loan” has the meaning assigned to such term in Section 2.05.

“Canadian ULCs” means, collectively, Belden Canada Finance 1 ULC and Belden
Canada Finance 2 ULC, each an Alberta unlimited liability company.

“Canadian Unpaid Supplier Reserve” means, with respect to each Canadian Loan
Party, a reserve established by the Administrative Agent in the exercise of its
Permitted Discretion in respect of any Inventory that is subject to rights of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) as amended, or any other laws of Canada or laws of any
province of Canada that grant repossession, revendication or similar rights to
an unpaid supplier, where such supplier’s right ranks or is capable of ranking
in priority to, or pari passu with, one or more of the Liens granted in the
Collateral Documents.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries prepared in accordance with GAAP.

“Capital Impairment” has the meaning assigned to such term in Section 11.14(a).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Dominion Period” shall mean any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (i) when an
Event of Default has occurred and is continuing, (ii) when the Administrative
Agent reasonably believes that an Event of Default under clause (h) or (i) of
Article VII is imminent, or (iii) commencing with the date on which Aggregate
Availability is less than the greater of 10% of the Aggregate Commitment and
$40,000,000, and continuing until such subsequent date as when the Aggregate
Availability has exceeded the greater of 10% of the Aggregate Commitment and
$40,000,000 for thirty (30) consecutive days.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m., Toronto local time, on such day and, if
such day is not a Business Day, then on the immediately preceding Business Day
(as adjusted by the Administrative Agent after 10:00 a.m., Toronto local time,
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest) plus (b) in the case of Lenders that are not Chartered
“Schedule I” Banks, 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of

 

8



--------------------------------------------------------------------------------

such rate on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m., Toronto local time, on such day for commercial loans or
other extensions of credit to businesses of comparable credit risk; or if such
day is not a Business Day, then as quoted by the Administrative Agent on the
immediately preceding Business Day.

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

“CFC Holding Company” means (a) a Domestic Restricted Subsidiary (i) with no
material assets or business activities other than the ownership or management of
Equity Interests in, or Indebtedness of, one or more CFCs and (ii) does not
incur, and is not otherwise liable for, any Indebtedness other than Indebtedness
constituting intercompany Indebtedness permitted under this Agreement or (b) a
passthrough entity (including a partnership or disregarded entity for U.S.
federal income tax purposes) that owns directly or indirectly Equity Interests
in, or Indebtedness of, one or more CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; (c) the occurrence of a change in
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (d) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ or managers’ qualifying shares) of the ordinary
voting and economic power of any Foreign Borrower.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, or any European
equivalent regulation (such as the European Market and Infrastructure
Regulation) and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.18.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

9



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Tranche
Revolving Loans, Global Tranche Revolving Loans, Swingline Loans or Protective
Advances and (b) any Commitment, refers to whether such Commitment is a Domestic
Tranche Commitment or a Global Tranche Commitment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” means each of U.S. Bank National Association, HSBC
Bank, National Association and Citibank, N.A. in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

“Collateral” means any and all property of a Loan Party subject to a Lien
created by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be subject to a
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders
and other Secured Parties, to secure the Secured Obligations; provided that,
“Collateral” shall not include any Excluded Assets.

“Collateral Access Agreement” has the meaning assigned to such term in the
applicable Security Agreement.

“Collateral Documents” means, collectively, the Canadian Collateral Documents,
the Domestic Collateral Documents, the Dutch Collateral Documents, the German
Collateral Documents, the U.K. Collateral Documents and any other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the Secured Obligations.

“Collection Account” has the meaning assigned to such term in the applicable
Security Agreement.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Domestic Tranche Commitment and Global Tranche Commitment. The initial
U.S. Dollar Amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Belden Inc., a Delaware corporation.

“Company Revolving Exposure” means, with respect to any Lender at any time, and
without duplication, the sum of (a) the U.S. Dollar Amount of the outstanding
principal amount of Revolving Loans made by such Lender to the Company at such
time plus (b) the U.S. Dollar Amount of such Lender’s LC Exposure with respect
to Letters of Credit issued for the account of the Company at such time plus
(c) the U.S. Dollar Amount of such Lender’s Swingline Exposure with respect to
Swingline Loans made to the Company at such time.

“Company Swingline Loan” has the meaning assigned to such term in Section 2.05.

 

10



--------------------------------------------------------------------------------

“Computation Date” is defined in Section 1.06.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes, branch
profits Taxes or any U.K. Bank Levy.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator pursuant to Section 38 or 47 of the Pensions Act (U.K.) 2004.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means, collectively, accounts of the Loan
Parties maintained with the Administrative Agent from time to time as zero
balance, cash management accounts pursuant to and under any agreement between
the Loan Parties and the Administrative Agent, as modified and amended from time
to time, and through which disbursements of the Borrowers, any other Loan Party
and any designated Subsidiary of the Borrowers are made and settled on a daily
basis with no uninvested balance remaining overnight.

“Corresponding Debt” has the meaning assigned to such term in Section 8.09(f).

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Customer” has the meaning assigned to such term in Section 2.17(i).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able

 

11



--------------------------------------------------------------------------------

to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Deposit Account” has the meaning assigned to such term in the applicable
Security Agreement.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable Security Agreement.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the applicable Security
Agreement.

“Domestic Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts of the Domestic Loan Parties at such time, plus (b) the lesser of
(i) 70% of the Eligible Inventory of the Domestic Loan Parties at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value (expressed as a percentage) identified in the most recent inventory
appraisal ordered by the Administrative Agent multiplied by the Eligible
Inventory of the Domestic Loan Parties at such time, valued at the lower of cost
or market value, determined on a first-in-first-out basis plus (c) the Domestic
PP&E Component at such time (not to exceed that portion of the Maximum PP&E
Component allocated by Borrower Representative to the Domestic Borrowing Base in
the most recent Borrowing Base Certificate) minus (d) Reserves pertaining to the
Domestic Loan Parties (without duplication of any Reserves accounted for in the
Domestic PP&E Component), such Eligible Accounts or such Eligible Inventory.

“Domestic Collateral Documents” means the Domestic Security Agreement, the
Mortgages and each other pledge agreement, security agreement, or other
collateral agreement that is entered into by any Domestic Loan Party in favor of
the Administrative Agent, securing the Secured Obligations, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.14).

“Domestic Loan Parties” means, collectively, the Company and each Material
Domestic Restricted Subsidiary or other Person organized under the laws of the
U.S. that becomes a party hereto and to the Domestic Security Agreement on the
Effective Date or pursuant to Section 5.14.

“Domestic PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible Real
Property of the Domestic Loan Parties: the applicable Real Property Amortization
Factor for such Eligible Real Property multiplied by 75% of the fair market
value of such Eligible Real Property, determined based on the most recent real
estate appraisal completed in accordance with the terms hereof plus (b) the sum
of the following amounts calculated for each Eligible Equipment of the Domestic
Loan Parties: the applicable Equipment Amortization Factor for such Equipment
multiplied by 85% of the Net Orderly Liquidation Value of such Eligible
Equipment less (c) Reserves applicable to the Domestic PP&E Component and,
without duplication of Reserves set forth in clause (d) of the definition of
“Domestic Borrowing Base,” the Domestic Loan Parties and established by the
Administrative Agent in its Permitted Discretion.

“Domestic Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

12



--------------------------------------------------------------------------------

“Domestic Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of a jurisdiction located in the U.S.

“Domestic Security Agreement” means that certain ABL Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, between the Domestic Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

“Domestic Tranche Commitment” means, with respect to each Domestic Tranche
Lender, the commitment, if any, of such Lender to make Domestic Tranche
Revolving Loans and to acquire participations in Domestic Tranche Letters of
Credit, Protective Advances and Swingline Loans hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lender pursuant to Section 9.04. The initial
amount of each Domestic Tranche Lender’s Domestic Tranche Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Domestic
Tranche Lender shall have assumed its Domestic Tranche Commitment, as
applicable. The aggregate principal amount of the Domestic Tranche Commitments
on the Effective Date is $240,000,000.

“Domestic Tranche Credit Event” means a Domestic Tranche Revolving Borrowing,
the issuance, amendment, renewal or extension of a Domestic Tranche Letter of
Credit, the making of a Swingline Loan or Protective Advance that the Domestic
Tranche Lenders are required to participate in pursuant to the terms hereof, or
any of the foregoing.

“Domestic Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding Domestic Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of Domestic Tranche Letters of Credit that have not yet been
reimbursed by or on behalf of the Company at such time. The Domestic Tranche LC
Exposure of any Domestic Tranche Lender at any time shall be its Domestic
Tranche Percentage of the total Domestic Tranche LC Exposure at such time.

“Domestic Tranche Lender” means a Lender with a Domestic Tranche Commitment or
holding Domestic Tranche Revolving Loans.

“Domestic Tranche Letter of Credit” means any Letter of Credit issued under the
Domestic Tranche Commitments pursuant to this Agreement.

“Domestic Tranche Percentage” means, with respect to any Domestic Tranche
Lender, percentage equal to a fraction the numerator of which is such Lender’s
Domestic Tranche Commitment and the denominator of which is the aggregate
Domestic Tranche Commitments of all Domestic Tranche Lenders (provided that, if
the Domestic Tranche Commitments have terminated or expired, the Domestic
Tranche Percentages shall be determined based upon such Lender’s share of the
aggregate Domestic Tranche Revolving Exposures of all Lenders at that time);
provided that, in accordance with Section 2.20, so long as any Domestic Tranche
Lender shall be a Defaulting Lender, such Domestic Tranche Lender’s Domestic
Tranche Commitment shall be disregarded in the foregoing calculation.

“Domestic Tranche Revolving Borrowing” means a Borrowing comprised of Domestic
Tranche Revolving Loans.

 

13



--------------------------------------------------------------------------------

“Domestic Tranche Revolving Exposure” means, with respect to any Domestic
Tranche Lender at any time, and without duplication, the sum of (a) the
U.S. Dollar Amount of the outstanding principal amount of such Lender’s Domestic
Tranche Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s
Domestic Tranche LC Exposure plus (c) the U.S. Dollar Amount of such Lender’s
Domestic Tranche Swingline Exposure.

“Domestic Tranche Revolving Loan” means a Loan made by a Domestic Tranche Lender
pursuant to Section 2.01.

“Domestic Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding Swingline Loans that the
Domestic Tranche Lenders have purchased participations in pursuant to the terms
hereof. The Domestic Tranche Swingline Exposure of any Domestic Tranche Lender
at any time shall be its Domestic Tranche Percentage of the total Domestic
Tranche Swingline Exposure at such time.

“Domestic Tranche Unused Commitment” means, at any time, the aggregate Domestic
Tranche Commitments of all Domestic Tranche Lenders at such time minus the
aggregate Domestic Tranche Revolving Exposures of all Domestic Tranche Lenders
at such time.

“Dutch Attorney-in-Fact” has the meaning assigned to such term in Section 12.08.

“Dutch Borrower” means, on and after the applicable Foreign Borrower Effective
Date, Belden Europe B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands.

“Dutch Collateral Documents” means the Dutch Security Agreements, the Mortgages
and each other pledge agreement, security agreement, or other collateral
agreement that is entered into by any Dutch Loan Party (or any share pledge with
respect to (i) the shares in the capital of any Dutch Loan Party or (ii) the
partnership interest with respect to any Dutch Loan Party) in favor of the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.14).

“Dutch Insolvency Event” means any bankruptcy (faillissement), suspension of
payments ((voorlopige) surseance van betaling), administration
(onderbewindstelling), dissolution (ontbinding) (other than as permitted under
Section 6.03), a Dutch Loan Party having filed a notice under Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of
the Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).

“Dutch Loan Parties” means, collectively, the Dutch Borrower and each Material
Foreign Restricted Subsidiary or other Person that is organized under the laws
of the Netherlands and becomes a party hereto and to a Dutch Security Agreement
on the applicable Foreign Borrower Effective Date or pursuant to Section 5.14.

“Dutch Security Agreements” means, collectively, (i) a deed of disclosed pledge
over receivables (bank accounts, insurance policies and intercompany claims), to
be dated on or about the applicable Foreign Borrower Effective Date, among the
Dutch Loan Parties as pledgors and the Administrative Agent as pledgee, (ii) a
deed of undisclosed pledge over receivables, to be dated on or about the
applicable Foreign Borrower Effective Date, among the Dutch Loan Parties as
pledgors and the Administrative Agent as pledgee, (iii) a deed of non-possessory
pledge over movables, to be dated on or

 

14



--------------------------------------------------------------------------------

about the applicable Foreign Borrower Effective Date, among the Dutch Loan
Parties as pledgors and the Administrative Agent as pledgee and (iv) a deed of
pledge over intellectual property rights, to be dated on or about the applicable
Foreign Borrower Effective Date, among the Dutch Loan Parties as pledgors and
the Administrative Agent as pledgee.

“EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, without duplication, (i) Interest Expense (including amortization of
debt discount and debt issuance fees, costs and expenses), (ii) expense for
taxes measured by net income, profits or capital (or any similar measures), paid
or accrued, including, without limitation, federal and state and local income
taxes, foreign income taxes, or franchise taxes, (iii) depreciation,
(iv) amortization, (v) each non-cash expense (including, without limitation,
non-cash expenses related to stock based compensation), non-cash charge or
non-cash loss (including, extraordinary, unusual or non-recurring non-cash
losses), including, without limitation, in connection with Permitted
Acquisitions or restructurings, incurred or recognized, (vi) cash charges
incurred in connection with acquisition activities prior to the Effective Date
and to the extent not in excess of $10,000,000, (vii) fees, costs and expenses
incurred in connection with any Permitted Acquisition, in each case whether or
not consummated and solely to the extent disclosed in writing to the
Administrative Agent and in an aggregate amount not to exceed $10,000,000 during
any period of four consecutive fiscal quarters of the Company, (viii) cash
charges or extraordinary, unusual or non-recurring cash losses incurred or
recognized, including, without limitation, severance, relocation and
restructuring expenses (provided that, the aggregate amount of any such cash
charges or cash losses under this clause (viii) during any period of four
consecutive fiscal quarters of the Company shall not exceed $50,000,000),
(ix) any premiums, penalties or similar payments in connection with any
refinancing of Indebtedness, together with the fees, costs and expenses incurred
in connection with any such refinancing and (x) fees, costs and expenses
incurred in connection with the Transactions, all calculated for the Company and
its Restricted Subsidiaries in accordance with GAAP on a consolidated basis,
minus, to the extent included in Net Income, (1) interest income, (2) income tax
credits and refunds (to the extent not netted from income tax expense), (3) any
cash payments made during such period in respect of items described in clause
(v) above subsequent to the fiscal quarter in which the relevant non-cash
expenses, charges or losses were incurred and (4) extraordinary, unusual or
non-recurring income or gains recognized, all calculated for the Company and its
Restricted Subsidiaries in accordance with GAAP on a consolidated basis.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

15



--------------------------------------------------------------------------------

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Loan
Party:

(a) other than to the extent a Reserve is established pursuant to clause (b),
which is not subject to a first priority perfected security interest (which, in
the case of Accounts of the U.K. Loan Parties shall be a first priority
assignment by way of security or a first priority fixed charge (and shall not
mean a first priority floating charge)) in favor of the Administrative Agent;

(b) which is subject to any Lien, unless (i) such Lien constitutes (x) a Lien in
favor of the Administrative Agent, (y) a Permitted Encumbrance which does not
have priority over the Lien in favor of the Administrative Agent or (z) a Lien
permitted under Section 6.02(b) or 6.02(h) or (ii) the Administrative Agent
shall have established a Reserve in its Permitted Discretion for liabilities of
such Loan Party that are secured by such Lien;

(c) (i) which is unpaid more than one hundred twenty (120) days after the date
of the original invoice therefor or more than ninety (90) days after the
original due date therefor (“Overage”) (when calculating the amount under this
clause (i), for the same Account Debtor, the Administrative Agent shall include
the net amount of such Overage and add back any credits, but only to the extent
that such credits do not exceed the total gross receivables from such Account
Debtor), or (ii) which has been written off the books of such Loan Party or
otherwise designated as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 20% or such greater percentage as the Administrative Agent may determine
from time to time in its Permitted Discretion (or, if such Account Debtor is
Anixter International Inc. or any of its Subsidiaries, 25% or such greater
percentage as the Administrative Agent may determine from time to time in its
Permitted Discretion) of the aggregate amount of Eligible Accounts of all Loan
Parties (but will only be ineligible to the extent of such excess);

(f) with respect to which any covenant, representation or warranty contained in
any Loan Document has been breached or is not true in any material respect (or,
with respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect);

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest (but only to the extent thereof);

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

16



--------------------------------------------------------------------------------

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, administrative
receiver, administrator, compulsory manager, liquidator or other similar officer
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee, administrative receiver,
administrator, compulsory manager, liquidator or other similar officer,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
administration, winding-up, or voluntary or involuntary case under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due or has had a moratorium declared in respect of it, (v) become
insolvent, or (vi) ceased operation of its business (other than, in any such
case, post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the United States Bankruptcy Code and reasonably
acceptable to the Administrative Agent);

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S., Canada or, solely with respect to any Account
Debtor of the U.K. Loan Parties, the Dutch Loan Parties or the German Borrowers,
any Eligible Jurisdiction or (ii) is not organized under applicable laws of the
U.S., any state of the U.S., Canada, or any province of Canada or, solely with
respect to the U.K. Loan Parties, the Dutch Loan Parties or the German
Borrowers, any Eligible Jurisdiction, unless, in any such case, such Account is
backed by a letter of credit or bank guarantee reasonably acceptable to the
Administrative Agent; provided that, so long as the public corporate/family
rating of the Company is equal to or greater than Ba3 from Moody’s and BB- from
S&P, Accounts shall not be excluded from “Eligible Accounts” pursuant to this
clause, to the extent the aggregate amount of availability generated from such
Accounts, together with the aggregate amount of availability generated from
Accounts that are not excluded from “Eligible Accounts” pursuant to the proviso
in clause (y) below (but without duplication of Accounts that would have
otherwise been excluded under both clauses), does not exceed $15,000,000 in
aggregate at any time;

(m) which is owed in any currency other than U.S. Dollars, Canadian Dollars,
Sterling or Euro;

(n) which is owed by (i) any Governmental Authority of any country other than
Canada (or any province or territory thereof) or the U.S. unless such Account is
backed by a letter of credit or bank guarantee reasonably acceptable to the
Administrative Agent, (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction or (iii) any Governmental Authority of
Canada, or any province, territory, crown corporation, department, agency,
public corporation, or instrumentality thereof, unless the Financial
Administration Act (Canada) or other applicable Federal or provincial statutes,
and any other steps necessary to perfect the Lien of the Administrative Agent in
such Account, have been complied with to the Administrative Agent’s
satisfaction;

(o) which is owed by any Affiliate of any Loan Party or any employee, officer or
director of any Loan Party or any of its Affiliates;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

17



--------------------------------------------------------------------------------

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute,
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper or instrument;

(s) which is owed by an Account Debtor located in any State of the U.S. which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction (or may do so at a later
date without material penalty or prejudice and without affecting the
collectability of such Account);

(t) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business (but only to the extent of any such
reduction), or any Account which was partially paid and such Loan Party created
a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, foreign, provincial or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

(v) unless the Administrative Agent has established a Reserve in its Permitted
Discretion, which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods (including but not limited to
by way of retention of title), or which indicates any party other than such Loan
Party as payee or remittance party;

(w) which was created on cash on delivery terms;

(x) which is subject to any limitation on assignment or other restriction
(whether arising by operation of law, by agreement or otherwise) which would
under the local governing law of the contract have the effect of restricting the
assignment for or by way of security or the creation of security, in each case,
unless the Administrative Agent has determined that such limitation is not
enforceable; or

(y) as to which the contract or agreement underlying such Account is governed by
(or, if no governing law is expressed therein, is deemed to be governed by) the
laws of any jurisdiction other than (i) in the case of Accounts owing to any
Domestic Loan Party or any Canadian Loan Party, the U.S., any state thereof, the
District of Columbia or Canada (or any province or territory thereof) or (ii) in
the case of any European Loan Party, any Eligible Jurisdiction; provided that,
so long as the public corporate/family rating of the Company is equal to or
greater than Ba3 from Moody’s and BB- from S&P, Accounts shall not be excluded
from “Eligible Accounts” pursuant to this clause, to the extent the aggregate
amount of availability generated from such Accounts, together with the aggregate
amount of availability generated from Accounts that are not excluded from
“Eligible Accounts” pursuant to the proviso in clause (l) above (but without
duplication of Accounts that would have otherwise been excluded under both
clauses), does not exceed $15,000,000 in aggregate at any time.

 

18



--------------------------------------------------------------------------------

In the event that an Account of a Loan Party which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may in the Administrative Agent’s Permitted
Discretion, and be reduced by, without duplication hereunder or under the
foregoing eligibility criteria and to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Loan Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Loan Party to
reduce the amount of such Account. Notwithstanding the foregoing, the
eligibility criteria for “Eligible Accounts” may not be made more restrictive or
newly established after the Effective Date (i) without at least three
(3) Business Days’ prior notice to the Borrower Representative and (ii) in
response to circumstances or events in existence on the Effective Date and
disclosed to the Administrative Agent prior to the Effective Date (including
under any field examinations or appraisals conducted prior to the Effective
Date); provided that, the foregoing limitation in clause (ii) shall not apply in
the event of a material change in the scope or magnitude of any such
circumstances or events.

“Eligible Equipment” means, at any time, the Equipment of any Loan Party which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Equipment shall not include any Equipment
of a Loan Party that does not meet each of the following requirements:

(a) such Loan Party has good title to such Equipment;

(b) other than to the extent the Administrative Agent shall have established a
Reserve in its Permitted Discretion for liabilities that secure any other Liens,
such Equipment is subject to a first priority perfected Lien (which, in the case
of Equipment located in England or Wales, shall mean a first priority fixed
charge (and shall not mean a first priority floating charge)) in favor of the
Administrative Agent governed by the laws of the jurisdiction in which the
Equipment in question is located and is free and clear of all other Liens of any
nature whatsoever (except for (i) Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Agent or (ii) any Lien
permitted under Section 6.02(b) or 6.02(h));

(c) the full purchase price for such Equipment has been paid by such Loan Party;

(d) such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien (subject to Permitted
Encumbrances) in favor of the Administrative Agent, unless (x) such Loan Party
shall have delivered to the Administrative Agent a mortgage waiver in form and
substance reasonably satisfactory to the Administrative Agent or (y) such
premises are owned by such Loan Party in fee title free and clear of any Liens
(other than Permitted Encumbrances), or (ii) leased by such Loan Party where
(x) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (y) a Reserve for rent, charges, and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion;

(e) such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;

 

19



--------------------------------------------------------------------------------

(f) such Equipment is not subject to any agreement which restricts the ability
of such Loan Party to use, sell, transport or dispose of such Equipment or which
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such Equipment; and

(g) such Equipment does not constitute “Fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located.

In the event that Equipment of any Loan Party which was previously Eligible
Equipment ceases to be Eligible Equipment hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. Notwithstanding the foregoing, the eligibility criteria for
“Eligible Equipment” may not be made more restrictive or newly established after
the Effective Date (i) without at least three (3) Business Days’ prior notice to
the Borrower Representative and (ii) in response to circumstances or events in
existence on the Effective Date and disclosed to the Administrative Agent prior
to the Effective Date (including under any field examinations or appraisals
conducted prior to the Effective Date); provided that, the foregoing limitation
in clause (ii) shall not apply in the event of a material change in the scope or
magnitude of any such circumstances or events.

“Eligible Inventory” means, at any time, the Inventory (including raw materials
and work-in-process) of any Loan Party which the Administrative Agent determines
in its Permitted Discretion is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory of a Loan Party shall not include any Inventory:

(a) other than to the extent a Reserve is established pursuant to clause (b),
which is not subject to a first priority perfected security interest in favor of
the Administrative Agent;

(b) which is subject to any Lien, unless (i) such Lien constitutes (x) a Lien in
favor of the Administrative Agent, (y) a Permitted Encumbrance which does not
have priority over the Lien in favor of the Administrative Agent or (z) a Lien
permitted under Section 6.02(b) or 6.02(h) or (ii) the Administrative Agent
shall have established a Reserve in its Permitted Discretion for liabilities of
such Loan Party that are secured by such Lien;

(c) unless accounted for in the most recent Inventory appraisal when determining
the Net Orderly Liquidation Value percentage, which is, in the Administrative
Agent’s Permitted Discretion, slow moving, obsolete, unmerchantable, defective,
used, unfit for sale, not salable at prices approximating at least the cost of
such Inventory in the ordinary course of business or unacceptable due to age,
type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
any Loan Document has been breached or is not true in any material respect (or,
with respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect) and
which does not conform to all applicable standards imposed by any Governmental
Authority;

(e) in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein;

 

20



--------------------------------------------------------------------------------

(f) which constitutes spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return (unless undamaged and able to be resold in the ordinary course
of business), repossessed goods, defective or damaged goods, goods held by such
Loan Party on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

(g) which (i) if such Loan Party is a Domestic Loan Party, is not located in the
U.S. or Canada or is in transit with a common carrier from vendors and
suppliers, (ii) if such Loan Party is a Canadian Loan Party, is not located in
Canada or the U.S. or is in transit with a common carrier from vendors and
suppliers or (iii) if such Loan Party is a European Loan Party, is not located
in an Eligible Jurisdiction or is in transit with a common carrier from vendors
and suppliers; provided that, (x) the foregoing criteria shall not exclude
Inventory in transit among Loan Parties located in the same country from being
eligible and (y) notwithstanding the foregoing provisions of this clause (g), up
to $7,500,000 of Inventory in transit from vendors and suppliers or among Loan
Parties not located in the same country may be included as Eligible Inventory so
long as:

(A) such Inventory has been shipped for receipt by the applicable Loan Party
within forty-five (45) days of the date of shipment, but which has not yet been
delivered to or on behalf of such Loan Party;

(B) if requested by the Administrative Agent, the Administrative Agent shall
have received a true and correct copy of the bill of lading and other shipping
documents for such Inventory;

(C) the Administrative Agent shall have received evidence of satisfactory
casualty insurance naming the Administrative Agent as lender loss payee and
otherwise covering such risks as the Administrative Agent may reasonably
request;

(D) if such Inventory is covered by a negotiable bill of lading, the
Administrative Agent shall have received confirmation that the bill is issued in
the name of such Loan Party and, upon the Administrative Agent’s request,
consigned to the order of the Administrative Agent and, with respect to any such
Inventory shipped internationally, an acceptable customs broker agreement has
been executed with such Loan Party’s customs broker;

(E) with respect to Inventory shipped internationally, the Administrative Agent
shall have established a Reserve, if it determines a Reserve is needed, in its
Permitted Discretion for customs duties and customs fees associated with such
Inventory;

(F) no default exists under any agreement in effect between the vendor of such
Inventory and Loan Party that would permit such vendor under any applicable law
to divert, reclaim, reroute or stop shipment of such Inventory;

(G) the common carrier is not an Affiliate of the applicable vendor or supplier;
and

(H) with respect to Inventory shipped internationally, the customs broker is not
an Affiliate of any Loan Party;

 

21



--------------------------------------------------------------------------------

(h) which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor, unless (i) such processor has delivered to the Administrative Agent a
Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;

(k) which is a discontinued product or component thereof (unless such
discontinuance does not adversely impact the salability of the remaining
Inventory) ;

(l) which is the subject of a consignment by such Loan Party as consignor;
provided that, consigned Inventory may be eligible if the applicable consignee
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation and the Administrative Agent may reasonably require;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such Loan
Party (unless in transit);

(p) for which reclamation rights have been asserted by the seller; or

(q) for which (i) any contract or related documentation (such as invoices or
purchase orders) relating to such Inventory includes retention of title rights
in favor of the vendor or supplier thereof and (ii) under applicable governing
laws, retention of title may be imposed unilaterally by the vendor or supplier
thereof, provided that Inventory of a Loan Party which may be subject to any
rights of retention of title shall not be excluded from Eligible Inventory
solely pursuant to this clause (q) in the event that (A) the Administrative
Agent shall have received evidence satisfactory to it that the full purchase
price of such Inventory has or will have been paid or (B) a Letter of Credit has
been issued under and in accordance with the terms of this Agreement for the
purchase of such Inventory.

In the event that Inventory of any Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. Notwithstanding the foregoing, the eligibility criteria for
“Eligible Inventory” may not be made more restrictive or newly established after
the Effective Date (i) without at least three (3) Business Days’ prior notice to
the Borrower Representative and (ii) in response to

 

22



--------------------------------------------------------------------------------

circumstances or events in existence on the Effective Date and disclosed to the
Administrative Agent prior to the Effective Date (including under any field
examinations or appraisals conducted prior to the Effective Date); provided
that, the foregoing limitation in clause (ii) shall not apply in the event of a
material change in the scope or magnitude of any such circumstances or events.

“Eligible Jurisdiction” means each jurisdiction where any Borrower is organized,
any member state of the European Union as of December 31, 2003, the Kingdom of
Norway, the Swiss Confederation, and such other jurisdiction that the
Administrative Agent may from time to time designate as an “Eligible
Jurisdiction” in its Permitted Discretion.

“Eligible Real Property” means, at any time, the real property of any Loan Party
which the Administrative Agent determines in its Permitted Discretion is
eligible as the basis for the extension of Revolving Loans and Swingline Loans
and the issuance of Letters of Credit. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Real Property shall not include any
real property of a Loan Party that does not meet each of the following
requirements (provided, however, that for real property located outside the U.S.
and Canada, the following are only required to the extent such requirements (or
their equivalents) are available in the relevant jurisdiction where such real
property is located):

(a) an appraisal report has been delivered to the Administrative Agent in form,
scope and substance reasonably satisfactory to the Administrative Agent and in
accordance with Section 5.11 hereof;

(b) evidence of zoning compliance has been delivered to the Administrative Agent
in the form of an industry standard zoning report issued by a reputable national
provider of zoning services or other form of report reasonably acceptable to the
Administrative Agent;

(c) the Administrative Agent is satisfied that all actions necessary or
desirable in order to create perfected first priority Lien (subject to Permitted
Encumbrances) on such real property have been taken, including the filing and
recording of Mortgages;

(d) it is adequately protected by a Mortgage Policy;

(e) a Phase I Environmental Assessment has been completed and delivered;

(f) an ALTA Survey has been delivered for which all necessary fees have been
paid;

(g) if reasonably required by the Administrative Agent, (A) a Local Counsel
Opinion has been delivered, and (B) the applicable Loan Party shall have
obtained (i) estoppel certificates and subordination agreements executed by all
tenants of such real property, and (ii) such other consents, agreements and
confirmations of lessors and third parties as the Administrative Agent may deem
necessary or desirable, together with evidence that all other actions that the
Administrative Agent may deem necessary or desirable in order to create
perfected first priority Liens (subject to Permitted Encumbrances) on the
property described in the Mortgages have been taken;

(h) it is not located in the State of New York;

(i) with respect to real property in the U.S., the Administrative Agent shall
have received flood certifications (and, if applicable, acceptable flood
insurance and FEMA form acknowledgements of insurance); and

 

23



--------------------------------------------------------------------------------

(j) to the extent requested, the Administrative Agent shall have received such
other reports, mortgage tax affidavits and declarations and other similar
information and related certifications as are usual and customary for similar
credit facilities and in form and substance reasonably acceptable to the
Administrative Agent.

In the event that real property of any Loan Party which was previously Eligible
Real Property ceases to be Eligible Real Property hereunder, such Loan Party or
the Borrower Representative shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. Notwithstanding the foregoing, the eligibility criteria for
“Eligible Real Property” may not be made more restrictive or newly established
after the Effective Date (i) without at least three (3) Business Days’ prior
notice to the Borrower Representative and (ii) in response to circumstances or
events in existence on the Effective Date and disclosed to the Administrative
Agent prior to the Effective Date (including under any field examinations or
appraisals conducted prior to the Effective Date); provided that, the foregoing
limitation in clause (ii) shall not apply in the event of a material change in
the scope or magnitude of any such circumstances or events.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed by or imposed on
the Company or any Restricted Subsidiary with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the applicable Security
Agreement.

“Equipment Amortization Factor” means, with respect to any Equipment on any date
of determination, 1 minus a fraction, the numerator of which is the number of
full fiscal quarters of the Company elapsed as of such date (including any such
fiscal quarter ending on such date) since December 31, 2013 (or, if later, the
date of the Administrative Agent’s receipt of the results of the most recent
completed appraisal of such Equipment conducted at the request of the Loan
Parties pursuant to Section 5.11 hereof) and the denominator of which is 28.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date shall mean the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

 

24



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, with respect to any Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

“Euro” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to a Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“European Loan Parties” means, collectively, the Dutch Loan Parties, the U.K.
Loan Parties and the German Loan Parties.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London

 

25



--------------------------------------------------------------------------------

market at 11:00 a.m., Local Time, on such date for the purchase of U.S. Dollars
with such Foreign Currency, for delivery two (2) Business Days later; provided
that, if at the time of any such determination, for any reason, no such spot
rate is being quoted, the Administrative Agent, after consultation with the
Borrower Representative, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Assets” means (a) any lease, license, contract, document, instrument
or agreement to which any Loan Party is a party, to the extent that the creation
of a Lien on such assets would, under the express terms of such lease, license,
contract, document, instrument or agreement, result in a breach of the terms of,
or constitute a default under, such lease license, contract, document,
instrument or agreement (other than to the extent that any such term (i) has
been waived (without any obligation on the Loan Parties to obtain such waiver)
or (ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law; provided that, immediately upon the ineffectiveness,
lapse or termination of any such express term, such assets shall automatically
cease to constitute “Excluded Assets”, (b) any property that is subject to a
purchase money Lien or a capital lease permitted under the Loan Documents if the
agreement pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person other
than any Borrower and/or its Affiliates which has not been obtained (without any
obligation on the Loan Parties to obtain such consent) as a condition to the
creation of any other Lien on such property, (c) any leasehold interests in real
property and improvements and Fixtures thereon, (d) any real property owned by a
Loan Party (and improvements and Fixtures relating thereto) that is not included
in any Borrowing Base, (e) Equity Interests in any Person that is not both a
Wholly-Owned Subsidiary and a Restricted Subsidiary of a Loan Party, (f) payroll
accounts, trust accounts, employee benefit accounts and zero-balance
disbursement accounts (that are not collection accounts), (g) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act of an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law, (h) any property of Unrestricted
Subsidiaries, (i) solely with respect to any Secured Obligations incurred by or
on behalf of a Domestic Loan Party, any Equity Interests in or assets of (A) a
direct or indirect Foreign Subsidiary of the Company or a CFC Holding Company,
except that Excluded Assets shall not include 65% of the outstanding voting
Equity Interests and 100% of the non-voting Equity Interests of each such First
Tier Foreign Subsidiary or CFC Holding Company, provided, however, that no more
than 65% of the voting Equity Interests of a First-Tier Foreign Subsidiary or
CFC Holding Company, as applicable, in the aggregate, may be pledged to secure
the Secured Obligations or (B) a direct or indirect Domestic Subsidiary of a
CFC; (j) any aircraft; and (k) any other property, to the extent the granting of
a Lien therein is prohibited by any Requirement of Law (other than to the extent
that such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law; provided that, immediately upon the
ineffectiveness, lapse or termination of any such prohibitions, such assets
shall automatically cease to constitute “Excluded Assets”); provided that
(x) “Excluded Assets” shall not include any proceeds, products, substitutions or
replacements of Excluded Assets (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Assets), (y) the foregoing
exclusions shall not apply to the Collateral of any U.K. Loan Party if such
exclusion could limit the Administrative Agent’s ability to appoint an
administrator in an insolvency proceeding for such U.K. Loan Party, and (z) the
foregoing exclusions shall not apply to any asset or property of the Company and
its Subsidiaries on which a Lien has been granted in favor of the Term Loan
Agent to secure the Term Loan Obligations.

 

26



--------------------------------------------------------------------------------

“Excluded Subsidiary” means a Subsidiary that is either (A) a direct or indirect
Domestic Subsidiary of a CFC or (B) a CFC Holding Company.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes and amounts imposed under a U.K. Bank
Levy, in each case, (i) imposed as a result of such Recipient being organized
under the laws of, being a resident for the purposes of or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal,
German and U.K. withholding Taxes (excluding (w) U.K. withholding Taxes imposed
on payments of interest to a Lender with respect to which the applicable Lender
fulfils the conditions relating to that Lender to be entitled to claim a full
exemption from Tax imposed by the U.K. on interest under an income tax treaty (a
“Treaty”) subject to completing the applicable procedural formalities,
(x) German withholding Taxes imposed on payments of interest to a Recipient with
respect to which the applicable Recipient fulfills the conditions relating to
that Recipient to be entitled to claim a full exemption from Tax imposed by
Germany on interest under an income tax treaty subject to completing the
applicable procedural formalities, (y) U.K. withholding Taxes imposed on
payments of interest to a Lender as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority and (z) U.K.
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by the Company
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) subject to
Section 2.17(g)(ii)(C) save in respect of documentation relating to FATCA, Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (g),
and (d) any U.S. Federal withholding Taxes imposed under FATCA, and (e) any
Taxes imposed on a “specified non-resident shareholder”, as defined in
subsection 18(5) of the ITA.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

 

27



--------------------------------------------------------------------------------

“Existing Subordinated Notes” shall mean (i) the Company’s existing 5.5% Senior
Subordinated Notes due 2022, (ii) the Company’s existing 5.5% Senior
Subordinated Notes due 2023 and (iii) the Company’s existing 9.25% Senior
Subordinated Notes due 2019.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into with the United States in connection with such Sections of the
Code.

“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on or prior to the date Aggregate
Availability is less than the greater of 10% of the Aggregate Commitment and
$40,000,000 at any time and (b) ending on the day after Aggregate Availability
has exceeded the greater of 10% of the Aggregate Commitment and $40,000,000 for
thirty (30) consecutive days.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator pursuant to Section 43 of the Pensions Act 2004 (U.K.).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which the Company, any Domestic Subsidiary and/or any CFC Holding Company
described in clause (b) of the definition thereof, directly owns or Controls
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Capital Expenditures (other than Capital Expenditures (i) financed with
Indebtedness (other than Revolving Loans), (ii) made to restore, replace or
rebuild assets subject to casualty or condemnation events to the extent made
with the cash proceeds of insurance or condemnation awards, (iii) to the extent
made with the cash proceeds of permitted asset dispositions and/or
(iv) constituting capital assets acquired in a Permitted Acquisition) to
(b) Fixed Charges, all calculated for the Company and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Fixed Charges” means, for any period, without duplication, (a) cash Interest
Expense, plus (b) to the extent positive, expenses for income taxes paid in
cash, plus (c) scheduled cash principal payments made on Indebtedness for
borrowed money, plus (d) regularly scheduled cash dividends paid by the Company
(in accordance with the Company’s historical dividend policy), plus (e) cash
contributions to any Plan (to the extent not accounted for in the calculation of
EBITDA), all calculated for the Company

 

28



--------------------------------------------------------------------------------

and its Restricted Subsidiaries (except as provided in clause (d)) on a
consolidated basis in accordance with GAAP; provided that, for purposes of
determining satisfaction of the Payment Condition, “Fixed Charges” shall also
include, without duplication (i) all Restricted Payments paid in cash by the
Company and its Restricted Subsidiaries on a consolidated basis during such
period (other than Restricted Payments permitted pursuant to clauses (i) through
(vi) of Section 6.08(a)) and (ii) cash payments of earn-outs.

“Fixtures” has the meaning assigned to such term in the applicable Security
Agreement.

“Foreign Borrower Effective Date” has the meaning assigned to such term in
Section 2.24.

“Foreign Borrower Sublimit Condition” means, at any time, a condition that is
satisfied if:

(i) the aggregate Primary Foreign Borrowers Revolving Exposures of all Lenders
does not exceed an amount initially equal to $110,000,000 (such amount, as it
may be increased or decreased from time to time subject to the limitations set
forth in the proviso below, the “Primary Foreign Borrower Sublimit”) at such
time; and

(ii) the sum of the aggregate German Borrower A Revolving Exposures of all
Lenders plus the aggregate German Borrower B Revolving Exposures of all Lenders
plus the aggregate German Borrower C Revolving Exposures of all Lenders does not
exceed an amount initially equal to $40,000,000 (such amount, as it may be
increased or decreased from time to time subject to the limitations set forth in
the proviso below, the “German Borrowers Sublimit”) at such time;

provided that, not more than once during each fiscal quarter of the Company, the
Borrower Representative may increase or decrease the Primary Foreign Borrower
Sublimit and/or the German Borrowers Sublimit after the Effective Date by giving
prior written notice to the Administrative Agent, so long as after giving effect
to such increase or decrease, (x) the sum of the Primary Foreign Borrower
Sublimit plus the German Borrowers Sublimit does not exceed the aggregate Global
Tranche Commitments of all Lenders (for purposes of clarity, after giving effect
to any increase and/or decrease thereof pursuant to the terms and conditions
hereof), (y) the sum of the Primary Foreign Borrower Sublimit plus the German
Borrowers Sublimit does not exceed 40% of the Aggregate Commitment (for purposes
of clarity, after giving effect to any increase and/or decrease thereof pursuant
to the terms and conditions hereof) and (z) the German Borrowers Sublimit does
not exceed 50% of the aggregate Global Tranche Commitments of all Lenders (for
purposes of clarity, after giving effect to any increase and/or decrease thereof
pursuant to the terms and conditions hereof).

“Foreign Borrowers” means, collectively, the Canadian Borrower, the UK Borrower,
the German Borrowers and the Dutch Borrower.

“Foreign Borrowers Utilization” means, at any time, the excess, if any, of
(a) the sum of the aggregate Primary Foreign Borrowers Revolving Exposures of
all Lenders plus the aggregate German Borrower A Revolving Exposures of all
Lenders plus the aggregate German Borrower B Revolving Exposures of all Lenders
plus the aggregate German Borrower C Revolving Exposures of all Lenders over
(b) the sum of the Primary Foreign Borrowing Base plus the German A Borrowing
Base plus the German B Borrowing Base plus the German C Borrowing Base.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the
U.S. Dollar Amount of the aggregate undrawn and unexpired amount of all
outstanding Foreign Currency Letters of Credit at such time plus (b) the
aggregate principal U.S. Dollar Amount of all LC Disbursements in respect of
Foreign Currency Letters of Credit that have not yet been reimbursed at such
time.

 

29



--------------------------------------------------------------------------------

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Loan Parties” means, collectively, the Canadian Loan Parties, the U.K.
Loan Parties, the German Loan Parties and the Dutch Loan Parties.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries or
Affiliates has any liability, obligation or contingent liability; provided that,
the term “Foreign Pension Plan” shall not include any Canadian Pension Plan.

“Foreign Protective Advance” has the meaning assigned to such term in
Section 2.04.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a not a
Domestic Restricted Subsidiary.

“Foreign Secured Obligations” means all Secured Obligations of the Foreign Loan
Parties or, in the case of Banking Services Obligations and Swap Agreement
Obligations, any other Foreign Subsidiaries. For the avoidance of doubt, the
Foreign Secured Obligations exclude (i) all Secured Obligations of the Domestic
Loan Parties and (ii) all Secured Obligations of the Domestic Loan Parties
guaranteed by the Canadian ULCs under Article X.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Swingline Loan” has the meaning assigned to such term in Section 2.05.

“FSCO” has the meaning assigned to such term in Section 3.10(b).

“Funded Indebtedness” means, with reference to any period, the sum, without
duplication, of (a) all Indebtedness for borrowed money, whether current or
long-term plus (b) the aggregate amount of unreimbursed letter of credit
disbursements, all calculated for the Company and its Restricted Subsidiaries in
accordance with GAAP on a consolidated basis for such period.

“Funding Account” has the meaning assigned to such term in Section 4.01(i).

“GAAP” means generally accepted accounting principles in the U.S.

“German A Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts of the German Borrower A at such time, plus (b) the lesser of (i) 70%
of the Eligible Inventory of the German Borrower A at such time, valued at the
lower of cost or market value, determined on a first-in-first-out basis and
(ii) the product of 85% multiplied by the Net Orderly Liquidation Value
(expressed as a percentage) identified in the most recent inventory appraisal
ordered by the Administrative Agent

 

30



--------------------------------------------------------------------------------

multiplied by the Eligible Inventory of the German Borrower A at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis plus (c) the German A PP&E Component at such time (not to exceed that
portion of the Maximum PP&E Component allocated by Borrower Representative to
the German A Borrowing Base in the most recent Borrowing Base Certificate) minus
(d) Reserves pertaining to the German Borrower A (without duplication of any
Reserves accounted for in the German A PP&E Component), such Eligible Accounts
or such Eligible Inventory.

“German A PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible Real
Property of the German Borrower A: the applicable Real Property Amortization
Factor for such Eligible Real Property multiplied by 75% of the fair market
value of such Eligible Real Property, determined based on the most recent real
estate appraisal completed in accordance with the terms hereof plus (b) the sum
of the following amounts calculated for each Eligible Equipment of the German
Borrower A: the applicable Equipment Amortization Factor for such Eligible
Equipment multiplied by 85% of the Net Orderly Liquidation Value of such
Eligible Equipment less (c) Reserves applicable to the German A PP&E Component
and, without duplication of Reserves set forth in clause (d) of the definition
of “German A Borrowing Base,” the German Borrower A and established by the
Administrative Agent in its Permitted Discretion.

“German B Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts of the German Borrower B at such time, plus (b) the lesser of (i) 70%
of the Eligible Inventory of the German Borrower B at such time, valued at the
lower of cost or market value, determined on a first-in-first-out basis and
(ii) the product of 85% multiplied by the Net Orderly Liquidation Value
(expressed as a percentage) identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Eligible Inventory of the
German Borrower B at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis plus (c) the German B PP&E Component at
such time (not to exceed that portion of the Maximum PP&E Component allocated by
Borrower Representative to the German B Borrowing Base in the most recent
Borrowing Base Certificate) minus (d) Reserves pertaining to the German Borrower
B (without duplication of any Reserves accounted for in the German B PP&E
Component), such Eligible Accounts or such Eligible Inventory.

“German Borrower A” means, on and after the applicable Foreign Borrower
Effective Date, Belden Deutschland GmbH, a limited liability company organized
under the laws of Germany.

“German Borrower A Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower A at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower A at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower A
at such time.

“German Borrower A Utilization” means, at any time, the excess, if any, of
(a) the aggregate German Borrower A Revolving Exposures of all Lenders over
(b) the German A Borrowing Base.

“German Borrower Amendment” has the meaning assigned to such term in
Section 2.24(b).

“German Borrower B” means, on and after the applicable Foreign Borrower
Effective Date, Hirschmann Electronics GmbH, a limited liability company
organized under the laws of Germany.

“German Borrower B Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower B at such time plus (b) the U.S. Dollar

 

31



--------------------------------------------------------------------------------

Amount of such Lender’s LC Exposure with respect to Letters of Credit issued for
the account of the German Borrower B at such time plus (c) the U.S. Dollar
Amount of such Lender’s Swingline Exposure with respect to Swingline Loans made
to the German Borrower B at such time.

“German Borrower B Utilization” means, at any time, the excess, if any, of
(a) the aggregate German Borrower B Revolving Exposures of all Lenders over
(b) the German B Borrowing Base.

“German Borrower C” means, on and after the applicable Foreign Borrower
Effective Date, Hirschmann Automation and Control GmbH, a limited liability
company organized under the laws of Germany.

“German Borrower C Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower C at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower C at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower C
at such time.

“German Borrower C Utilization” means, at any time, the excess, if any, of
(a) the aggregate German Borrower C Revolving Exposures of all Lenders over
(b) the German C Borrowing Base.

“German Borrowers” means, collectively, German Borrower A, German Borrower B,
German Borrower C and any other Person organized under the laws of Germany that
becomes a Borrower party hereto pursuant to Section 2.24.

“German Borrowers Sublimit” has the meaning assigned to such term in the
definition of Foreign Borrower Sublimit Condition.

“German B PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible Real
Property of the German Borrower B: the applicable Real Property Amortization
Factor for such Eligible Real Property multiplied by 75% of the fair market
value of such Eligible Real Property, determined based on the most recent real
estate appraisal completed in accordance with the terms hereof plus (b) the sum
of the following amounts calculated for each Eligible Equipment of the German
Borrower B: the applicable Equipment Amortization Factor for such Equipment
multiplied by 85% of the Net Orderly Liquidation Value of such Eligible
Equipment less (c) Reserves applicable to the German B PP&E Component and,
without duplication of Reserves set forth in clause (d) of the definition of
“German B Borrowing Base,” the German Borrower B and established by the
Administrative Agent in its Permitted Discretion.

“German C Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts of the German Borrower C at such time, plus (b) the lesser of (i) 70%
of the Eligible Inventory of the German Borrower C at such time, valued at the
lower of cost or market value, determined on a first-in-first-out basis and
(ii) the product of 85% multiplied by the Net Orderly Liquidation Value
(expressed as a percentage) identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Eligible Inventory of the
German Borrower C at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis plus (c) the German C PP&E Component at
such time (not to exceed that portion of the Maximum PP&E Component allocated by
Borrower Representative to the German C Borrowing Base in the most recent
Borrowing Base Certificate) minus (d) Reserves pertaining to the German Borrower
C (without duplication of any Reserves accounted for in the German C PP&E
Component), such Eligible Accounts or such Eligible Inventory.

 

32



--------------------------------------------------------------------------------

“German Collateral” has the meaning assigned to such term in Section 8.09(d).

“German Collateral Documents” means the German Security Agreements, the
Mortgages and each other pledge agreement, security agreement, or other
collateral agreement that is entered into by any German Loan Party (or any share
pledge with respect to the shares of any German Loan Party) in favor of the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.14).

“German C PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible Real
Property of the German Borrower C: the applicable Real Property Amortization
Factor for such Eligible Real Property multiplied by 75% of the fair market
value of such Eligible Real Property, determined based on the most recent real
estate appraisal completed in accordance with the terms hereof plus (b) the sum
of the following amounts calculated for each Eligible Equipment of the German
Borrower C: the applicable Equipment Amortization Factor for such Equipment
multiplied by 85% of the Net Orderly Liquidation Value of such Eligible
Equipment less (c) Reserves applicable to the German C PP&E Component and,
without duplication of Reserves set forth in clause (d) of the definition of
“German C Borrowing Base,” the German Borrower C and established by the
Administrative Agent in its Permitted Discretion.

“German Guaranty Limitations” means Section 11.14 of this Agreement.

“German Insolvency Event” means:

(a) a German Relevant Entity is unable or admits its inability to pay its debts
as they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over-indebtedness (Überschuldung), the
presumed inability to pay its debts as they fall due (drohende
Zahlungsunfähigkeit), or actual insolvency proceedings;

(b) a moratorium is declared in respect of any Indebtedness of a German Relevant
Entity;

(c) (i) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code and (ii) a petition for insolvency proceedings in respect
of its assets (Antrag auf Eröffnung eines insolvenzverfahrens) has been filed
based on Sections 17 to 19 of the German Insolvency Code (Insolvenzordnung); or

(d) any procedure or step analogous to the foregoing taken in any jurisdiction;

provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of notice thereof to any German Relevant Entity becoming aware of the
same.

“German Loan Parties” means, collectively, the German Borrowers and each
Material Foreign Restricted Subsidiary or other Person that is organized under
the laws of Germany and becomes a party hereto and to a German Security
Agreement on the applicable Foreign Borrower Effective Date or pursuant to
Section 5.14.

 

33



--------------------------------------------------------------------------------

“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).

“German Secured Obligations” means all Secured Obligations of the German Loan
Parties arising under the Loan Documents.

“German Security Agreements” means, collectively, any (a) global assignment
agreement between a German Loan Party as assignor and the Administrative Agent
as assignee, regarding the assignment of trade receivables, insurance claims
and/or intra-group receivables, (b) security transfer agreement between a German
Loan Party as transferor and the Administrative Agent as transferee, regarding
the security transfer of title of inventory and machinery, and (c) account
pledge agreement between a German Loan Party as pledgor and the Administrative
Agent as pledgee, regarding the pledge over certain bank accounts.

“Germany” means the Federal Republic of Germany.

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment, if any, of such Global Tranche Lender to make Global Tranche
Revolving Loans and to acquire participations in Global Tranche Letters of
Credit, Swingline Loans and Protective Advances hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lender pursuant to Section 9.04. The initial
amount of each Global Tranche Lender’s Global Tranche Commitment is set forth on
the Commitment Schedule, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Global
Tranche Lender shall have assumed its Global Tranche Commitment, as applicable.
The aggregate principal amount of the Global Tranche Commitments on the
Effective Date is $160,000,000.

“Global Tranche Credit Event” means a Global Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a Global Tranche Letter of Credit,
the making of a Swingline Loan or Protective Advance that the Global Tranche
Lenders are required to participate in pursuant to the terms hereof, or any of
the foregoing.

“Global Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding Global Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of Global Tranche Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrowers at such time. The Global Tranche LC Exposure of
any Global Tranche Lender at any time shall be its Global Tranche Percentage of
the total Global Tranche LC Exposure at such time.

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or
holding Global Tranche Revolving Loans.

“Global Tranche Letter of Credit” means any Letter of Credit issued under the
Global Tranche Commitments pursuant to this Agreement.

“Global Tranche Percentage” means, with respect to any Global Tranche Lender,
the percentage equal to a fraction the numerator of which is such Lender’s
Global Tranche Commitment and the denominator of which is the aggregate Global
Tranche Commitments of all Global Tranche Lenders (provided that, if the Global
Tranche Commitments have terminated or expired, the Global Tranche Percentages
shall be determined based upon such Lender’s share of the aggregate Global
Tranche Revolving Exposures of all Lenders at that time); provided that, in
accordance with Section 2.20, so long as any Global Tranche Lender shall be a
Defaulting Lender, such Global Tranche Lender’s Global Tranche Commitment shall
be disregarded in the foregoing calculation.

 

34



--------------------------------------------------------------------------------

“Global Tranche Revolving Borrowing” means a Borrowing comprised of Global
Tranche Revolving Loans.

“Global Tranche Revolving Exposure” means, with respect to any Global Tranche
Lender at any time, and without duplication, the sum of (a) the U.S. Dollar
Amount of the outstanding principal amount of such Lender’s Global Tranche
Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s Global Tranche
LC Exposure at such time plus (c) the U.S. Dollar Amount of such Lender’s Global
Tranche Swingline Exposure.

“Global Tranche Revolving Loan” means a Loan made by a Global Tranche Lender
pursuant to Section 2.01.

“Global Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding Swingline Loans that the
Global Tranche Lenders have purchased participations in pursuant to the terms
hereof. The Global Tranche Swingline Exposure of any Global Tranche Lender at
any time shall be its Global Tranche Percentage of the total Global Tranche
Swingline Exposure at such time.

“Global Tranche Unused Commitment” means, at any time, the aggregate Global
Tranche Commitments of all Global Tranche Lenders minus the aggregate Global
Tranche Revolving Exposures of all Global Tranche Lenders.

“Governmental Authority” means the government of the U.S., Canada, any other
nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity (including any European supranational
body) exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
European Central Bank and the Council of Ministers of the European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01
or 11.01, as the case may be.

 

35



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC DT Treaty Passport Scheme” means the H.M. Revenue and Customs Double
Taxation Treaty Passport scheme.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding trade
payables incurred in the ordinary course of business), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
(i) accrued expenses and trade payables incurred in the ordinary course of
business, (ii) deferred compensation arrangements entered into in the ordinary
course of business and (iii) earn-outs), (f) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others
(excluding Guarantees by the Company or its Restricted Subsidiaries of leases,
sales agreements or supply agreements entered into by any Restricted
Subsidiary), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out in a fixed amount and (l) all
obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall exclude all Trade Payable Financings.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or required to be made by, or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in subsection (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2013 relating to the Borrowers and the Transactions.

“Insolvency Event” has the meaning assigned to such term in Article XIII.

“Intercompany Indebtedness” has the meaning assigned to such term in Article
XIII.

 

36



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Term Loan Intercreditor Agreement or any
Junior Lien Intercreditor Agreement, as the context may require.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, the interest expense
(including without limitation interest expense under Capital Lease Obligations
that is treated as interest in accordance with GAAP) of the Company and its
Restricted Subsidiaries calculated on a consolidated basis for such period with
respect to all outstanding Indebtedness of the Company and its Restricted
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), Canadian Base Rate Loan (other than a Swingline Loan) or
Overnight LIBO Rate Loan, the first Business Day of each calendar month and the
Maturity Date and (b) with respect to any Eurocurrency Loan or CDOR Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part (and, in the case of a Eurocurrency Borrowing or CDOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period) and the Maturity Date and
(c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid and the Maturity Date.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower Representative may elect and (b) with respect to any CDOR Rate
Borrowing, the period commencing on the date of such CDOR Rate Borrowing and
ending on the date which is 30, 60, 90 or 180 days thereafter, as the Borrower
Representative may elect on behalf of the Canadian Borrower; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the applicable Security
Agreement.

 

37



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit and (b) any other Lender from time to time
designated by the Borrower Representative as an Issuing Bank, with the consent
of such Lender and the Administrative Agent, and their respective successors in
such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. At
any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D and/or such other joinder form reasonably acceptable to the
Administrative Agent and the Borrower Representative.

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent among the Administrative Agent and one or more representatives for holders
of Junior Secured Indebtedness or other Indebtedness permitted hereunder,
subordinating such holders’ Lien to the Lien granted to secure the Secured
Obligations to the reasonable satisfaction of the Administrative Agent.

“Junior Secured Indebtedness” means, with respect to the Company and its
Restricted Subsidiaries as of any date of determination, all Indebtedness of the
Company and its Restricted Subsidiaries that, as of such date, is secured by the
Collateral on a junior priority basis to the Liens securing the Secured
Obligations and the Term Loan Obligations.

“Junior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Junior Secured Indebtedness on such date minus Unrestricted Cash on
such date to (b) EBITDA for the period of four (4) consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 5.01
ending immediately prior to such date. The Junior Secured Net Leverage Ratio
will be determined on a Pro Forma Basis.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
U.S. Dollar Amount of all outstanding Letters of Credit at such time plus
(b) the aggregate U.S. Dollar Amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrowers at such time. The LC Exposure
of any Domestic Tranche Lender at any time shall be its Domestic Tranche
Percentage of the total Domestic Tranche LC Exposure at such time and the LC
Exposure of any Global Tranche Lender at any time shall be its Global Tranche
Percentage of the total Global Tranche LC Exposure at such time.

“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC and Wells Fargo
Bank, National Association, in their capacities as joint lead arrangers for the
credit facility evidenced by this Agreement.

 

38



--------------------------------------------------------------------------------

“Lender Allocation Agreement” means a Collection Allocation Mechanism Agreement,
dated as of the date hereof, among the Administrative Agent and each Lender; it
being understood that no Loan Party shall be a party to such agreement or have
any rights or obligations thereunder, nor shall the consent of any Loan Party be
required with respect to any aspect thereof.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letters of Credit” means the letters of credit or bank guarantees issued
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require.

“LIBO Rate” means (a) with respect to any Eurocurrency Borrowing denominated in
any Agreed Currency other than Euro and for any applicable Interest Period, the
London interbank offered rate administered by the British Bankers Association
(or any other Person that takes over the administration of such rate for such
Agreed Currency) for the relevant currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or (b) with respect to any Eurocurrency Borrowing denominated in Euros and for
any applicable Interest Period, the euro interbank offered rate administered by
the Banking Federation of the European Union (or any other Person that takes
over the administration of that rate) for Euros for a period equal in length to
such Interest Period as displayed on page EURIBOR001 of the Reuters screen, in
each case, in the event such rate does not appear on a Reuters page or screen,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that, if
any LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided further that, if the LIBO Screen
Rate shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), with respect to the applicable
currency, then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 2.14 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided that, if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Notwithstanding the above,
to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection
with an ABR Borrowing, such rate shall be determined as modified by the
definition of Alternate Base Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, assignment by way of security or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means, collectively, this Agreement, each Borrowing Subsidiary
Agreement, each Joinder Agreement, any promissory notes issued pursuant to this
Agreement, any Letter of Credit applications, the Collateral Documents, the Loan
Guaranty, the Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and all other agreements, instruments, documents and certificates

 

39



--------------------------------------------------------------------------------

executed and delivered by a Loan Party to, or in favor of, the Administrative
Agent or any Lender pursuant to the transactions contemplated hereby (excluding
Swap Agreements and agreements evidencing Banking Services Obligations). Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantor” means each Loan Party, and shall include each Domestic Loan
Party in the case of Article X and each Foreign Loan Party in the case of
Article XI.

“Loan Guaranty” means, collectively, Articles X and XI of this Agreement and, if
applicable, each separate Guarantee, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by each Loan Guarantor that
is a Foreign Subsidiary (which Guarantee shall be governed by the laws of the
country in which such Foreign Subsidiary is located).

“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Local Counsel Opinion” means a letter of opinion delivered by local counsel
reasonably acceptable to Administrative Agent and in the jurisdiction in which
any Eligible Real Property is located with respect to the enforceability and
Lien creation of the Mortgages and any related fixture filings and containing
other such customary opinions of local counsel reasonably requested by
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in U.S. Dollars and (ii) local time in the case of a
Loan, Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time (or, in the case
of a Loan, Borrowing or LC Disbursement denominated in Canadian Dollars,
Toronto, Canada time) unless otherwise notified by the Administrative Agent).

“Management Notification” has the meaning assigned to such term in
Section 11.14(c).

“Material Acquisition” means any Permitted Acquisition that involves cash
consideration (including assumption of debt) in excess of $10,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) a material
portion of the Collateral or the Administrative Agent’s Liens (on behalf of
itself and other Secured Parties) on a material portion the Collateral (or the
priority of such Liens), or (d) the material rights or remedies of the
Administrative Agent, the Issuing Bank or the Lenders under the Loan Documents.

“Material Disposition” means any asset disposition by the Company or any
Restricted Subsidiary that yields gross cash consideration (including assumption
of debt) in excess of $10,000,000.

“Material Domestic Restricted Subsidiary” means each Domestic Restricted
Subsidiary that (a) as of the most recent fiscal quarter of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to

 

40



--------------------------------------------------------------------------------

the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)), (i) contributed greater than ten percent
(10%) of EBITDA for such period or (ii) contributed greater than five percent
(5%) of Total Assets as of such date and/or (b) is a guarantor of any of the
Term Loan Obligations.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers or any Restricted Subsidiary in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Foreign Restricted Subsidiary” means each Foreign Restricted
Subsidiary (a) (i) whose assets the Company elects to include in the Primary
Foreign Borrowing Base or any of the German Borrowing Bases (whether as a
Borrower or Loan Party hereunder, and whether or not such Person has eligible
assets for inclusion at all times) and/or (ii) that is a guarantor of any of the
Term Loan Obligations (including the Canadian ULCs) and (b) solely for purposes
of Section 6.10 and clauses (h) and (i) of Article VII hereof, each Foreign
Subsidiary (i) which, as of the most recent fiscal quarter of the Company, for
the period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)), contributed greater than ten percent (10%) of
EBITDA for such period or (ii) which contributed greater than five percent
(5%) of Total Assets as of such date.

“Material Restricted Subsidiary” means a Material Domestic Restricted Subsidiary
or a Material Foreign Restricted Subsidiary, as applicable.

“Maturity Date” means October 3, 2018 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10 and
11.11, as applicable.

“Maximum PP&E Component” means $125,000,000, as such amount may be allocated by
the Borrower Representative across the Borrowing Bases from time to time in
accordance with the terms hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.18.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust, deed of hypothec or other
agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, on
real property of a Loan Party, including any amendment, restatement,
modification or supplement thereto.

“Mortgage Policy” (or “Mortgage Policies” as the context may require) means an
ALTA title insurance policy (or its equivalent in non-ALTA jurisdictions) with
respect to the applicable parcel of real property naming the Administrative
Agent as insured party for the benefit of the applicable Lenders, insuring that
the Mortgage creates a valid and enforceable first priority mortgage lien on the
applicable

 

41



--------------------------------------------------------------------------------

parcel of real property, free and clear of all defects and encumbrances except
Permitted Encumbrances, which Mortgage Policies shall (A) be in an amount no
greater than the value of such parcel of real property, as determined by the
appraisal report to be delivered pursuant to clause (a) of the definition of
Eligible Real Property (provided, however, that if such Eligible Real Property
is located in a mortgage or recording tax jurisdiction and the Administrative
Agent limits its recovery under the applicable Mortgage, the insured amount
shall be equal to 120% of such appraised value), (B) be from an insurance
company reasonably acceptable to the Administrative Agent (it being agreed that
as of the Effective Date, Chicago Title Insurance Company is acceptable to the
Administrative Agent), (C) include such other endorsements and reinsurance as
the Administrative Agent may reasonably require and (D) otherwise satisfy the
reasonable title insurance requirements of the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA.

“Net Income” means, with reference to any period, the net income (or loss) of
the Company and its Restricted Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Restricted Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Company or any
Restricted Subsidiary of the Company.

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion based on the
most recent appraisal of such Inventory or Equipment, as applicable, completed
in accordance with the terms hereof by an appraiser reasonably acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans or loans made under the Term Loan Documents) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program, other than a Canadian Benefit
Plan or a Canadian Pension Plan, established, sponsored or maintained outside
the United States by the Company or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of the Company or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

42



--------------------------------------------------------------------------------

“Obligated Party” has the meaning assigned to such term in Section 10.02 or
11.02, as applicable.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of any of the Loan Parties to any of the Lenders,
the Administrative Agent, the Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, in each
case, arising by contract, operation of law or otherwise, arising or incurred
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made or reimbursement or other obligations incurred or any of the
Letters of Credit or other instruments at any time evidencing any thereof.

“Obligor” has the meaning assigned to such term in Article XIII.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Currency” has the meaning assigned to such term in Section 2.18.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are (a) Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) or (b) imposed as a result of any voluntary
registration by a Lender of any Loan Document.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

43



--------------------------------------------------------------------------------

“Overnight LIBO Rate” means the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in the applicable
Agreed Currency, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of the Administrative Agent in the London interbank market for such
currency to major banks in the London interbank market.

“Parallel Debt” has the meaning assigned to such term in Section 8.09(f).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.

“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if (a) after giving effect to such proposed
designated action as if it occurred on the first day of the applicable Pro Forma
Period, the pro forma Aggregate Availability shall be greater than 20% of the
Aggregate Commitment at all times during such Pro Forma Period or (b) both
(i) after giving effect to such proposed designated action as if it occurred on
the first day of such Pro Forma Period, the pro forma Aggregate Availability
shall be greater than 15% of the Aggregate Commitment at all times during such
Pro Forma Period and (ii) the Fixed Charge Coverage Ratio, computed on a pro
forma basis for the period of four consecutive fiscal quarters ending on the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01, shall be greater than 1.0 to 1.0.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Regulator” means the body corporate called the “Pensions Regulator,”
established under Part I of the Pensions Act 2004 (U.K.).

“Permitted Acquisition” means any Acquisition by any Loan Party or Restricted
Subsidiary in a transaction that satisfies each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

(b) such Person or division or line of business is engaged in the same or a
similar line of business as the Company or any of its Restricted Subsidiaries or
any business activities reasonably related or ancillary thereto;

(c) no Default exists at the time of such Acquisition or would result therefrom;

(d) in the case of a Material Acquisition, the Administrative Agent shall have
received a description of the material terms of such acquisition and the audited
financial statements (or, if unavailable, management-prepared financial
statements) of such Person or division or line of business of such Person for
its two most recently ended fiscal years and for any fiscal quarters ended
within the fiscal year to-date for which such financial statements are
available;

 

44



--------------------------------------------------------------------------------

(e) in the case of any Acquisition of a Person or division or line of business
that has a Canadian defined benefit pension plan, the Company shall have
disclosed the same to the Administrative Agent (such disclosure to be
accompanied by such plan’s documentation and the latest actuarial evaluation
report in respect of such Canadian defined benefit pension plan) and the
Administrative Agent shall have established any appropriate Reserves therefor in
its Permitted Discretion;

(f) if such Acquisition involves a merger, amalgamation or a consolidation
involving the Company or any other Loan Party, the Company or a Loan Party, as
applicable, shall be the surviving entity in compliance with Section 6.03
(subject to any grace periods specified in Section 5.14); and

(g) the Company shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition promptly after request
therefor by the Administrative Agent;.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments, charges or other governmental
levies that are not yet due or payable or as to which the period of grace (not
to exceed sixty (60) days), if any, related thereto has not expired or are being
contested in compliance with Section 5.04;

(b) statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s
and supplier’s (including sellers of goods), landlords’, repairmen’s or other
Liens imposed by law or pursuant to customary reservations of retention of title
arising in the ordinary course of business which are not overdue for a period of
more than thirty (30) days or which are being contested in good faith by
appropriate proceedings

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business; with respect to Subsidiaries incorporated in
Germany this shall include security created or subsisting in order to comply
with the requirements of Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and of Section 7e of the German Social Security Code IV
(Sozialgesetzbuch IV);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, contractual or warranty requirements, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

(e) Liens arising out of judgments, decrees and attachments not resulting in an
Event of Default;

(f) easements (including reciprocal easement agreements and utility agreements),
zoning restrictions, rights-of-way, reservations, encroachments, variations,
restrictions on the use of real property, any zoning, building or similar laws
or rights reserved to or vested in any Governmental Authority, minor defects or
irregularities in title, lessor’s liens and similar encumbrances on Eligible
Real Property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected Eligible Real Property or materially interfere with the
ordinary conduct of business by the Company or any Restricted Subsidiary;

 

45



--------------------------------------------------------------------------------

(g) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by the Company or any Restricted Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;

(h) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(i) Liens evidenced by precautionary UCC financing statements in respect of
operating leases;

(j) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, but in the
case of Collection Accounts, such Liens shall be waived or subordinated, as
applicable, to the satisfaction of the Administrative Agent or the
Administrative Agent shall be permitted to establish a Reserve in its Permitted
Discretion;

(k) Liens in favor of the Issuing Bank, Swingline Lender or the Administrative
Agent to cash collateralize or otherwise secure the obligations of a Defaulting
Lender as required hereunder;

(l) Lien charging the real property of Belden Canada Inc. located in Cobourg,
Ontario consisting of a construction lien registered on June 10, 1986 in favour
of Korsan Contractors Limited; provided, however, that the foregoing does not
appear as an exception on the title policy issued to the Administrative Agent in
respect of the property; and

(m) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any of the foregoing; provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements, accessions and attachments on such property);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clauses (d), (e) and (j) above.

“Permitted Factoring Transaction” means a sale on a non-recourse basis by the
Company of accounts receivable owed to the Company by Siemens Industry, Inc., a
customer of the Company, to Orbian Corp. and Orbian Financial Services II, LLC;
provided, that the aggregate face amount of accounts receivable and notes
receivable subject to all such sales does not exceed $2,000,000 during any
fiscal year.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

46



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

(f) in the case of any Foreign Restricted Subsidiary, other investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Restricted Subsidiary for
cash management purposes; and

(g) other investments from time to time approved by the Administrative Agent,
such approval not to be unreasonably withheld or delayed.

“Person” means any natural person, firm, consortium, corporation, limited
liability company, trust, joint venture, association, company, unlimited
liability company, partnership, Governmental Authority or other entity (whether
or not having separate legal personality).

“Phase I Environmental Assessment” means a Phase I environmental assessment,
consistent with the ASTM Phase I standard in effect at the time performed, from
an environmental consultant acceptable to the Administrative Agent, dated as of
a date acceptable to the Administrative Agent and indicating that, as of such
date, no recognized environmental conditions (as defined by ASTM) or other
adverse environmental conditions are present in, on, under or exist with respect
to the applicable parcel of real property and any improvements thereon.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA, which
for purposes of clarity, does not include any Canadian Benefit Plan or any
Canadian Pension Plan.

“PP&E Components” means, collectively, the Domestic PP&E Component, the Primary
Foreign PP&E Component, the German A PP&E Component, the German B PP&E Component
and the German C PP&E Component.

 

47



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act (Ontario), as amended; provided
that, in the event that, by reason of mandatory provisions of law, the validity,
perfection and effect of perfection or non-perfection of a security interest or
other applicable Lien is governed by other personal property security laws in
any other province or territory of Canada, the term “PPSA” means such other
personal property security laws (including the Civil Code (Quebec)) of such
other province or territory of Canada.

“Prepayment Event” means:

(a) any sale, transfer or other disposition of any property or asset of any Loan
Party pursuant to Section 6.05(m), (n) or (p); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with an aggregate value, or generating aggregate Net
Proceeds, exceeding $25,000,000.

“Primary Foreign Borrower Sublimit” has the meaning assigned to such term in the
definition of Foreign Borrower Sublimit Condition.

“Primary Foreign Borrowers Revolving Exposure” means, with respect to any Lender
at any time, and without duplication, the sum of (a) the U.S. Dollar Amount of
the outstanding principal amount of Revolving Loans made by such Lender to the
Foreign Borrowers (other than the German Borrowers) at such time plus (b) the
U.S. Dollar Amount of such Lender’s LC Exposure with respect to Letters of
Credit issued for the account of the Foreign Borrowers (other than the German
Borrowers) at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the Foreign Borrowers
(other than the German Borrowers) at such time.

“Primary Foreign Borrowing Base” means, at any time, the sum of (a) 85% of the
Eligible Accounts of the Foreign Loan Parties (other than the German Borrowers)
at such time, plus (b) the lesser of (i) 70% of the Eligible Inventory of the
Foreign Loan Parties (other than the German Loan Parties) at such time, valued
at the lower of cost or market value, determined on a first-in-first-out basis
and (ii) the product of 85% multiplied by the Net Orderly Liquidation Value
(expressed as a percentage) identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by the Eligible Inventory of the
Foreign Loan Parties (other than the German Loan Parties) at such time, valued
at the lower of cost or market value, determined on a first-in-first-out basis
plus (c) the Primary Foreign PP&E Component (not to exceed that portion of the
Maximum PP&E Component allocated by the Borrower Representative to the Primary
Foreign Borrowing Base in the most recent Borrowing Base Certificate) minus
(d) Reserves pertaining to the Foreign Loan Parties (other than the German Loan
Parties and without duplication of any Reserves accounted for in the Primary
Foreign PP&E Component), such Eligible Accounts or such Eligible Inventory.

“Primary Foreign PP&E Component” means, at the time of any determination, an
amount equal to (a) the sum of the following amounts calculated for each
Eligible Real Property of the Foreign Loan Parties (other than the German Loan
Parties): the applicable Real Property Amortization Factor for such Eligible
Real Property multiplied by 75% of the fair market value of such Eligible Real
Property, determined based on the most recent real estate appraisal completed in
accordance with the terms hereof plus (b) the sum of the following amounts
calculated for each Eligible Equipment of the Foreign Loan Parties (other than
the German Loan Parties): the applicable Equipment Amortization Factor for such
Equipment multiplied by 85% of the Net Orderly Liquidation Value of such
Eligible Equipment less (c) Reserves applicable to the Primary Foreign PP&E
Component and, without duplication of Reserves set forth in clause (d) of the
definition of “Primary Foreign Borrowing Base,” the Foreign Loan Parties (other
than the German Loan Parties’) and established by the Administrative Agent in
its Permitted Discretion.

 

48



--------------------------------------------------------------------------------

“Prime Rate” means (a) for the purpose of Loans made available to the Company,
the rate of interest per annum publicly announced from time to time by Chase as
its prime rate in effect at its principal offices in New York City and (b) for
the purpose of U.S. Dollar-denominated Loans made available to the Canadian
Borrower, the rate of interest per annum publicly announced from time to time by
JPMorgan Chase Bank, N.A., Toronto Branch as its U.S. “base rate” for
U.S. Dollar-denominated commercial loans. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Payable Reserve” means (a) the Canadian Priority Payable Reserve and
(b) with respect to jurisdictions other than the U.S. and without duplication of
any Canadian Priority Payable Reserve, any other reserve for amounts secured by
any liens or other security interests whatsoever, choate or inchoate, which rank
or are capable of ranking in priority to the liens granted to the Administrative
Agent to secure or for other claims and/or deductions for the Secured
Obligations, including without limitation, in the Permitted Discretion of the
Administrative Agent, any such amounts due and not paid for wages, or vacation
pay, severance pay, employee deductions, income tax, insolvency costs, amounts
due and not paid under any legislation relating to workers’ compensation or to
employment insurance amounts currently or past due and not paid for realty,
municipal or similar taxes (to the extent impacting personal or movable
property), sales tax and pension obligations.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Pro Forma Basis” means, for purposes of calculating EBITDA for any period
during which one or more Specified Transactions occurs, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement and:

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Material Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Material Acquisition shall be included; and

(b) non-recurring costs, extraordinary expenses and other pro forma adjustments
(including anticipated cost savings and other synergies) attributable to such
Specified Transaction may be included to the extent that such costs, expenses or
adjustments (i) are reasonably expected to be realized within twelve (12) months
of such Specified Transaction as set forth in reasonable detail on a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent,
(ii) are calculated on a basis consistent with GAAP and are, in each case,
reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Company and its Restricted
Subsidiaries and (iii) such costs, expenses or adjustments are either permitted
as an adjustment pursuant to Article 11 of Regulation S-X under the Securities
Act of 1933 or represent less than ten (10%) of EBITDA (determined without
giving effect to this clause (b) in the aggregate); provided that the foregoing
costs, expenses, adjustments, cost savings and other synergies shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of EBITDA or clause (a) above.

For the avoidance of doubt, in no event shall EBITDA be calculated on a Pro
Forma Basis as described above for purposes of the Fixed Charge Coverage Ratio.

“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed designated action and ending on the date of such proposed
designated action.

 

49



--------------------------------------------------------------------------------

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Specified Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day that is generally treated as the rate fixing
day by market practice in the applicable interbank market, as determined by the
Administrative Agent.

“Real Property Amortization Factor” means, with respect to any Eligible Real
Property on any date of determination, 1 minus a fraction, the numerator of
which is the number of full fiscal quarters of the Company elapsed as of such
date (including any such fiscal quarter ending on such date) since December 31,
2013 (or, if later, the date of the Administrative Agent’s receipt of the
results of the most recent completed appraisal of such Eligible Real Property
conducted at the request of the Loan Parties pursuant to Section 5.11 hereof)
and the denominator of which is 40.

“Receivables” has the meaning assigned to such term in the applicable Security
Agreement.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(i).

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Relevant Party” has the meaning assigned to such term in Section 2.17(i).

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time.

 

50



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws,
constitutional documents, articles of association, memorandum of association or
other organizational or governing documents of such Person and (b) any statute,
law (including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and
Anti-Corruption Laws), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation (but without duplication),reserves for accrued and unpaid interest on
the Secured Obligations, the Canadian Unpaid Supplier Reserve, Banking Services
Reserves, the Priority Payables Reserve, reserves for “extended” or “extendable”
retention of title, reserves for rent at locations leased by any Loan Party and
for consignee’s, warehousemen’s and bailee’s charges (but only for locations
where Eligible Inventory or Eligible Equipment is located and, other than with
respect to reserves for rent (as opposed to reserves for consignee’s,
warehousemen’s and bailee’s charges) for locations in Germany, not to exceed
three months’ rent and other charges and, with respect to reserves for rent for
locations in Germany, not to exceed the rent for periods subsequent to the
current and the following year of the lease less any existing security for such
rent)), reserves for dilution of Accounts (to the extent dilution exceeds 5%),
reserves for Inventory shrinkage, reserves for actual or potential environmental
liability with respect to Eligible Real Estate, reserves for customs charges and
shipping charges related to any Eligible Inventory in transit, reserves for Swap
Agreement Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation, reserves for taxes, fees,
assessments, reserves for VAT, reserves for the prescribed part of a U.K. Loan
Party’s net property that would be made available for the satisfaction of its
unsecured liabilities pursuant to Section 176A of the Insolvency Act 1986
(U.K.), reserves for liabilities of a U.K. Loan Party which constitute
preferential debts pursuant to Section 386 of the Insolvency Act 1986 (U.K.) and
other governmental charges, and reserves for fees payable to an insolvency
administrator pursuant to Section 171 of the German Insolvency Code (or relevant
successor provision)) with respect to the Collateral or any Loan Party; provided
that, notwithstanding the foregoing, (i) the Administrative Agent may not
implement any new reserves or increase the amount of any existing Reserves
without at least three (3) Business Days’ prior notice to the Borrower
Representative , (ii) the Administrative Agent may not implement any Banking
Services Reserves or Reserves with respect to Swap Agreement Obligations unless
(and only for so long as) the public corporate/family rating of the Company is
below Ba3 from Moody’s or below BB- from S&P and (iii) Reserves shall not be in
duplication of eligibility criteria.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Restricted Subsidiary.

“Restricted Subsidiaries” means the Foreign Borrowers and all other Subsidiaries
of the Company other than the Unrestricted Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the U.S. Dollar Amount of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.

 

51



--------------------------------------------------------------------------------

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
U.K.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Banks, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

“Securities Account” has the meaning assigned to such term in the applicable
Security Agreement.

“Securities Account Control Agreement” has the meaning assigned to such term in
the applicable Security Agreement.

“Security Agreements” means, collectively, the Domestic Security Agreement, the
Canadian Security Agreement, the Dutch Security Agreements, the German Security
Agreements and the U.K. Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(b).

“Settlement Date” has the meaning assigned to such term in Section 2.05(b).

 

52



--------------------------------------------------------------------------------

“Solvent” means, as of any date of determination, in reference to the Company
and its Restricted Subsidiaries taken as a whole, (i) the fair value of the
assets of the Company and its Restricted Subsidiaries, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or unliquidated; (ii) the present fair saleable value of the property
of the Company and its Restricted Subsidiaries taken as a whole will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or unliquidated, as such
debts and other liabilities become absolute and matured; (iii) the Company and
its Restricted Subsidiaries taken as a whole will be able to pay their debts and
liabilities, subordinated, contingent or unliquidated, as such debts and
liabilities become absolute and matured; and (iv) the Company and its Restricted
Subsidiaries taken as a whole does not have unreasonably small capital with
which to conduct the business.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transactions” means (a) any Material Disposition and (b) any Material
Acquisition.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Sterling” or “£” means the lawful currency of the U.K.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

 

53



--------------------------------------------------------------------------------

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing more
than 66 2/3% of the sum of the Aggregate Revolving Exposure and unused
Commitments at such time.

“Supplier” has the meaning assigned to such term in Section 2.17(i).

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
(or any Subsidiaries of the Loan Parties if the Borrower Representative has
provided written notice to the Administrative Agent of the services in favor of
such Subsidiaries to be secured), whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” mean Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Agent” means Wells Fargo Bank, National Association, in its capacity
as administrative agent under the Term Loan Agreement (or any successor agent
thereunder or under any replacement thereof).

“Term Loan Agreement” means that certain Term Loan Credit Agreement dated as of
October 3, 2013, among Belden Finance 2013 LP, as borrower, the Term Loan Agent
and the lenders from time to time party thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time and as replaced
or refinanced in whole or in part (whether with the same group of lenders or a
different group of lenders) in accordance with the terms hereof and of the
Intercreditor Agreement.

 

54



--------------------------------------------------------------------------------

“Term Loan Documents” means, collectively, the Term Loan Agreement and all other
agreements, instruments, documents and certificates executed and/or delivered in
connection therewith, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and of
the Intercreditor Agreement.

“Term Loan Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the date hereof, by and among the Administrative Agent, as ABL
Agent, the Term Loan Agent, and each of the Loan Parties party thereto.

“Term Loan Obligations” means the Indebtedness and other obligations of the
Company and its Subsidiaries under the Term Loan Documents.

“Term Loan Priority Collateral” has the meaning assigned thereto in the Term
Loan Intercreditor Agreement, and is intended to indicate that portion of the
Collateral subject to a prior Lien in favor of the Term Loan Agent and the other
secured parties for which it acts.

“Total Assets” means, as of the date of any determination thereof, total assets
of the Company and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) the aggregate principal amount of Funded Indebtedness on such date minus
Unrestricted Cash on such date to (b) EBITDA for the period of four
(4) consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01 ending immediately prior to such date. The
Total Net Leverage Ratio will be determined on a Pro Forma Basis.

“Trade Payables Financing” means any unsecured financing arrangement of the
Company or any of its Restricted Subsidiaries which involves the payment by any
third party financing provider of the Company’s or any of its Restricted
Subsidiaries’ accounts payables (whether by purchase or otherwise) at a discount
prior to the due date of such trade payables if the Company or its Restricted
Subsidiaries, as applicable, remain liable to such third party financing source
to pay the amount of such accounts payable in full on the initial due date
thereof; provided that the Company or the applicable Restricted Subsidiary shall
have repaid any amounts owed such third party financing provider within 210 days
of the date such provider made such payment.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder and (b) the execution, delivery
and performance by the Loan Parties of the Term Loan Documents, the borrowing of
loans thereunder and the use of the proceeds thereof.

“Trademark” has the meaning assigned to such term in the applicable Security
Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Alternate Base Rate, CDOR
Rate, Canadian Base Rate or Overnight LIBO Rate.

 

55



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.K.” means, collectively, the United Kingdom of Great Britain and Northern
Ireland.

“U.K. Bank Levy” means the U.K. bank levy as set forth in Schedule 19 of Finance
Act 2011 as of the date of this Agreement.

“U.K. Borrower” means on and after the applicable Foreign Borrower Effective
Date, Belden UK Limited, a private limited company organized under the laws of
England and Wales.

“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the relevant U.K. Loan Party within the applicable time
limit, which contains the scheme reference number and jurisdiction of tax
residence provided by a Lender either (i) under the Commitment Schedule or
(ii) if the Lender is not a party to this Agreement on the Effective Date, to
the Borrower Representative and the Administrative Agent or in the Assignment
and Assumption.

“U.K. Collateral Documents” means the U.K. Security Agreement and each other
pledge agreement, Mortgage, security agreement, deed of hypothec, charge,
debenture or other collateral agreement that is entered into by any U.K. Loan
Party (or any share pledge with respect to the shares of any U.K. Loan Party) in
favor of the Administrative Agent, securing all or any portion of the Secured
Obligations, in each case, in form and substance reasonably satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement
(including, without limitation, Section 5.14) or any other Loan Document.

“U.K. DB Plan” means an occupational pension plan or scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993 (U.K.),
as amended).

“U.K. Insolvency Event” means:

(a) a U.K. Relevant Entity is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(b) the value of the assets of any U.K. Relevant Entity is less than its
liabilities (taking into account contingent and prospective liabilities);

(c) a moratorium is declared in respect of any indebtedness of any U.K. Relevant
Entity; provided that, if a moratorium occurs, the ending of the moratorium will
not remedy any Event of Default caused by such moratorium;

(d) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any U.K. Relevant Entity;

 

56



--------------------------------------------------------------------------------

(ii) a composition, compromise, assignment or arrangement with any creditor of
any U.K. Relevant Entity;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
U.K. Relevant Entity, or any of its assets; or

(iv) enforcement of any Lien over any material assets of any U.K. Relevant
Entity,

or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (d) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
notice thereof to any U.K. Relevant Entity or any U.K. Relevant Entity otherwise
becoming aware of the same; or

(e) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a U.K.
Relevant Entity, in each such case, such that any such actions or process
described in this clause (e) could reasonably be expected to result in a
Material Adverse Effect.

“U.K. Loan Parties” means, collectively, the U.K. Borrower and each Material
Foreign Restricted Subsidiary or other Person that is organized under the laws
of England and Wales and becomes a party hereto and to a U.K. Security Agreement
on the applicable Foreign Borrower Effective Date or pursuant to Section 5.14.

“U.K. Relevant Entity” means any U.K. Loan Party or any Loan Party capable of
becoming subject of an order for winding-up or administration under the
Insolvency Act 1986 (U.K.) or Companies Act 2006 (U.K.).

“U.K. Security Agreement” means an English law governed debenture, dated on or
about the Foreign Borrower Effective Date of the U.K. Borrower, entered into
between the Administrative Agent and the U.K. Loan Parties.

“Unfunded Pension Liability” means at a point in time, the excess of a Canadian
Pension Plan’s benefit liabilities, over the current value of that Canadian
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the plan pursuant to applicable laws for the applicable plan year and
includes any unfunded liability or solvency deficiency as determined for the
purposes of the relevant pension benefits legislation of the provinces or of
Canada.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of Unrestricted cash and Permitted Investments held by the Company and its
Restricted Subsidiaries in (a) deposit accounts or securities accounts located
within the U.S. and maintained with a Lender or otherwise covered by a Deposit
Account Control Agreement or a Securities Account Control Agreement and that can
be accessed within thirty (30) days and (b) deposit accounts or securities
accounts located outside the U.S. that can be accessed within thirty (30) days
(net of potential tax obligations for repatriation and transaction costs and
expenses related thereto), in each case, as determined by a Financial Officer of
the

 

57



--------------------------------------------------------------------------------

Company in good faith. For purposes hereof, “Unrestricted” means, when referring
to cash and Permitted Investments of the Company and its Restricted
Subsidiaries, that such cash and Permitted Investments (i) do not appear or
would not be required to appear as “restricted” on the financial statements of
the Company or any such Restricted Subsidiary (unless related to the Loan
Documents or the Liens created thereunder or the Term Loan Documents and the
Liens created thereunder) and (ii) are not subject to a Lien (other than Liens
permitted under Section 6.02(a) or 6.02(b) or described under clause (j) of
Permitted Encumbrances) in favor of any Person other than the Administrative
Agent under the Loan Documents.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated by
the Borrower Representative as such in writing in accordance with
Section 5.14(d); it being understood and agreed that (i) the term “Unrestricted
Subsidiary” shall include all Subsidiaries of any such designated Subsidiary and
(ii) any Unrestricted Subsidiary may subsequently be designated by the Borrower
Representative as a Restricted Subsidiary subject to the terms of
Section 5.14(d).

“Unused Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Revolving Exposure.

“U.S.” means the United States of America.

“U.S. Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is U.S. Dollars or (ii) the equivalent amount
thereof in U.S. Dollars if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 1.06.

“U.S. Dollars” or “$” refers to lawful money of the U.S.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) of this definition or imposed elsewhere.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which are owned by such Person or another
Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

58



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if after the date hereof there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and the Company, the
Administrative Agent and the Required Lenders agree to negotiate such
modification in good faith as soon as practical as reasonably requested by the
Company or the Administrative Agent in order to preserve the original intent of
such provision in light of such change in GAAP; provided, further that any
change in GAAP occurring after the date hereof that would require operating
leases to be treated as capital leases shall be disregarded (including for any
additional leases entered into following the date of such change in GAAP).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations

 

59



--------------------------------------------------------------------------------

of amounts and ratios referred to herein shall be made (i) without giving effect
to any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

(b) Any reference herein or in any Loan Document to a fiscal quarter of the
Company and its Subsidiaries ending on March 31, June 30 or September 30 shall
be deemed to mean the fiscal quarter ending on or about such date.

SECTION 1.05. Status of Obligations. The Obligations are hereby designated as
“senior debt” and as “designated senior debt” and words of similar import under
and in respect of any indenture or other agreement or instrument under which
such Subordinated Indebtedness is outstanding and are further given all such
other designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.06. Determination of U.S. Dollar Amounts. The Administrative Agent
will determine the U.S. Dollar Amount of:

(a) each Eurocurrency Borrowing in a Foreign Currency as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing in
a Foreign Currency,

(b) each Canadian Base Rate or CDOR Borrowing as of the date of such Borrowing
or, if applicable, the date of conversion/continuation of any Borrowing as a
Canadian Base Rate or CDOR Borrowing,

(c) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(d) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its sole discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines U.S. Dollar
Amounts as described in the preceding clauses (a), (b), (c) and (d) is herein
described as a “Computation Date” with respect to each Credit Event for which a
U.S. Dollar Amount is determined on or as of such day.

SECTION 1.07. Interpretation. For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q) “personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s) “tangible
property” shall be deemed to include “corporeal property”, (t) “intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and

 

60



--------------------------------------------------------------------------------

“mortgage” shall be deemed to include a “hypothec”, (v) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Québec, (w) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
the “opposability” of such Liens to third parties, (x) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (y) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (z) an “agent” shall be deemed to include a “mandatary.”

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Domestic Tranche Lender severally agrees to make Domestic Tranche
Revolving Loans in U.S. Dollars, Euro and Sterling to the Company and (b) each
Global Tranche Lender severally agrees to make Global Tranche Revolving Loans
(x) in U.S. Dollars, Euro and Sterling to the Company, the U.K. Borrower, the
Dutch Borrower and the German Borrowers and (y) in U.S. Dollars and Canadian
Dollars to the Canadian Borrower, in each case, from time to time during the
Availability Period if, after giving effect thereto:

(i) each Domestic Tranche Lender’s Domestic Tranche Revolving Exposure would not
exceed such Lender’s Domestic Tranche Commitment;

(ii) each Global Tranche Lender’s Global Tranche Revolving Exposure would not
exceed such Lender’s Global Tranche Commitment;

(iii) the aggregate Company Revolving Exposures of all Lenders would not exceed
an amount equal to (x) the Domestic Borrowing Base minus (y) the Foreign
Borrowers Utilization;

(iv) the aggregate Primary Foreign Borrowers Revolving Exposures of all Global
Tranche Lenders would not exceed an amount equal to (x) the sum of the Domestic
Borrowing Base plus the Primary Foreign Borrowing Base minus (y) the sum of the
aggregate Company Revolving Exposures of all Lenders (not to exceed the Domestic
Borrowing Base) plus the German Borrower A Utilization plus the German Borrower
B Utilization plus the German Borrower C Utilization;

(v) the aggregate German Borrower A Revolving Exposures of all Global Tranche
Lenders would not exceed an amount equal to (x) the sum of the Domestic
Borrowing Base plus the Primary Foreign Borrowing Base plus the German A
Borrowing Base minus (y) the sum of the aggregate Company Revolving Exposures of
all Lenders (not to exceed the Domestic Borrowing Base) plus the aggregate
Primary Foreign Borrowers Revolving Exposures of all Lenders plus the German
Borrower B Utilization plus the German Borrower C Utilization;

(vi) the aggregate German Borrower B Revolving Exposures of all Global Tranche
Lenders would not exceed an amount equal to (x) the sum of the Domestic
Borrowing Base plus the Primary Foreign Borrowing Base plus the German A
Borrowing Base plus the German B Borrowing Base minus (y) the sum of the
aggregate Company Revolving Exposures of all Lenders (not to exceed the Domestic
Borrowing Base) plus the aggregate Primary Foreign Borrowers Revolving Exposures
of all Lenders plus the aggregate German Borrower A Revolving Exposures of all
Lenders plus the German Borrower C Utilization;

 

61



--------------------------------------------------------------------------------

(vii) the aggregate German Borrower C Revolving Exposures of all Global Tranche
Lenders would not exceed an amount equal to (x) the sum of the Domestic
Borrowing Base plus the Primary Foreign Borrowing Base plus the German A
Borrowing Base plus the German C Borrowing Base minus (y) the sum of the
aggregate Company Revolving Exposures of all Lenders (not to exceed the Domestic
Borrowing Base) plus the aggregate Primary Foreign Borrowers Revolving Exposures
of all Lenders plus the aggregate German Borrower A Revolving Exposures of all
Lenders plus the German Borrower B Utilization; and

(viii) the Foreign Borrower Sublimit Condition would be satisfied;

subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. The
limitations on Borrowings referred to in clauses (i) through (viii) above are
referred to collectively as the “Revolving Exposure Limitations”.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that, the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Protective Advance or Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in U.S.
Dollars and made to the Company or the Canadian Borrower shall be comprised
entirely of ABR Loans or Eurocurrency Loans, (ii) each Revolving Borrowing
denominated in Canadian Dollars shall be made to solely the Canadian Borrower
and will be comprised entirely of Canadian Base Rate Loans or CDOR Rate Loans,
(iii) each Revolving Borrowing denominated in Sterling or Euro and made to the
Company shall be comprised entirely of Eurocurrency Loans and (iv) each
Revolving Borrowing denominated in U.S. Dollars, Sterling or Euro and made to
the Foreign Borrowers (other than the Canadian Borrower) shall be comprised
entirely of Eurocurrency Loans, in each case, as the Borrower Representative may
request in accordance herewith; provided that, the only Borrowings that can be
made on the Effective Date are ABR Borrowings and Canadian Base Rate Borrowings,
which may be converted into Eurocurrency or CDOR Borrowings, as applicable, in
accordance with Section 2.08. Each Swingline Loan made to the Company shall be
denominated in U.S. Dollars and shall be an ABR Loan. Each Swingline Loan made
to the U.K. Borrower, the German Borrowers or the Dutch Borrower shall be
denominated in U.S. Dollars, Sterling or Euro and shall be an Overnight LIBO
Rate Borrowing. Each Swingline Loan made to the Canadian Borrower shall be
denominated in Canadian Dollars or U.S. Dollars and be a Canadian Base Rate Loan
or ABR Loan, respectively. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing
or CDOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency). Borrowings of more than one Type and Class may be outstanding at
the same time; provided that, there shall not be more than a total of ten
(10) Eurocurrency Borrowings and CDOR Borrowings collectively outstanding at any
time.

 

62



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request (a) by irrevocable written notice (via a written Borrowing Request
signed by the Borrower Representative promptly followed by telephonic
confirmation of such request) in the case of a Eurocurrency Borrowing or CDOR
Borrowing, not later than 10:00 a.m., Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing or Canadian Base Rate Borrowing, not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the name of the applicable Borrower(s);

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is a Domestic Tranche Borrowing or a Global Tranche
Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing, a Canadian Base Rate
Borrowing, a CDOR Rate Borrowing or a Eurocurrency Borrowing; and

(vi) in the case of a Eurocurrency Borrowing, the Agreed Currency of such
Borrowing; and

(vii) in the case of a Eurocurrency or CDOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a Borrowing denominated in U.S. Dollars to the Company or the
Canadian Borrower, the requested Revolving Borrowing shall be an ABR Borrowing,
(b) in the case of a Borrowing denominated in Canadian Dollars, the requested
Revolving Borrowing shall be a Canadian Base Rate Borrowing and (c) in the case
of a Borrowing denominated in U.S. Dollars, Sterling or Euro to any Foreign
Borrower (other than the Canadian Borrower), the requested Revolving Borrowing
shall be a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency or CDOR Revolving Borrowing, then the
Borrower Representative shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

63



--------------------------------------------------------------------------------

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to (a) make Loans (“Domestic Protective Advances”)
to the Company in U.S. Dollars, Sterling or Euro on behalf of the Domestic
Tranche Lenders or the Global Tranche Lenders, (b) make Loans (“Canadian
Protective Advances”) to the Canadian Borrower in Canadian Dollars or U.S.
Dollars on behalf of the Global Tranche Lenders or (c) make Loans (“Foreign
Protective Advances” and, together with the Domestic Protective Advances and the
Canadian Protective Advances, the “Protective Advances”) to the Foreign
Borrowers (other than the Canadian Borrower) in U.S. Dollars, Sterling or Euro
on behalf of the Global Tranche Lenders, in each case, which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (i) to preserve
or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) following a Default, to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents;
provided that, (A) the U.S. Dollar Amount of the aggregate amount of Protective
Advances outstanding at any time and made on behalf of the Global Tranche
Lenders shall not exceed 5% of the aggregate Global Tranche Commitments of all
Global Tranche Lenders at such time, (B) the U.S. Dollar Amount of the aggregate
amount of Protective Advances outstanding at any time and made on behalf of the
Domestic Tranche Lenders shall not exceed 5% of the aggregate Domestic Tranche
Commitments of all Domestic Tranche Lenders at such time, (C) the aggregate
amount of outstanding Protective Advances made on behalf of the Domestic Tranche
Lenders plus the aggregate Domestic Tranche Revolving Exposures of all Domestic
Tranche Lenders shall not exceed the aggregate Domestic Tranche Commitments of
all Domestic Tranche Lenders and (D) the aggregate amount of outstanding
Protective Advances made on behalf of the Global Tranche Lenders plus the
aggregate Global Tranche Revolving Exposures of all Global Tranche Lenders shall
not exceed the aggregate Global Tranche Commitments of all Global Tranche
Lenders. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
made to the Company or the Canadian Borrower in U.S. Dollars shall be ABR
Borrowings, all Protective Advances made to the Company in a Foreign Currency
shall be Overnight LIBO Rate Borrowings, all Protective Advances made to the
Canadian Borrower in Canadian Dollars shall be Canadian Base Rate Borrowings and
all Protective Advances made to the Foreign Borrowers (other than the Canadian
Borrower) shall be Overnight LIBO Rate Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Domestic Tranche Lender or
Global Tranche Lender, as applicable, shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Protective
Advance.

 

64



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to (i) make Swingline Loans (“Company
Swingline Loans”) in U.S. Dollars to the Company on behalf of the Domestic
Tranche Lenders or the Global Tranche Lenders, (ii) make Swingline Loans
(“Foreign Swingline Loans”) in U.S. Dollars, Sterling or Euro to the U.K.
Borrower, the German Borrowers or the Dutch Borrower on behalf of the Global
Tranche Lenders and (iii) make Swingline Loans (“Canadian Swingline Loans” and,
together with the Company Swingline Loans and the Foreign Swingline Loans, the
“Swingline Loans”) in Canadian Dollars or U.S. Dollars to the Canadian Borrower
on behalf of the Global Tranche Lenders, in each case, from time to time during
the Availability Period so long as the making of any such Swingline Loan will
not result in (i) the U.S. Dollar Amount of the aggregate principal amount of
outstanding Swingline Loans exceeding 20% of the Aggregate Commitment, (ii) the
U.S. Dollar Amount of the aggregate principal amount of the sum of outstanding
Company Swingline Loans plus outstanding Canadian Swingline Loans exceeding 10%
of the Aggregate Commitment or (iii) the failure to satisfy the Revolving
Exposure Limitations; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. To request a
Swingline Loan, the Borrower Representative shall notify the Administrative
Agent of such request (x) in the case of Company Swingline Loans or Canadian
Swingline Loans, by telephone (confirmed by facsimile) or (y) in writing, in
each case, not later than 11:00 a.m., Local Time, on the day of a proposed
Swingline Loan. Each such notice (whether by telephone or written) shall be
irrevocable and shall specify (i) the Borrower requesting such Swingline Loan,
(ii) the requested date (which shall be a Business Day) of such Swingline Loan,
(iii) in the case of a Foreign Swingline Loan or a Canadian Swingline Loan, the
requested currency of such Swingline Loan and (iv) the amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower Representative. The
Swingline Lender shall make each Swingline Loan available to the Borrowers by
means of a credit to the Funding Account(s) (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank, and in the case of repayment
of another Loan or fees or expenses as provided by Section 2.18(c), by
remittance to the Administrative Agent to be distributed to the Lenders) by
2:00 p.m., Local Time, on the requested date of such Swingline Loan. Each
Company Swingline Loan shall be an ABR Loan, each Foreign Swingline Loan shall
be an Overnight LIBO Rate Loan and each Canadian Swingline Loan shall be a
Canadian Base Rate Loan (if such Canadian Swingline Loan is denominated in
Canadian Dollars) or ABR Loan (if such Canadian Swingline Loan is denominated in
U.S. Dollars). In addition, the Company hereby authorizes the Swingline Lender
to, and the Swingline Lender shall, subject to the terms and conditions set
forth herein (but without any further written notice required), not later than
1:00 p.m., Chicago time, on each Business Day, make available to the Company by
means of a credit to the Funding Account, the proceeds of a Company Swingline
Loan to the extent necessary to pay items to be drawn on any Controlled
Disbursement Account that Business Day; provided that, if on any Business Day
there is insufficient borrowing capacity to permit the Swingline Lender to make
available to the Company a Company Swingline Loan in the amount necessary to pay
all items to be so drawn on any such Controlled Disbursement Account on such
Business Day, then the Company shall be deemed to have requested an ABR
Borrowing pursuant to Section 2.03 in the amount of such deficiency to be made
on such Business Day.

(b) The Swingline Lender may at any time request settlement (a “Settlement”) by
requiring the Lenders to acquire participations in all or a portion of the
outstanding Swingline Loans made by it by written notice given to the
Administrative Agent not later than 11:00 a.m., Local Time (i) on the date of
such requested Settlement (the “Settlement Date”), in the case of Company
Swingline Loans or Canadian Swingline Loans and (ii) three (3) Business Days
prior to the Settlement Date, in the case of the Foreign Swingline Loans (or on
the Settlement Date, if a Default or Event of Default has occurred and is
continuing). Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving

 

65



--------------------------------------------------------------------------------

Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from any Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that, any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for the account of any Borrower as the applicant
thereof for the support of its or its Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued with such Borrower as
applicant for the support of any of its Subsidiary’s obligations as provided in
the first sentence of this paragraph, such Borrower will be fully responsible
for the reimbursement of LC Disbursements in accordance with the terms hereof,
the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (such Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). The letters of credit identified on Schedule 2.06 (the
“Existing Letters of Credit”) shall be deemed to be “Domestic Tranche Letters of
Credit” issued on the Effective Date for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or

 

66



--------------------------------------------------------------------------------

extension, it being understood and agreed that the form of any requested Global
Tranche Letters of Credit requested to be issued for the account of a European
Loan Party must be in agreed form at least three (3) Business Days prior to the
issuance thereof) a notice requesting the issuance of a Letter of Credit (which
Letter of Credit shall be in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank), or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the name of the applicable Borrower, whether
such Letter of Credit is to constitute a Domestic Tranche Letter of Credit or
Global Tranche Letter of Credit, the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower Representative also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 1.06 and 2.11(b), the U.S. Dollar Amount of
the LC Exposure shall not exceed 10% of the Aggregate Commitment and (ii) the
Revolving Exposure Limitations shall be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date that is two (2) Business Days prior
to the Maturity Date; provided that, if any Letter of Credit is cash
collateralized on or prior to the date that is two (2) Business Days prior to
the Maturity Date in accordance with Section 2.06(j), such Letter of Credit may
expire up to one year following the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Domestic Tranche Lender with respect to a Domestic Tranche
Letter of Credit and to each Global Tranche Lender with respect to a Global
Tranche Letter of Credit, and each applicable Revolving Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Domestic Tranche Letters of Credit and/or Global
Tranche Letters of Credit, as applicable, is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in U.S. Dollars the
U.S. Dollar Amount equal to such LC Disbursement (or if the Issuing Bank shall
so elect in its sole discretion by notice to the Borrower Representative, in
such other Agreed Currency which was paid by the Issuing Bank pursuant to such
LC Disbursement in an amount equal to such LC Disbursement) not later than
11:00 a.m., Local Time, on the Business Day immediately following the day that
the Borrower Representative receives notice of such LC Disbursement; provided

 

67



--------------------------------------------------------------------------------

that, the Borrower Representative may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with (i) a Swingline Loan, (ii) to the extent such LC
Disbursement was made in U.S. Dollars with respect to a Letter of Credit issued
for the benefit of the Company or the Canadian Borrower, an ABR Revolving
Borrowing or (iii) to the extent such LC Disbursement was made in Canadian
Dollars with respect to a Letter of Credit issued for the benefit of the
Canadian Borrower, a Canadian Base Rate Revolving Borrowing in an amount equal
to such LC Disbursement and, in each case, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Swingline Loan, ABR Revolving Borrowing or Canadian
Base Rate Borrowing, as applicable. If the applicable Borrower fails to make
such payment when due, the Administrative Agent shall notify each Domestic
Tranche Lender (in the case of a Domestic Tranche Letter of Credit) and each
Global Tranche Lender (in the case of a Global Tranche Letter of Credit) of the
applicable LC Disbursement, the payment then due from the applicable Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each applicable Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the applicable Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Swingline Loans, ABR Revolving
Loans or Canadian Base Rate Loans as contemplated above) shall not constitute a
Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. None
of the Administrative Agent, the Revolving Lenders, the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that, the foregoing shall not be construed to excuse the
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing

 

68



--------------------------------------------------------------------------------

Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that, any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to (i) if such Borrower is the Company or the
Canadian Borrower and such LC Disbursement is denominated in U.S. Dollars, ABR
Revolving Loans, (ii) if such Borrower is the Canadian Borrower and such LC
Disbursement is denominated in Canadian Dollars, Canadian Base Rate Revolving
Loans, (iii) if such Borrower is the Company and such LC Disbursement is
denominated in Sterling or Euro, at the Overnight LIBO Rate for such Agreed
Currency plus the Applicable Rate and (iv) if such Borrower is the U.K.
Borrower, the Dutch Borrower or a German Borrower and such LC Disbursement is
denominated in U.S. Dollars, Sterling or Euro, at the Overnight LIBO Rate for
such Agreed Currency plus the Applicable Rate); and such interest shall be
payable on the date when such reimbursement is due; provided that, if any
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

69



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, each Borrower shall deposit in one or
more accounts with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders (collectively, the “LC
Collateral Account”), an amount in cash equal to 105% of the U.S. Dollar Amount
of the LC Exposure as of such date plus accrued and unpaid interest thereon for
Letters of Credit under which such Borrower is an account party; provided that
(i) the portions of such amount attributable to undrawn Foreign Currency Letters
of Credit or LC Disbursements in a Foreign Currency that any Borrower is not
late in reimbursing shall be deposited in the applicable Foreign Currencies in
an amount equal to 105% of the actual amount of such undrawn Letters of Credit
and LC Disbursements and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Company. Each
applicable Borrower shall also deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and each Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account. Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three (3) Business Days after all such Events of Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.
The Administrative Agent shall return to the Borrowers cash collateral required
by Section 2.11(b) within three (3) Business Days following the date that such
cash collateral is no longer required thereunder. Notwithstanding anything
herein to the contrary, (x) cash collateral provided by any Domestic Subsidiary
shall be used to pay the Secured Obligations (other than the Foreign Secured
Obligations and the Secured Obligations that constitute a Guarantee of the
Foreign Secured Obligations) before being used to pay any of the other Secured
Obligations, (y) cash collateral provided by any Foreign Subsidiary (other than
any Canadian ULC) shall be used solely to pay the Foreign Secured Obligations
and (z) cash collateral provided by any German Loan Party shall be subject to
the German Guaranty Limitations.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended,

 

70



--------------------------------------------------------------------------------

renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and U.S. Dollar Amount of such LC Disbursement, (iv) on
any Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement, and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank. All reporting from each
Issuing Bank with respect to any Letters of Credit issued for the account of the
Company shall indicate whether such Letter of Credit constitutes a Domestic
Tranche Letter of Credit or a Global Tranche Letter of Credit.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof by wire transfer of
immediately available funds in an amount equal to such Lender’s Applicable
Percentage thereof by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that, Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to the Funding Account; provided that, Loans made to finance the reimbursement
of (i) an LC Disbursement as provided in Section 2.06(e) shall be remitted by
the Administrative Agent to the Issuing Bank and (ii) a Protective Advance shall
be retained by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, (w) if such amount is a
Borrowing denominated in U.S. Dollars and made to the Company or the Canadian
Borrower, the interest rate applicable to ABR Loans, (x) if such amount is a
Borrowing denominated in Canadian Dollars, the interest rate applicable to
Canadian Base Rate Loans (y) if such amount is a Borrowing denominated in a
Foreign Currency and made to the Company, the interest rate applicable to
Overnight LIBO Rate Loans and (z) if such amount is a Borrowing made to the U.K.
Borrower, the Dutch Borrower or any German Borrower, the interest rate
applicable to Overnight LIBO Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

71



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing or CDOR Rate Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
as permitted by this Agreement or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing or CDOR Rate Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings or Protective Advances,
which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone or
irrevocable written notice (provided that, Borrowings made to the U.K. Borrower,
the Dutch Borrower or any German Borrower require irrevocable written notice
(via an Interest Election Request signed by the Borrower Representative) and
cannot be made by telephone) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower
Representative. Notwithstanding any contrary provision herein, this Section
shall not be construed to permit any Borrower, or the Borrower Representative on
its behalf, to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans or CDOR Rate Loans that does not comply with
Section 2.02 or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing or to such Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the existing and resulting Borrowing is a Domestic Tranche
Borrowing or a Global Tranche Borrowing;

(iv) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian Base
Rate Borrowing, a Eurocurrency Borrowing or a CDOR Rate Borrowing; and

(v) if the resulting Borrowing is a Eurocurrency Borrowing or a CDOR Rate
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or CDOR
Rate Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

72



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing or CDOR Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period (i) in the case
of a Borrowing by the Company or the Canadian Borrower denominated in U.S.
Dollars, such Borrowing shall be converted to an ABR Borrowing, (ii) in the case
of a Borrowing by the Canadian Borrower denominated in Canadian Dollars, such
Borrowing shall be converted to a Canadian Base Rate Borrowing and (iii) in the
case of a Borrowing by any Borrower (other than the Canadian Borrower) in any
Foreign Currency or in the case of a Borrowing by the U.K. Borrower, the Dutch
Borrower or any German Borrower denominated in any Agreed Currency, in each
case, such Borrowing shall automatically continue as a Eurocurrency Borrowing in
the same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in U.S. Dollars and made to the Company or the Canadian Borrower may
be converted to or continued as a Eurocurrency Borrowing, (ii) no outstanding
Revolving Borrowing denominated in Canadian Dollars may be converted to or
continued as a CDOR Borrowing, (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in U.S. Dollars and made to the Company shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto,
(iv) unless repaid, each CDOR Revolving Borrowing shall be converted to a
Canadian Base Rate Borrowing at the end of the Interest Period applicable
thereto, (v) unless repaid, each Eurocurrency Revolving Borrowing denominated in
a Foreign Currency and made to the Company shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month and (vi) unless
repaid, each Eurocurrency Revolving Borrowing made to the U.K. Borrower, the
Dutch Borrower or any German Borrower shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Letters of Credit
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the Administrative Agent of a cash deposit (or a back up standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of accrued and unpaid fees and (iv) the payment in full of all reimbursable
expenses and other Obligations (other than Unliquidated Obligations), together
with accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000.000 and not less than $10,000,000 and (ii) the Borrower
Representative shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, (x) the Borrowers shall not be in compliance with the Revolving
Exposure Limitations or (y) the aggregate Domestic Tranche Commitments of all
Domestic Tranche Lenders shall be less than 60% of the Aggregate Commitment.

 

73



--------------------------------------------------------------------------------

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least five (5) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that, a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the Domestic Tranche
Commitments and/or the Global Tranche Commitments by obtaining additional
Commitments, either from one or more of the Lenders or another lending
institution; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Borrower Representative may make a
maximum of four (4) such requests during the term of this Agreement, (iii) after
giving effect thereto, the sum of the total of the additional Commitments does
not exceed $200,000,000, (iv) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, (vi) the procedure described in
Section 2.09(f) have been satisfied and (vii) after giving effect thereto, the
aggregate Domestic Tranche Commitments of all Domestic Tranche Lenders shall not
be less than 60% of the Aggregate Commitment. Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time. For
purposes of clarity, any increase in the Commitments pursuant to this
Section 2.09(e) through (g) may give rise to an increase in the Primary Foreign
Borrower Sublimit and/or the German Borrowers Sublimit subject to the percentage
limits provided for in the definition of Foreign Borrower Sublimit Condition.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Commitment. As a condition precedent to such an
increase or addition, the Borrowers shall deliver to the Administrative Agent,
to the extent reasonably requested by the Administrative Agent (including after
giving due consideration to whether such increase or addition is to the Domestic
Tranche Commitment or Global Tranche Commitment) (i) a certificate of each Loan
Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions (including, in relation to a U.K. Loan Party,
resolution of all the holders of such U.K. Loan Party’s issued shares) adopted
by such Loan Party approving or consenting to such increase and (B) in the case
of the Borrowers, certifying that, before and after giving effect to such
increase or addition, (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (or, with respect to any representation or warranty which by its terms
is made as of an earlier date, is true and correct in all material respects as
of such earlier date or, with respect to any representation or warranty which is
subject to any materiality qualifier, is true and correct in all respects),
(2) no Default exists and (3) if the covenant set forth in Section 6.13 is in
effect, the Borrowers are in compliance with the covenant contained in
Section 6.13 on the date of such increase and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase, and legal opinions consistent
with those delivered on the Effective Date with respect to such power and
authority and other matters as may be reasonably requested by the Administrative
Agent.

(g) On the effective date of any such increase or addition, any Lender
increasing (or, in the case of any newly added Lender, extending) its Domestic
Tranche Commitment or Global Tranche Commitment shall make available to the
Administrative Agent such amounts in immediately available

 

74



--------------------------------------------------------------------------------

funds as the Administrative Agent shall determine, for the benefit of the other
Lenders that have a Domestic Tranche Commitment or Global Tranche Commitment, as
applicable, as being required in order to cause, after giving effect to such
increase or addition and the use of such amounts to make payments to such other
Lenders, each such Lender’s portion of the outstanding Domestic Tranche
Revolving Loans or Global Tranche Revolving Loans, as applicable, of all the
Lenders to equal its revised Applicable Percentage of such outstanding Domestic
Tranche Revolving Loans or Global Tranche Revolving Loans, as applicable, and
the Administrative Agent shall make such other adjustments among the Lenders
with respect to the Domestic Tranche Revolving Loans or Global Tranche Revolving
Loans, as applicable, then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Administrative Agent, in order to effect
such reallocation, subject, in each case, to indemnification by the Borrowers
pursuant to the provisions of Section 2.16.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Domestic Tranche Revolving Lender the then unpaid
principal amount of each Domestic Tranche Revolving Loan made to such Borrower
on the Maturity Date in the currency of such Loan, (ii) to the Administrative
Agent for the account of each Global Tranche Revolving Lender the then unpaid
principal amount of each Global Tranche Revolving Loan made to such Borrower on
the Maturity Date in the currency of such Loan, (iii) to the Administrative
Agent the then unpaid amount of each Protective Advance made for the account of
such Borrower on the earlier of the Maturity Date and demand by the
Administrative Agent and (iv) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made for the account of such Borrower on the
earliest of (x) the Maturity Date and (y) the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two (2) Business Days after such Swingline Loan is made; provided that, on each
date that a Revolving Loan is made, the applicable Borrower shall repay all
Swingline Loans then outstanding. To the extent this Section 2.10 creates an
obligation of a German Borrower to repay Protective Advances or Swingline Loans
of any other Borrower, such obligations shall be subject to the German Guaranty
Limitations.

(b) At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first to
prepay any Protective Advances that may be outstanding and second to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure (provided that, collections and cash collateral provided
by any Foreign Subsidiary (other than any Canadian ULC) shall be used solely to
pay the Foreign Secured Obligations, and collections, the application of funds
credited to any Collection Account of a German Borrower, and cash collateral
provided by any German Loan Party shall be subject to the German Guaranty
Limitations). Notwithstanding the foregoing, funds of the Domestic Loan Parties
credited to any Collection Account shall be used to pay the Secured Obligations
(other than the Foreign Secured Obligations and the Secured Obligations that
constitute a Guarantee of the Foreign Secured Obligations) prior to being used
to pay any of the other Secured Obligations.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

75



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e) The Register and corresponding entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that,
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the Lender and its
registered assigns and in a form approved by the Administrative Agent and the
Borrowers. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
and its registered assigns.

SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the payment of any accrued interest to the extent required by Section 2.13
and, if applicable, the payment of any break funding expenses under
Section 2.16, but otherwise without premium or penalty.

(b) If, at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Borrowers are not in compliance with the Revolving Exposure
Limitations (calculated with respect to Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) or (ii) solely as a result of fluctuations in currency exchange
rates, the Borrowers exceeded any Revolving Exposure Limitation by 105% of the
applicable threshold, the applicable Borrowers who have exceed such limits with
respect to their Obligations shall in each case immediately repay Borrowings or
cash collateralize LC Exposure in accordance with Section 2.06(j), as
applicable, in an aggregate amount equal to such excess. To the extent this
Section 2.11 creates an obligation of a German Borrower to repay Borrowings of
any other Borrower, the German Guaranty Limitations shall apply.

(c) Subject in all respects to the provisions of the Term Loan Intercreditor
Agreement with respect to Net Proceeds of any Term Loan Priority Collateral, in
the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of any Prepayment Event, unless the
Aggregate Availability would exceed 20% of the Aggregate Commitment immediately
after giving effect to such Prepayment Event at any time other than during a
Cash Dominion Period, such Loan Party shall, reasonably promptly after such Net
Proceeds are received by any Loan Party, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
(without any reduction to the Commitments); provided that, if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 180 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided, further that, (i) to the extent of any such Net Proceeds therefrom
that have not been so applied by the end of such 180-day period, a prepayment
shall be required at such time in an amount equal to such Net Proceeds that have
not been so applied if such payment would occur during a Cash Dominion Period,
or otherwise if Aggregate Availability does not exceed 20% of the Aggregate
Commitment at such time and (ii) the

 

76



--------------------------------------------------------------------------------

Borrowers shall not be permitted to make elections to use Net Proceeds to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) with respect to Net Proceeds in any fiscal year in
an aggregate amount in excess of $20,000,000. Notwithstanding the foregoing, to
the extent that, as a result of such Prepayment Event, the Borrowers would not
be in compliance with the Revolving Exposure Limitations immediately after
giving effect to such Prepayment Event, the Borrower shall prepay the Loans to
the extent required by Section 2.11(b).

(d) Subject in all respects to the provisions of the Term Loan Intercreditor
Agreement with respect to Net Proceeds of any Term Loan Priority Collateral, all
such amounts pursuant to Section 2.11(c) shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata, and second to prepay the
Revolving Loans (including Swingline Loans) without a corresponding reduction in
the Commitments and to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, (i) Net Proceeds received by any Domestic Loan
Party in respect of any Prepayment Event shall be used to prepay the Secured
Obligations (other than the Foreign Secured Obligations and the Secured
Obligations that constitute a Guarantee of the Foreign Secured Obligations)
before being applied to any of the other Secured Obligations, (ii) no Net
Proceeds received by any Foreign Loan Party (other than any Canadian ULC) in
respect of any Prepayment Event shall be used to prepay any Secured Obligations
other than the Foreign Secured Obligations and (iii) Net Proceeds received by
any German Loan Party in respect of any Prepayment Event shall be subject to the
German Guaranty Limitations.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a rate
equal to (i) 0.375% per annum, if the average daily Unused Commitment exceeds
50% of the Aggregate Commitment during the period in respect of which the
payment is being made (which, for purposes of clarity, shall be the preceding
month) and (ii) 0.250% per annum, if the average daily Unused Commitment is
equal to or less than 50% of the Aggregate Commitment during the period in
respect of which the payment is being made (which, for purposes of clarity,
shall be the preceding month), in either case, on the average daily amount of
such Lender’s Applicable Percentage of the Domestic Tranche Unused Commitment or
Global Tranche Unused Commitment, as applicable, during the period from and
including the Effective Date to but excluding the date on which the Commitments
terminate. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Domestic Tranche Lender (in the case of a Domestic Tranche Letter of
Credit) and/or Global Tranche Lender (in the case of a Global Tranche Lender) a
participation fee with respect to its participations in Letters of Credit issued
for the account of such Borrower, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the average daily U.S. Dollar Amount of such Lender’s LC Exposure in respect
thereof (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily U.S. Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank for the account of such Borrower
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit issued for
the account of such Borrower or processing of

 

77



--------------------------------------------------------------------------------

drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of each calendar month following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) Business Days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in U.S. Dollars shall be paid in U.S. Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in U.S. Dollars
(except as otherwise expressly provided in this Section 2.12) and in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan made to the Company and each Swingline Loan denominated in
U.S. Dollars and made to the Canadian Borrower) shall bear interest at the
Alternate Base Rate plus the Applicable Rate, the Loans comprising each Canadian
Base Rate Borrowing (including each Swingline Loan denominated in Canadian
Dollars and made to the Canadian Borrower) shall bear interest at the Canadian
Base Rate plus the Applicable Rate, and the Loans comprising each Overnight LIBO
Borrowing shall bear interest at the Overnight LIBO Rate plus the Applicable
Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate and the Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Each Protective Advance made to the Company or the Canadian Borrower and
denominated in U.S. Dollars shall bear interest at the Alternate Base Rate plus
the Applicable Rate plus 2%. Each Protective Advance made to the Company and
denominated in Foreign Currency shall bear interest at the Overnight LIBO Rate
plus the Applicable Rate plus 2%. Each Protective Advance made to the Canadian
Borrower and denominated in Canadian Dollars shall bear interest at the Canadian
Base Rate plus the Applicable Rate plus 2%. Each Protective Advance made to the
U.K. Borrower, the Dutch Borrower or any German Borrower shall bear interest at
the Overnight LIBO Rate plus the Applicable Rate plus 2%.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
(other than Protective Advances) or any fee or other amount payable by any Loan
Party hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of such Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

78



--------------------------------------------------------------------------------

(e) Accrued interest on each Loan (for ABR Loans, Canadian Base Rate Loans and
Overnight LIBO Rate Loans, accrued through the last day of the prior calendar
month) shall be payable in arrears on each Interest Payment Date for such Loan
and upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Base Rate Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan or CDOR Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate,
Canadian Base Rate or CDOR Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and (ii) for Borrowings denominated in
Sterling shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Canadian Base
Rate, CDOR Rate, Adjusted LIBO Rate, LIBO Rate or Overnight LIBO Rate shall be
determined by the Administrative Agent in accordance with their terms, and such
determination shall be conclusive absent manifest error.

(g) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines in good faith (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining (including, without limitation, by means of
an Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(ii) the Administrative Agent is advised by any Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period
or the applicable Agreed Currency;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
U.S. Dollars to the Company, such Borrowing shall be made as an ABR Borrowing
and (B) in the case of a Eurocurrency Borrowing to the U.K. Borrower, the Dutch
Borrower or any German Borrower, such Eurocurrency Borrowing shall be repaid on
the last day of the then current Interest Period applicable thereto, (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in U.S. Dollars to
the Company, such

 

79



--------------------------------------------------------------------------------

Borrowing shall be made as an ABR Borrowing, and (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency to
the Company or denominated in any Agreed Currency to the U.K. Borrower, the
Dutch Borrower or any German Borrower, such Borrowing Request shall be
ineffective; provided that, if such circumstances only affect one Class or Type
of Borrowing or currency, then the foregoing will only be applicable to the
affected Class or Type of Borrowing or currency.

(b) If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Overnight LIBO Rate or the
Overnight LIBO Rate will not adequately and fairly reflect the cost to the
Administrative Agent or the Swingline Lender, as applicable, of making or
maintaining Protective Advances, or Swingline Loans, the Administrative Agent or
Swingline Lender, as applicable, shall give notice thereof to the Borrower
Representative and the Lenders by telephone (provided that, any notice to any
Swingline Lender providing Foreign Swingline Loans to a European Loan Party must
be given in writing) or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower Representative and the
Lenders that the circumstances giving rise to such notice no longer exist,
Overnight LIBO Borrowings shall be made as Alternate Rate Borrowings.

(c) If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:

(i) the Administrative Agent determines in good faith (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining (including, without limitation, by means of
an Interpolated Rate) the CDOR Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate for the applicable Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

(d) then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a CDOR Rate Borrowing shall be ineffective and
unless repaid, such Borrowing shall be made as a Canadian Base Rate Borrowing
and (ii) if any Borrowing Request requests a CDOR Rate Borrowing, such Borrowing
shall be made as a Canadian Base Rate Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

80



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by the Administrative
Agent, such Lender or the Issuing Bank (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of the Administrative Agent, such
Lender or the Issuing Bank, as applicable, under agreements having provisions
similar to this Section 2.15, after consideration of such factors as the
Administrative Agent, such Lender or the Issuing Bank, as applicable, then
reasonably determines to be relevant; provided that none of the Administrative
Agent, such Lender or the Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by the Administrative Agent, such
Lender or the Issuing Bank (which determination shall be made in good faith (and
not on an arbitrary or capricious basis) and generally consistent with similarly
situated customers of the Administrative Agent, such Lender or the Issuing Bank,
as applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as the Administrative Agent, such Lender or
the Issuing Bank, as applicable, then reasonably determines to be relevant;
provided that none of the Administrative Agent, such Lender or the Issuing Bank,
as applicable, shall be required to disclose any confidential or proprietary
information in connection therewith)

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

 

81



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that,
the Loan Parties shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or CDOR Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or CDOR Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan or CDOR Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan or CDOR Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.19 or 9.02(e), then, in any such event, the
applicable Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (provided that (i) each Foreign Borrower shall only
be required to compensate each Lender in respect of Borrowings of the Foreign
Borrowers and (ii) each German Borrower shall only be required to compensate
each Lender subject to the German Guaranty Limitations). In the case of a
Eurocurrency Loan or CDOR Rate Loan, such actual loss, cost or expense to any
Lender shall include an amount determined by such Lender to be the excess, if
any, and to the extent actually incurred by such Lender of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or CDOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Eurocurrency Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Rate Loan from other banks in the Canadian banker’s
acceptance market, as applicable. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrower Representative shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be

 

82



--------------------------------------------------------------------------------

increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings of Indemnified Taxes applicable to
additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The relevant Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally (but subject to the limitations set forth in Section 9.21) indemnify
each Recipient, within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor,
(i) the Administrative Agent for any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent for any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent for any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding (e.g., a
certificate of residence issued by the competent tax authority in the
jurisdiction where the

 

83



--------------------------------------------------------------------------------

relevant Loan Party is resident). In addition, any Lender, if reasonably
requested by the Borrower Representative or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower Representative or the Administrative Agent as will
enable the Borrower Representative or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS
Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

84



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g) Additional U.K. Withholding Tax Matters.

(i) Subject to clause (ii) below, each Lender and each U.K. Loan Party which
makes a payment to such Lender shall cooperate in completing any procedural
formalities necessary for such U.K. Loan Party to obtain authorization to make
such payment without withholding or deduction for Taxes imposed under the laws
of England and Wales, including to the extent practicable, making and filing an
appropriate application for relief under any applicable income tax treaty.

(ii)

 

85



--------------------------------------------------------------------------------

(A) Any Lender which on the day on which this Agreement is entered into
(x) holds a passport under the HMRC DT Treaty Passport Scheme and (y) wishes
such scheme to apply to this Agreement, shall confirm its scheme reference
number and its jurisdiction of tax residence opposite its name in the Commitment
Schedule; and

(B) A Lender which becomes a Lender hereunder after the day on which this
Agreement is entered into that (x) holds a passport under the HMRC DT Treaty
Passport Scheme and (y) wishes such scheme to apply to this Agreement, shall
provide its scheme reference number and its jurisdiction of tax residence to the
Borrower Representative and the Administrative Agent (and, where applicable, in
the Assignment and Assumption), and

(C) If a Lender’s scheme reference number and its jurisdiction of tax residence
is set forth on the Commitment Schedule pursuant to clause (A) or a Lender
satisfies the requirements under clause (B) above, such Lender shall have
satisfied its obligation under paragraphs (f) (with respect to the U.K. Loan
Parties) and (g)(i) above save in respect of documentation relating to FATCA.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the U.K. Loan
Parties shall make a U.K. Borrower DTTP filing with respect to such Lender
within thirty (30) days following the day on which this Agreement closes (or,
with respect to any Lender that satisfies the requirements of paragraph (g)(ii)
above pursuant to clause (B) thereof, within thirty (30) days following the date
such Lender satisfies such requirements), and shall promptly provide such Lender
with a copy of such filing; provided that, if a U.K. Loan Party making a payment
to such Lender has made a U.K. Borrower DTTP Filing in respect of such Lender
but:

(1) such U.K. Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such U.K. Loan Party authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such U.K. Borrower DTTP Filing;

and, in each case, such U.K. Loan Party has notified that Lender in writing,
then such Lender and such U.K. Loan Party shall co-operate in completing any
additional procedural formalities necessary for such U.K. Loan Party to obtain
authorization to make that payment without withholding or deduction for Taxes
imposed under the laws of England and Wales.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no U.K. Loan Party
shall make a U.K. Borrower DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport Scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v) Each U.K. Loan Party shall, promptly on making a U.K. Borrower DTTP Filing,
deliver a copy of such U.K. Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

 

86



--------------------------------------------------------------------------------

(vi) Each Lender shall notify the Borrower Representative and Administrative
Agent if it determines in its sole discretion that it is ceases to be entitled
to claim the benefits of an income tax treaty to which the U.K. is a party with
respect to payments made by any U.K. Loan Party hereunder.

(vii) If any Loan Party (other than a U.K. Loan Party) becomes aware that it has
an obligation to deduct or withhold Taxes imposed under the laws of the U.K.,
then it shall notify the Administrative Agent and the Borrower Representative
and that Loan Party shall be treated as a U.K. Loan Party solely for the
purposes of Section 2.17(g)(i) to (vi) of this Agreement.

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) VAT.

(i) All amounts expressed to be payable under any Loan Document by any Loan
Party to any Secured Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply and accordingly, subject to
Section 2.17(i)(ii) below, if VAT is or becomes chargeable on any supply made by
any Secured Party to any Loan Party under a Loan Document and such Secured Party
is required to account to the relevant tax authority for the VAT, that Loan
Party must pay to such Secured Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Secured Party shall promptly provide an appropriate VAT
invoice to that Loan Party).

(ii) If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (the “Customer”) under a Loan
Document and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration, then:

(A) if the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The

 

87



--------------------------------------------------------------------------------

Customer must (where this paragraph (A) applies) promptly pay to the Relevant
Party an amount equal to any credit or repayment the Customer receives from the
relevant tax authority which the Customer reasonably determines relates to the
VAT chargeable on that supply; and

(B) if the Customer is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iii) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Secured Party for any cost or expense that Loan Party shall reimburse or
indemnify (as the case may be) such Secured Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Secured Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.17(i) to any Secured Party or Loan Party
shall, at any time when such Secured Party or Loan Party is treated as a member
of a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as in the Value Added Tax Act 1994 of England and Wales or
applicable legislation in other jurisdictions having implemented Council
Directive 2006/112 EC on the common system of value added tax).

(j) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(k) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Other than payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein, all payments shall be made (i) in
the same currency in which the applicable Credit Event was made and (ii) to the
Administrative Agent at its offices at 10 South Dearborn Street, 22nd Floor,
Chicago, Illinois; provided that, (x) in the case of a Credit Event denominated
in Canadian Dollars, such payments shall be made to the Administrative Agent’s
offices at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto
M5J 2J2 Canada, (y) in the case of a Credit Event denominated in Sterling or
Euro, such payments shall be made to the Administrative Agent’s Eurocurrency
Payment Office for such currency and (z) payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next

 

88



--------------------------------------------------------------------------------

succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into U.S. Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in U.S. Dollars in an amount equal to the U.S. Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations or conversion, and each Borrower
agrees to indemnify and hold harmless the Swingline Lender, the Issuing Bank,
the Administrative Agent and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Swingline Lender, the Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account
during a Cash Dominion Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrowers. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless an Event of Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurocurrency Loan or CDOR Rate Loan of a Class, except (a) on the expiration
date of the Interest Period applicable thereto or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans of the same Class and, in
any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. If an Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations. Notwithstanding the
foregoing, (x) any such applicable proceeds from property of the Domestic Loan
Parties shall be applied to the Secured Obligations (other than the Foreign
Secured Obligations and the Secured Obligations that constitute a Guarantee of
the Foreign Secured Obligations) before being applied to any of the other
Secured Obligations, (y) the

 

89



--------------------------------------------------------------------------------

application of any such applicable proceeds from Collateral securing solely the
Foreign Secured Obligations shall only be made in respect of the Foreign Secured
Obligations in the same order set forth above, and (z) the application of any
such applicable proceeds from Collateral granted by any German Loan Party shall
be subject to the German Guaranty Limitations (in respect of Collateral granted
under the German Collateral Documents as set forth in the German Collateral
Documents).

(c) At the election of the Administrative Agent and unless instructed by the
Borrower Representative prior to the due date therefor that payment will
otherwise be made, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent; provided that (i) proceeds of any Borrowings of a
Foreign Borrower (other than the German Borrowers) and proceeds deducted from
any deposit account of any such Foreign Borrower shall only be used to pay the
Foreign Secured Obligations and (ii) proceeds of any Borrowing of a German
Borrower and proceeds deducted from any deposit account of any German Borrower
shall only be used to pay amounts owed by such German Borrower or any of its
Subsidiaries. Each Borrower hereby irrevocably authorizes (i) the Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the relevant Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements and Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation. Notwithstanding the foregoing, any such applicable payment from a
Foreign Loan Party shall only be used to purchase a participation in a Foreign
Secured Obligation in the same order set forth above.

 

90



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to clauses (i) and (ii) above shall
be made in any order determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued

 

91



--------------------------------------------------------------------------------

fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Supermajority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02) or under
any other Loan Document; provided, that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification expressly requiring
the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation, (y) the sum of all non-Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments and (z) each non-Defaulting
Lender’s Revolving Exposures do not exceed such non-Defaulting Lender’s
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrowers shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the Issuing Bank, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company or the applicable Borrowers cash collateralize any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

92



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company or
the applicable Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loan or newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party or Affiliate thereof to such Lender or Affiliate
(whether

 

93



--------------------------------------------------------------------------------

matured or unmatured, absolute or contingent). In addition, each such Lender or
Affiliate thereof shall deliver to the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, but in any event
not less than monthly, a summary of the amounts due or to become due in respect
of such Banking Services Obligations and Swap Agreement Obligations. The most
recent information provided to the Administrative Agent shall be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement Obligations pursuant to Section 2.18(b).

SECTION 2.23. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.24. Designation of Foreign Borrowers.

(a) The Company may from time to time prior to October 30, 2013 (or such later
date as the Administrative Agent may agree to in its sole discretion) designate
(a) Belden UK Limited, a limited liability company organized under the laws of
England and Wales, as the U.K. Borrower, (b) Belden Europe B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands, as the Dutch Borrower, (c) Belden Deutschland GmbH, a limited
liability company organized under the laws of Germany, as the German Borrower A,
(d) Hirschmann Electronics GmbH, a limited liability company organized under the
laws of Germany, as the German Borrower B and/or (e) Hirschmann Automation and
Control GmbH, a limited liability company organized under the laws of Germany,
as the German Borrower C, in each case, by delivery to the Administrative Agent
of a Borrowing Subsidiary Agreement executed by such Subsidiary and the Company
and the satisfaction of the other conditions precedent set forth in
Section 4.03, and upon such delivery and satisfaction (such date, the “Foreign
Borrower Effective Date”), such Subsidiary shall constitute the U.K. Borrower,
the Dutch Borrower, German Borrower A, the German Borrower B or the German
Borrower C, as applicable, for all purposes of this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

(b) The Company may from time to time, with not less than fifteen (15) Business
Days prior written notice (or such fewer days as the Administrative Agent may
agree to in its sole discretion), designate Subsidiaries organized under the
laws of Germany as additional German Borrowers by delivery

 

94



--------------------------------------------------------------------------------

to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon the occurrence of the Foreign
Borrower Effective Date and the effectiveness of the German Borrower Amendment,
such Subsidiary shall constitute a German Borrower for all purposes of this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.
This Agreement may be amended pursuant to an amendment or an amendment and
restatement (a “German Borrower Amendment”) executed by the Company, the
applicable additional German Borrower and the Administrative Agent, without the
consent of any other Lenders, in order to effect such amendments to this
Agreement as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and its counsel, to effect the preceding clause
(b) (including to add or combine German Borrowing Bases). Upon such execution,
delivery and consent, such Subsidiary shall for all purposes be a party hereto
as a Foreign Borrower as fully as if it had executed and delivered this
Agreement.

(c) Removal of Foreign Borrower. The Company may at any time execute and deliver
to the Administrative Agent a termination agreement (in form and substance
reasonably acceptable to the Administrative Agent) with respect to any Foreign
Borrower, whereupon such Subsidiary shall cease to be a Foreign Borrower and a
party to this Agreement. Notwithstanding the preceding sentence, no such
termination will become effective as to any Foreign Borrower at a time when any
principal of or interest on any Loan to such Foreign Borrower or any other
amount due and payable by such Foreign Borrower shall be outstanding hereunder,
or when assets of such Foreign Borrower are included in any Borrowing Base.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business, and is in good
standing (to the extent such concept is applicable), in every other jurisdiction
where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and requirements of reasonableness, good faith and fair dealing.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate

 

95



--------------------------------------------------------------------------------

or result in a default in any material respects under any material indenture,
material agreement or other material instrument (including, without limitation,
the Term Loan Documents and the indentures evidencing the Existing Subordinated
Notes) binding upon any Loan Party or any of its Restricted Subsidiaries or the
assets of any Loan Party or any of its Restricted Subsidiaries, or give rise to
a right thereunder to require any payment to be made by any Loan Party or any of
its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents or the Term
Loan Documents, except, in the case of clauses (a) and (b) above, where such
breach or the failure to take such action, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2012, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2013, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

(b) Since December 31, 2012, no event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Company and its Restricted
Subsidiaries has defensible title to, or valid leasehold interests or licensed
interests in, all its real and personal property material to the businesses of
the Company and its Restricted Subsidiaries taken as a whole, except for minor
defects in title that do not interfere with their ability to conduct such
businesses or to utilize such properties for their intended purposes.

(b) Each of the Company and its Restricted Subsidiaries owns, or is licensed to
use, all material trademarks, tradenames, copyrights, and patents necessary for
the operation of the business of the Company and its Restricted Subsidiaries,
taken as a whole, and to the knowledge of the Company the use thereof by the
Company and its Restricted Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) No actions, suits or
proceedings by or before any arbitrator or Governmental Authority are pending
or, to the knowledge of any Loan Party, threatened against or affecting any Loan
Party or any Restricted Subsidiary (i) except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect (i) no Loan Party or Restricted
Subsidiary has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for it so be subject to any
Environmental Liability, in each case with respect to which there is a
reasonable possibility of an adverse determination and (ii) no Loan Party or
Restricted Subsidiary (A) has failed to comply with any applicable Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, or (B) has become subject to
any Environmental Liability.

 

96



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Restricted Subsidiary is in compliance with (i) all Requirement of Law
applicable to it or its property and (ii) all indentures, material agreements
and other material instruments binding upon it or its property. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status; U.K. Business. No Loan Party or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 and none of the U.K. Loan
Parties carries on any business in the U.K. which requires it to be authorized
by the U.K. Financial Conduct Authority or the U.K. Prudential Regulation
Authority.

SECTION 3.09. Taxes. Each Loan Party and each Restricted Subsidiary has timely
filed or caused to be timely filed (except for extensions duly obtained) Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA; Pension Plans.

(a) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Canadian Pension Plans. As of the Effective Date (i) Canadian Loan Parties
are in compliance with the terms of each Canadian Pension Plan and requirements
of the Pension Benefits Act (Ontario), if applicable, or such other applicable
federal or provincial laws with respect to such plans (including the ITA),
except where the failure to comply would not reasonably be expected to have a
Material Adverse Effect, (ii) no Canadian Pension Termination Event has
occurred, (iii) there is no Canadian MEPP, (iv) Canadian Defined Benefit Plans
registered with the Financial Services Commission of Ontario (“FSCO”) have
Unfunded Pension Liabilities on a termination basis of $1,027,600 as reported in
the most recent actuarial valuation filed with the pension Governmental
Authorities conducted and reported before the Effective Date, (v) estimated
regular monthly contribution amounts to Canadian Defined Benefit Plans
registered with FSCO in 2013 aggregate no more than $12,000, (vi) estimated
special ‘catch up’ monthly amounts to Canadian Defined Benefit Plans registered
with FSCO in 2013 aggregate $19,117, (vii) FSCO or other similar Governmental
Authority in the relevant province has not issued any contribution default
notices in respect of any Canadian Defined Benefit Plan, (viii) no Lien has
arisen, choate or inchoate, in respect of Canadian Loan Parties or their
property in connection with any Canadian Pension Plan (save for contribution
amounts not yet due and other amounts not to exceed $1,000,000), and (ix) no
fact, situation or condition exists or transaction has occurred in connection
with any Canadian Pension Plan or Canadian Benefit Plan that could reasonably be
expected to have a Material Adverse Effect or that, to the knowledge of a
Financial Officer of the Canadian Borrower, is likely to result in the
incurrence by any Canadian Loan Party of any liability, fine or penalty that
could reasonably be expected to result in a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

(c) Foreign Pension Plans. Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect: (i) all employer
and employee contributions (including insurance premiums) required from any Loan
Party or any of its Affiliates by applicable law or by the terms of any Foreign
Pension Plan (including any policy held thereunder) have been made, or, if
applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Pension Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities; and
(iii) each such Foreign Pension Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
regulatory requirements (whether discretionary or otherwise) with respect to
such Foreign Pension Plan and (B) with the terms of such Foreign Pension Plan.

SECTION 3.11. Disclosure. The information furnished by or on behalf of any Loan
Party in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
(excluding any forecasts, protections or estimates contained in such
information), taken as a whole, and after giving effect to any updates provided,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances when made, not misleading; provided, however, it is understood
that financial statements only contain such disclosures as are required by GAAP.
All forecasts, projections or estimates that are part of such information
(including those delivered subsequent to the Effective Date) have been prepared
in good faith based upon assumptions believed to be reasonable at the time made
(it being understood and agreed that financial projections are not a guarantee
of financial performance and actual results may differ from financial
projections and such differences may be material).

SECTION 3.12. Material Agreements. No Loan Party or any Restricted Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Material Indebtedness, in any such case of (i) or (ii) above, which default
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, the Company and the Restricted
Subsidiaries, taken as a whole, are Solvent.

(b) No Loan Party intends to, and no Loan Party believes it or any of its
Restricted Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it or any such Restricted Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Restricted Subsidiary.

(c) With respect to the Canadian Loan Parties, immediately after the
consummation of the Transactions to occur on the Effective Date, (i) the
property of the Canadian Loan Parties, on a consolidated basis, at a fair
valuation, is greater than the total amount of their debts and liabilities,
subordinated, contingent or otherwise (after taking into account rights of
contribution); (ii) the Canadian Loan Parties’ property, on a consolidated
basis, is sufficient, if disposed of at a fairly conducted sale under legal
process, to enable payment of all their obligations, due and accruing due;
(iii) the Canadian Loan Parties, on a consolidated basis, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities generally become due; (iv) the Canadian Loan Parties, on a
consolidated basis, have not ceased paying their current obligations in the
ordinary course of business as they generally become due; and (v) no Canadian
Loan Party is an “insolvent person” as such term is defined in the Bankruptcy
and Insolvency Act (Canada).

 

98



--------------------------------------------------------------------------------

(d) With respect to each U.K. Loan Party, no U.K. Insolvency Event has occurred
with respect to it.

(e) With respect to each German Loan Party, no German Insolvency Event has
occurred with respect to it.

(f) With respect to each Dutch Loan Party, no Dutch Insolvency Event has
occurred with respect to it.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Restricted Subsidiaries
as of the Effective Date. The Company maintains, and has caused each Restricted
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.15. Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to the Company of each Subsidiary, (b) a true and complete listing
of each class of each Borrower’s (other than the Company’s) issued and
outstanding Equity Interests, all of which Equity Interests are owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Company and each Subsidiary.

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and, subject to certain filings, notices and recording contemplated by
the Collateral Documents to be made on or about the Effective Date (or, with
respect to any Person that becomes a Loan Party after the Effective Date, on or
about such later date on which such Person becomes a Loan Party), such Liens
constitute perfected and continuing Liens on the Collateral in the manner
required by the Collateral Documents, securing the Secured Obligations (or
designated portion thereof), enforceable against the applicable Loan Party and
all third parties, and having priority over all other Liens on the Collateral
except (a) Permitted Encumbrances and Liens permitted under Section 6.02 that
are not required to be junior in priority, to the extent any such Permitted
Encumbrances or other Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by control or possession (including possession of, or notation of
a Lien on, any certificate of title) to the extent the Administrative Agent has
not obtained or does not maintain control or possession of such Collateral (or
has not noted such Lien on any certificate of title).

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened, that, in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. The hours worked by and payments made to employees of the Loan Parties
and their Subsidiaries have not been in violation of the Fair Labor Standards
Act, the Employee Standards Act (Ontario) or any other applicable laws or
regulations dealing with such matters, in a manner that, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All payments due
from any Loan Party or any Restricted Subsidiary, or for which any claim may be
made against any Loan Party or any Restricted Subsidiary, on account of wages,
vacation pay and employee health and welfare insurance and other benefits
including, without limitation, on account of the Canada and Quebec pension
plans, have been paid or accrued as a liability on the books of the Loan Party
or such Restricted Subsidiary, except those that could not reasonably be
expected to have a Material Adverse Effect.

 

99



--------------------------------------------------------------------------------

SECTION 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. No Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.

SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and employees
and to the knowledge of such Loan Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Loan Parties, any Subsidiary or, to the knowledge of
the Loan Parties and the Subsidiaries, any of their respective directors,
officers or employees, or (b) to the knowledge of the Loan Parties, any agent of
the Loan Parties or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. None of the Transactions will violate Anti-Corruption Laws or applicable
Sanctions.

SECTION 3.22. No Works Council. Any Dutch Loan Party that has a works council
(ondernemingsraad) has obtained such consent or advice as is reasonably
satisfactory to the Administrative Agent prior to becoming a Loan Party.

SECTION 3.23. Centre of Main Interest. For the purposes of the Regulation, each
European Loan Party’s centre of main interests (as that term is used in Article
3(1) of the Regulation) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) of the Regulation)
in any other jurisdiction.

 

100



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document,
(iii) without limiting the preceding clause (ii), from each Lender hereto either
(A) a counterpart of the Lender Allocation Agreement signed on behalf of such
Lender or (B) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page thereof) that such Lender has signed a counterpart of the Lender Allocation
Agreement, and (iii) such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to each such requesting Lender and written opinions of the
U.S. and Canadian counsels of the Loan Parties and/or the Administrative Agent,
as the Administrative Agent may request, addressed to the Administrative Agent,
the Issuing Bank and the Lenders (together with any other real estate related
opinions separately described herein), all in form and substance satisfactory to
the Administrative Agent, the Lead Arrangers and their counsel and as further
described in the list of closing documents attached as Exhibit F.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2012 fiscal
year, (ii) unaudited interim consolidated financial statements of the Company
for each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of Company and its
Subsidiaries, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory projections
through and including the Company’s 2014 fiscal year.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers, to the extent
available, and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (D) contain appropriate attachments,
including the certificate or articles of incorporation or organization (or
similar document) of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party (to the extent available in the
jurisdiction) and a true and correct copy of its by-laws or operating,
management or partnership agreement (or similar document) and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
or the substantive equivalent, if any, available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company (or, with respect to
each Dutch Loan Party, a member of its managing board (or any other number of
managing directors as required under such entity’s articles of association)),
dated as of the Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date (or,
with respect to any representation or warranty which by its terms is

 

101



--------------------------------------------------------------------------------

made as of a specified date, is true and correct in all material respects only
as of such specified date or, with respect to any representation or warranty
which is subject to any materiality qualifier, is true and correct in all
respects), and (iii) certifying any other factual matters as may be reasonably
requested by the Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented at least one (1) Business Day prior to the Effective Date
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction reasonably requested by the
Administrative Agent and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 6.02 or discharged on
or prior to the Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized, supported by a Letter of
Credit or reevidenced hereby as an Existing Letter of Credit.

(h) Term Loan Financing. The Administrative Agent shall have (i) entered into
the Term Loan Intercreditor Agreement with the Term Loan Agent and the Loan
Parties and (ii) received evidence reasonably satisfactory to it that (x) each
of the conditions precedent (other than the effectiveness of this Agreement) for
the effectiveness of the Term Loan Documents has been satisfied and (y) the
lenders under the Term Loan Documents have committed to provide the Company
and/or its Subsidiaries with loans in an aggregate gross principal amount equal
to $250,000,000 pursuant to the term loan facility evidenced by the Term Loan
Documents. Each such Term Loan Document shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(i) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Company (the “Funding Account”) to
which the Administrative Agent is authorized by the Company to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

(k) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates each of the Borrowing Bases as of a
date not greater than thirty (30) days immediately preceding the Effective Date.

(l) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, the Aggregate
Availability shall not be less than $200,000,000.

(m) Pledged Equity Interests; Stock Powers; Pledged Notes. Subject to the Term
Loan Intercreditor Agreement, the Administrative Agent or the Term Loan Agent,
as applicable, shall have received (i) the certificates representing Equity
Interests pledged pursuant to any Collateral Document,

 

102



--------------------------------------------------------------------------------

together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, to the extent applicable,
and (ii) each promissory note (if any) required to be delivered to the
Administrative Agent pursuant to any Collateral Documents) endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(o) Insurance. The Administrative Agent shall have received evidence of
insurance coverage and endorsement to policies in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of the Security Agreements.

(p) Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).

(q) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(r) Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.

(s) Appraisal(s). The Administrative Agent shall have received an appraisal of
the applicable Loan Parties’ Inventory, Equipment and Eligible Real Property
from one or more firms satisfactory to the Administrative Agent, which
appraisals shall be satisfactory to the Administrative Agent in its sole
discretion.

(t) USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the AML Legislation,
for each Loan Party.

(u) Other Documents. The Administrative Agent shall have received such other
documents, estoppel certificates and lien waivers as the Administrative Agent,
the Issuing Bank, any Lender or their respective counsel may have reasonably
requested and are reflected on Exhibit F.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

103



--------------------------------------------------------------------------------

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.

(d) To the extent constituting the earlier of the initial Borrowing of the Dutch
Borrower and the initial issuance of a Letter of Credit to the Dutch Borrower,
the amount of such Borrowing or Letter of Credit, as applicable, shall be in an
amount greater than €100,000 (or its equivalent in another currency).

(e) Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
each Loan Party on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.

SECTION 4.03. Designation of a Foreign Borrower. The designation of a Foreign
Borrower pursuant to Section 2.24 is subject to the condition precedent that the
Company or such proposed Foreign Borrower shall have furnished or caused to be
furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such Foreign
Borrower in its jurisdiction (or, with respect to each Dutch Loan Party, by a
member of its managing board (or any other number of managing directors as
required under such entity’s articles of association) or, with respect to each
German Loan Party, by it managing director(s) (Geschäftsführer)), of its Board
of Directors’ resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for the Administrative Agent) approving the Borrowing
Subsidiary Agreement, this Agreement and any other Loan Documents to which such
Foreign Borrower is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Foreign Borrower in its jurisdiction (or, with respect to each Dutch
Loan Party, by a member of its managing board (or any other number of managing
directors as required under such entity’s articles of association) or, with
respect to each German Loan Party, by it managing director(s)
(Geschäftsführer)), which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement, this Agreement and the
other Loan Documents to which such Foreign Borrower is becoming a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Foreign Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;

 

104



--------------------------------------------------------------------------------

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent;

(e) A certificate, signed by a Financial Officer of the Company and dated the
applicable Foreign Borrower Effective Date, (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent (including solvency);

(f) A notice from the Company setting forth the Funding Accounts of such Foreign
Borrower to which the Lenders are authorized to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement;

(g) Copies of such Foreign Security Agreements (and notices of security relating
to such agreements) as the Administrative Agent may request, duly executed by
such Foreign Borrower, and other evidence satisfactory to the Administrative
Agent that all filings and other actions have been taken for the Administrative
Agent to have a first priority perfected security interest in the Collateral of
such Foreign Borrower (subject to Permitted Encumbrances);

(h) A Borrowing Base Certificate calculating each Borrowing Base, as of a date
reasonably near but on or prior to the Foreign Borrower Effective Date;

(i) All works council, government and third party approvals in connection with
the transaction contemplated pursuant to this Section 4.03 with respect to such
Foreign Borrower and the Company shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions with respect to the foregoing;

(j) Evidence of insurance coverage with respect to such Foreign Borrower, in
form, scope and substance evidencing compliance with the terms of any applicable
Loan Document;

(k) Such information, supporting documentation and other evidence regarding such
Foreign Borrower and its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control thereof, and the transactions
contemplated hereby, as may be reasonably requested by the Administrative Agent
in order to comply with the requirements of the Act and any other applicable
anti-money laundering and know-your-customer laws;

(l) In the case of any German Borrower added pursuant to Section 2.24(b), to the
extent requested by the Administrative Agent, satisfactory appraisals of
Inventory and field exams from appraisers satisfactory to the Administrative
Agent;

(m) Any Deposit Account Control Agreements or other equivalent arrangements that
are required to be provided pursuant to Sections 5.15 and 5.16 hereof and each
applicable Foreign Security Agreement of such Foreign Borrower;

(n) To the extent required by the terms of the applicable Foreign Security
Agreement of such Subsidiary or any other Collateral Document, the
Administrative Agent shall have received (i) the certificates representing the
Equity Interests that are required to be pledged pursuant thereto, together with
undated stock powers or stock transfer forms, as applicable, for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) required to be pledged pursuant
thereto;

 

105



--------------------------------------------------------------------------------

(o) Payoff documentation providing evidence that all existing credit facilities
of such Foreign Borrower have been terminated and cancelled (other than
Indebtedness permitted under Section 6.01), all Indebtedness thereunder has been
fully repaid and, to the extent available, the results of a recent lien search
report in each of the jurisdictions where assets of such Foreign Borrower are
located, and such search shall reveal no Liens on any of the assets of such
Foreign Borrower except for Liens permitted under Section 6.02 hereof;

(p) Payment of all fees required to be paid and all expenses for which invoices
have been presented (including, without limitation, the reasonable fees and
expenses of legal counsel), in each case, in connection with the designation of
such Subsidiary as a Foreign Borrower; and

(q) Such other documents and the Loan Parties shall have taken such other
actions, in each case, that the Administrative Agent may reasonably request in
order to give effect to the provisions contained in this Section 4.03 and/or
which the Administrative Agent reasonably deems necessary to reflect commercial
or legal requirements in relation to such Subsidiary.

(r) The Borrower may join additional Material Foreign Restricted Subsidiaries at
the time of the addition of any additional Foreign Borrower in compliance with
Section 5.14 hereof.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized pursuant to arrangements reasonably satisfactory to the
Administrative Agent (which may include a backstop letter of credit issued by an
issuer, and in form and substance reasonably satisfactory to the Administrative
Agent), in each case without any pending draw, and all LC Disbursements shall
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available or granted
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception (other than with respect to
the current maturity of the Obligations in the Company’s audit for the fiscal
year 2017) and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries as of the dates indicated and for
the periods indicated therein on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter is
required to be filed under the rules and regulations of the SEC, giving

 

106



--------------------------------------------------------------------------------

effect to any extension available or granted thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year;

(c) if during any fiscal month of the Company, Aggregate Availability is less
than the greater of 15% of the Aggregate Commitment and $60,000,000 on any day
in such fiscal month, then within thirty (30) days after the end of such fiscal
month (other than the last month of each fiscal quarter), a summary income
statement and balance sheet as of the end of such month;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company in substantially
the form of Exhibit C (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether to such Financial Officer’s
knowledge a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) if the Aggregate Availability was less than the greater of 20% of
the Aggregate Commitment and $80,000,000 at any time during the most recently
ended fiscal quarter, setting forth reasonably detailed calculations of the
Fixed Charge Coverage Ratio as of the last day of the most recently ended period
of four fiscal quarters (provided that the Fixed Charge Coverage Ratio shall
only be tested for compliance purposes during a FCCR Test Period),
(iv) identifying all Material Subsidiaries, (v) indicating updates to Collateral
disclosures to the extent required by any Security Agreement and (vi) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying in reasonable detail the material effect,
if any, of such change on the financial statements accompanying such
certificate;

(e) as soon as available but in any event no later than December 31 of each
fiscal year of the Company, a copy of a projected income statement, balance
sheet and statement of cash flows of the Company on a quarterly basis for the
upcoming fiscal year;

(f) (i) as soon as available but in any event within thirty (30) days of the end
of each calendar month (or, from and after the date on which Aggregate
Availability is less than the greater of 15% of the Aggregate Commitment and
$60,000,000 and until such subsequent date, if any, on which Aggregate
Availability is greater than the greater of 15% of the Aggregate Commitment and
$60,000,000 for a period of thirty (30) consecutive calendar days, within five
(5) Business Days after the end of each calendar week), as of the period then
ended, (ii) within five (5) Business Days following the sale, transfer or other
disposition of any assets pursuant to Section 6.05(m), (n) or (p) (other than
sales, transfers or other dispositions of less than $15,000,000 individually or
in the aggregate) and (iii) at such other times as may be reasonably requested
by the Administrative Agent in its Permitted Discretion, a Borrowing Base
Certificate and supporting information in connection therewith, together with
any additional reports with respect to each Borrowing Base as the Administrative
Agent may reasonably request;

(g) as soon as available but in any event within thirty (30) days of the end of
each calendar month, as of the period then ended, all delivered electronically
in a text formatted file reasonably acceptable to the Administrative Agent:

 

107



--------------------------------------------------------------------------------

(i) a detailed aging of each Loan Party’s Accounts, including all invoices aged
by invoice date and due date (with an explanation of the payment terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

(ii) a schedule detailing each Loan Party’s Inventory, in form satisfactory to
the Administrative Agent, by location (showing Inventory in transit and any
Inventory located with a third party under any consignment, bailee arrangement
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market;

(iii) a worksheet of calculations prepared by the Borrower Representative to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion; and

(iv) a reconciliation of each Loan Party’s Accounts and Inventory between
(A) the amounts shown in the Loan Parties’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses (i)
and (ii) above and the Borrowing Base Certificate delivered pursuant to
clause (f) above as of such date;

(h) as soon as available but in any event within thirty (30) days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of the
Loan Parties’ accounts payable, delivered electronically in a text formatted
file acceptable to the Administrative Agent;

(i) as soon as available but in any event within thirty (30) days of the end of
each fiscal year of the Company, and at such other times as may be requested by
the Administrative Agent, an updated customer list for the Loan Parties, which
list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Company;

(j) promptly upon the Administrative Agent’s request:

(i) copies of invoices issued by any Loan Party in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party;

(iii) the Loan Parties’ sales journal, cash receipts journal (identifying trade
and non-trade cash receipts) and debit memo/credit memo journal; and

(iv) a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(k) (i) promptly upon issuance, copies of each annual and other return, report
or valuation with respect to each existing, or hereafter adopted, Canadian
Pension Plan as filed with any applicable Governmental Authority; (ii) promptly
after receipt thereof, a copy of any direction or order or notice of any
investigation that any Canadian Loan Party or any Subsidiary of any Canadian
Loan Party may receive from any applicable Governmental Authority with respect
to any Canadian Pension Plan, in each case that relates to financial matters
(except with respect to routine claims for benefits by participants);
(iii) notification within 30 days of the establishment of any new Canadian
Pension Plan (excluding new

 

108



--------------------------------------------------------------------------------

Canadian Defined Benefit Plans (which, other than existing plans that are
assumed in connection with a Permitted Acquisition, are prohibited from being
established pursuant to Section 6.12 without the consent of the Administrative
Agent)) or Canadian Benefit Plan or the commencement of contributions to any
such plan to which any Canadian Loan Party or any Subsidiary of any Canadian
Loan Party was not contributing prior to the Effective Date or any increase
after the Effective Date in the benefits provided under any Canadian Pension
Plan or Canadian Benefit Plan, (iv) immediate notice of any voluntary or
involuntary termination of, or participation in, a Canadian Pension Plan
(excluding voluntary terminations or wind-ups of Canadian Defined Benefit Plans
(which are prohibited from being voluntarily wound up or terminated pursuant to
Section 6.12 without the consent of the Administrative Agent)) or a Canadian
Benefit Plan, which could reasonably be expected to result in a Material Adverse
Effect, and (v) prompt notice of any fact, situation or condition that exists or
transaction that has occurred in connection with any Canadian Pension Plan or
Canadian Benefit Plan that could reasonably be expected to have a Material
Adverse Effect or that, to the knowledge of a Financial Officer of the Canadian
Borrower, is likely to result in the incurrence by any Canadian Loan Party of
any liability, fine or penalty that could reasonably be expected to result in a
Material Adverse Effect; and

(l) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System; provided that the
Company shall promptly notify (which may be by facsimile or electronic mail) the
Administrative Agent of the filing of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies (which may be submitted
electronically) of the compliance certificates required by clause (d) of this
Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent, for distribution to the Lenders, written notice of the
following within five (5) Business Days after any Financial Officer obtains
knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that would reasonably be expected to result in a Material Adverse Effect;

(c) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Inventory and/or Equipment constituting
Collateral with a value in excess of $10,000,000 is located;

(e) all amendments to the Term Loan Agreement, together with a copy of each such
amendment;

 

109



--------------------------------------------------------------------------------

(f) (i) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or (ii) the occurrence of any of the following to the
extent the same could reasonably be expected to result in a Material Adverse
Effect: (A) the issuance by the Pensions Regulator of a Financial Support
Direction or a Contribution Notice in relation to any Non-U.S. Pension Plan or a
warning notice in respect thereof, (B) any amount is due to any Non-U.S. Pension
Plan pursuant to Section 75 or 75A of the Pensions Act 1995 (U.K.) and/or (C) an
amount becomes payable under Section 75 or 75A of the Pensions Act 1995 (U.K.);

(g) if, following the Effective Date, any Loan Party or any of its Subsidiaries
or Affiliates (i) becomes (and is not at the Effective Date) an employer (for
the purposes of Sections 38 to 51 of the Pensions Act 2004 (U.K.)) in respect of
any U.K. DB Plan or becomes subject to any liability or contingent liability
under Sections 75 or 75A of the Pensions Act 1995 (U.K.) or (ii) becomes (and is
not at the Effective Date) such an employer in relation to any UK DB Plan which
is not the Belden U.K. Pension Plan; the name of the relevant U.K. DB Plan and,
upon further reasonable written request of the Administrative Agent, material
and relevant details of that relevant U.K. DB Plan;

(h) (i) the occurrence of a Canadian Pension Termination Event that could
reasonably be expected to result in a Material Adverse Effect; and (ii) receipt
of any notice from, or any action of, FSCO, Office of the Superintendent of
Financial Institutions or other Governmental Authority that that could lead to a
Canadian Pension Termination Event that could reasonably be expected to result
in a Material Adverse Effect; and

(i) any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiaries to (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) except as would not reasonably be expected to result in a
Material Adverse Effect, the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits necessary to the conduct of the business of the Loan Parties taken
as a whole, and (b) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except for such failures
to maintain and preserve such authority in such jurisdictions which would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Taxes. Each Loan Party will, and will cause each
Restricted Subsidiary to, pay or discharge all material Taxes before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and such
Loan Party or Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except to the extent such failure
could not reasonably be expected to have a Material Adverse Effect.

 

110



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights. The Loan Parties will, and
will cause each of their Restricted Subsidiaries to, keep in all material
respects proper books of record and account in which full, true and correct
entries in all material respects in conformity, in all material respects, with
GAAP and applicable law are made of all material dealings and material
transactions in relation to its business and activities. The Loan Parties will,
and will cause each of the Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, who may be accompanied
by a Lender, upon no less than five (5) Business Days’ prior written notice
(provided that no such prior written notice shall be required during the
occurrence and continuance of an Event of Default), to visit and inspect its
properties, to examine and make extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers, all at such reasonable
times and as often as reasonably requested; provided, that so long as no Event
of Default has occurred and is continuing, the Loan Parties shall not be
required to pay for any such inspection (but may be obligated reimburse the
Administrative Agent for field exams and appraisals as provided in Sections 5.11
and 5.12 below). The Loan Parties acknowledge that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders. The Loan Parties and the Restricted
Subsidiaries shall have no obligation to discuss or disclose to Administrative
Agent, any Lender, or any of their officers, directors, employees or agents,
materials protected by attorney-client privilege (including any attorney work
product) and materials that the Loan Parties or any of the Restricted
Subsidiaries may not disclose without violation of a confidentiality obligation
binding upon it.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Restricted Subsidiary to, (i) comply with
all Requirements of Law applicable to it or its property (including without
limitation applicable Environmental Laws) and (ii) perform in all material
respects its obligations under material agreements to which it is a party,
except, in each case for clauses (i) and (ii) above, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Restricted Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions in all material respects.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit will be used only to refinance existing Indebtedness, to finance the
working capital needs, for payment of capital expenditures, for making
Investments (including Permitted Acquisitions), for payment of Indebtedness, for
making Restricted Payments, for payment of fees and expenses associated with the
Loan Documents, and for general corporate and similar purposes, in each case, of
the Company and its Subsidiaries. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. The Borrowers (or the Borrower Representative on their
behalf) will not request any Borrowing or Letter of Credit, and the Borrowers
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents acting for them in
connection with the Transactions shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country in violation of any
Requirement of Law, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts and against such risks (including,

 

111



--------------------------------------------------------------------------------

without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

SECTION 5.10. Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice upon obtaining
knowledge of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

SECTION 5.11. Appraisals. At any time that the Administrative Agent requests,
each Loan Party will permit the Administrative Agent to conduct appraisals or
updates thereof of their Inventory, Equipment and Eligible Real Property with an
appraiser engaged by the Administrative Agent, such appraisals and updates to
include, without limitation, information required by any applicable Requirement
of Law and to be conducted with reasonable prior notice and during normal
business hours. Only one (1) such Inventory appraisal per calendar year shall be
at the sole expense of the Loan Parties; provided that (i) two (2) such
Inventory appraisals per calendar year shall be at the sole expense of the Loan
Parties if the Aggregate Availability is less than the greater of 15% of the
Aggregate Commitment and $60,000,000 at the time the second such appraisal is
initiated and (ii) during the occurrence and continuance of an Event of Default,
there shall be no limitation on the number or frequency of appraisals that shall
be at the sole expense of the Loan Parties. Notwithstanding the foregoing,
additional appraisals of Equipment or Eligible Real Property shall not be
required unless initiated at a time when an Event of Default has occurred and is
continuing; provided that (i) not more than one (1) time per calendar year, the
Loan Parties may, in their sole discretion and expense, request that the
Administrative Agent order an appraisal of specified Equipment and/or Eligible
Real Property being newly added to any Borrowing Base by an appraiser selected
and engaged by the Administrative Agent to determine the increase to the
applicable PP&E Component after the inclusion of such specified Equipment and/or
real estate, (ii) not more than two (2) times during the term of this Agreement,
the Loan Parties may, in their sole discretion and expense, request that the
Administrative Agent order updated appraisals of all Equipment and Eligible Real
Property from an appraiser selected and engaged by the Administrative Agent to
redetermine the PP&E Components based on such appraisals (which redetermination
may result in the increase or decrease of the PP&E Components) and (iii) in
connection with any Permitted Acquisition (and without limitation as to the
number of such Acquisitions), the Loan Parties may, in their sole discretion and
expense, request that the Administrative Agent order appraisals on any acquired
Equipment and/or real estate in order to include such assets in the PP&E
Components. All appraisals of Equipment and real property shall be at the sole
expense of the Loan Parties.

SECTION 5.12. Field Examinations. At any time that the Administrative Agent
requests, each Loan Party will, and will cause each Restricted Subsidiary to,
permit, upon reasonable prior notice and during normal business hours, the
Administrative Agent to conduct a field examination to ensure adequacy of
Collateral included in the Borrowing Bases and related reporting and control
systems. For purposes of this Section 5.12, it is understood and agreed that a
single field examination may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.
Only one (1) such field examinations per calendar year shall be at the sole
expense of the Loan Parties; provided that (i) two (2) such field examinations
per calendar year shall be at the sole expense of

 

112



--------------------------------------------------------------------------------

the Loan Parties if the Aggregate Availability is less than the greater of 15%
of the Aggregate Commitment and $60,000,000 at the time the second such field
examination is initiated and (ii) during the occurrence and continuance of an
Event of Default, there shall be no limitation on the number or frequency of
field examinations that shall be at the sole expense of the Loan Parties.

SECTION 5.13. Financial Assistance. Each Foreign Loan Party and its Restricted
Subsidiaries shall comply in all material respects with applicable legislation
governing financial assistance and/or capital maintenance, including Sections
678-679 of the Companies Act 2006 (U.K.), as amended, or any equivalent and
applicable provisions under the laws of the jurisdiction of organization of each
Foreign Loan Party, including in relation to the execution of the Collateral
Documents of each Foreign Loan Party and payments of amounts due under this
Agreement.

SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject to
applicable Requirements of Law, as promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent) after any Person qualifies as one of the Company’s wholly-owned Material
Domestic Restricted Subsidiaries (other than Excluded Subsidiaries), each Loan
Party will cause such Person to become a Loan Party by executing a Joinder
Agreement, such Joinder Agreement to be accompanied by appropriate corporate
resolutions, other corporate organizational and authorization documentation and
legal opinions in form and substance reasonably satisfactory to the
Administrative Agent, whereupon it shall guarantee repayment of all Secured
Obligations. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Secured Parties, in order to secure repayment of all of the Secured
Obligations in substantially all assets of such Loan Party (other than any
Excluded Assets).

(b) Subject to applicable Requirements of Law, to secure the prompt payment and
performance of all of the Foreign Secured Obligations, as promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) after any Person qualifies as one of the
Foreign Loan Parties’ Material Foreign Restricted Subsidiaries, each Loan Party
will cause such Person to become a Foreign Loan Party by executing a Joinder
Agreement, such Joinder Agreement to be accompanied by appropriate corporate
resolutions, other corporate organizational and authorization documentation and
legal opinions in form and substance reasonably satisfactory to the
Administrative Agent, whereupon it shall guarantee repayment of all Foreign
Secured Obligations (subject, in the case of a German Loan Party, to the German
Guaranty Limitations). Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent, the Lenders and the other Secured
Parties, in substantially all assets of such Loan Party (other than Excluded
Assets), but with due regard to customary exclusions in the each relevant
jurisdiction.

(c) If, at any time after the Effective Date any Subsidiary of the Company that
is not a Loan Party shall become party to a guaranty of, or grant a Lien on any
assets to secure, the Term Loan Obligations, any Junior Secured Indebtedness,
any Subordinated Indebtedness or any other Material Indebtedness of the Company
or a Domestic Loan Party, the Company shall promptly notify the Administrative
Agent thereof and, within ten (10) days thereof (or such later date as may be
agreed upon by the Administrative Agent) cause such Subsidiary to comply with
Section 5.14(a) and (b) (but without giving effect to the 30-day grace periods
provided therein).

 

113



--------------------------------------------------------------------------------

(d) The Borrower Representative may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing and, in the case
of designating any Restricted Subsidiary as an Unrestricted Subsidiary, the Loan
Parties shall have satisfied the Payment Condition at the time of such
designation, (ii) no Borrower may be designated as an Unrestricted Subsidiary,
(iii) no Unrestricted Subsidiary shall hold any Indebtedness of, or any Lien on
any property of, any Borrower or any Restricted Subsidiary (other than to the
extent permitted under Article VI hereof), (iv) the holder of any Indebtedness
of any Unrestricted Subsidiary shall not have any recourse to any Borrower or
their respective Restricted Subsidiaries with respect to such Indebtedness,
(v) no Unrestricted Subsidiary shall be a party to any transaction or
arrangement with any Borrower or their respective Restricted Subsidiaries that
would not be permitted by Section 6.09, (vi) any Subsidiary that guarantees
Material Indebtedness of any Loan Party shall not be an Unrestricted Subsidiary
and (vii) none of the Borrowers or any of their respective Restricted
Subsidiaries shall have any obligation to subscribe for additional Equity
Interests of any Unrestricted Subsidiary or to preserve or maintain the
financial condition of any Unrestricted Subsidiary (other than to the extent
permitted under Article VI here).

(e) Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and take or cause to be taken such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.

(f) If any material assets (other than Excluded Assets or other assets not
required to be Collateral) are acquired by any Loan Party after the Effective
Date (other than assets constituting Collateral under the applicable Collateral
Documents that become subject to the Lien granted by the Domestic Loan Parties
in favor of the Administrative Agent in support of all of the Secured
Obligations or the Lien granted by the Foreign Loan Parties in favor of the
Administrative Agent in support of the Secured Obligation, Foreign Secured
Obligations or German Secured Obligations, as applicable, in each case, upon
acquisition thereof), the Borrower Representative will promptly (i) notify the
Administrative Agent thereof and, if requested by the Administrative Agent or
the Required Lenders, cause such assets to be subjected to a Lien securing the
Secured Obligations, the Foreign Secured Obligations or the German Secured
Obligations, as applicable, and (ii) take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (g) of this Section, all at the
expense of the Loan Parties. Notwithstanding the foregoing, no Loan Party shall
be obligated to grant any Lien over additional real property unless such Loan
Party desires to include such real property in any Borrowing Base.

(g) Notwithstanding the foregoing, the parties hereto acknowledge and agree that
(i) in circumstances where the Administrative Agent reasonably determines that
the cost or effort of obtaining or perfecting a security interest in any asset
that constitutes Collateral is excessive in relation to the benefit afforded to
the Secured Parties thereby, the Administrative Agent may exclude such
Collateral from the creation and perfection requirements set forth in this
Agreement and the other Loan Documents, (ii) the Administrative Agent may grant
extensions of time for the creation or perfection of Liens in particular
property (including extensions of time beyond the Effective Date) where it
determines that such creation or perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or any other Loan Document, (iii) no Loan Party shall be
required to take any actions outside of the jurisdiction of formation of any of
the other Loan Parties to create or perfect local law security in any Collateral
(but may be required to take such actions in

 

114



--------------------------------------------------------------------------------

order to include certain types of Collateral in the Borrowing Bases) and
(iv) the Loan Parties shall not be required to take any action to create or
perfect a security interest under non-U.S. law in any Term Loan Priority
Collateral to secure the Secured Obligations of the Domestic Loan Parties that
is not also being taken in support of the Term Loan Obligations.

(h) Notwithstanding the foregoing, to the extent any new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to a
Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 5.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 5.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

SECTION 5.15. Transfer of Accounts of European Loan Parties.

(a) At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, the European Loan Parties shall
(i) either (x) promptly cause all of their Collection Accounts (each an
“Existing Collection Account”) to be transferred to the name of the
Administrative Agent or (ii) to the extent such Existing Collection Accounts
cannot be transferred to the Administrative Agent, promptly open new Collection
Accounts with (and, at the discretion of the Administrative Agent, in the name
of) the Administrative Agent (such new bank accounts being Collection Accounts
under and for the purposes of this Agreement), and (b) if new Collection
Accounts have been established pursuant to this Section (each a “New Collection
Account”), ensure that all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables owing to them will promptly
be re-directed to the New Collection Accounts. Until all collections have been
redirected to the New Collection Accounts, each European Loan Party shall cause
all amounts on deposit in any Existing Collection Account to be transferred to a
New Collection Account at the end of each Business Day, provided that if any
such European Loan Party does not instruct such re-direction or transfer, each
of them hereby authorizes the Administrative Agent to give such instructions on
their behalf to the applicable Account Debtors and/or the account bank holding
such Existing Collection Account (as applicable).

(b) At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, each European Loan Party agrees
that if any of its Account Debtors have not previously received notice of the
security interest of the Administrative Agent over its Accounts, it shall
promptly give notice to such Account Debtors and if any such European Loan Party
does not serve such notice, each of them hereby authorizes the Administrative
Agent to serve such notice on their behalf.

SECTION 5.16. European Cash Management.

(a) Each European Loan Party will ensure that all cash, checks or other similar
payments relating to or constituting payments made in respect of Receivables
owing to such European Loan Party are deposited (whether directly or indirectly)
into Collection Accounts only containing payments owing to such European Loan
Party, in a manner that is reasonably satisfactory to the Administrative Agent.

(b) The Administrative Agent shall be given sufficient access to the Collection
Accounts to ensure that the Administrative Agent shall be able to apply funds
credited to any Collection Account in its sole discretion during a Cash Dominion
Period pursuant to Section 2.10(b) hereof.

 

115



--------------------------------------------------------------------------------

(c) Each European Loan Party shall ensure that each Collection Account is
subject to a Deposit Account Control Agreement or any other arrangement
(including, but not limited to, a notice and acknowledgment arrangement) with
similar effect, which, with respect to any Collection Account of any U.K. Loan
Party, shall ensure that such Collection Accounts are blocked and under the sole
control of the Administrative Agent.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated or been cash collateralized pursuant to arrangements
reasonably satisfactory to the Administrative Agent (which may include a
backstop letter of credit issued by an issuer, and in form and substance
reasonably satisfactory to the Administrative Agent), in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) the Secured Obligations;

(b) the Term Loan Obligations subject to the Intercreditor Agreement, and all
extensions, renewals, refinancings or replacements thereof (including
Refinancing Term Loans or Refinancing Notes, each as defined in the Term Loan
Agreement); provided, that any such extended, renewed, refinanced or replaced
Indebtedness shall be unsecured or, if secured, subject to the Intercreditor
Agreement or a Junior Lien Intercreditor Agreement, as appropriate;

(c) (i) Swap Agreement Obligations permitted under Section 6.07 and (ii) cash
management obligations and other Indebtedness in respect of netting services,
overdraft protection and similar agreements, in each case, in connection with
cash management and deposit accounts;

(d) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness in
accordance with clause (i) hereof;

(e) Indebtedness of the Company or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness; provided that the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $50,000,000 at any time
outstanding;

(f) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 6.04, to the extent that
(i) such Indebtedness was not incurred in connection with, or in contemplation
of, such Person becoming a Restricted Subsidiary or the acquisition of such
assets and (ii) neither the Company nor any Restricted Subsidiary thereof (other
than such Person or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness;

 

116



--------------------------------------------------------------------------------

(g) Guarantees by the Company of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Company or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by a Loan Party of Indebtedness
of any Restricted Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) if the Indebtedness so Guaranteed is subordinated to the
Secured Obligations then said Guarantee shall be subordinated on the same terms;

(h) Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Company or any other Restricted Subsidiary that is a Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party shall, in each case, be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(i) (i) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (d), (f), (q) and (r) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount of
the Original Indebtedness (other than (x) for premiums, penalties, discounts,
accrued and unpaid interest, interest paid in kind, unused commitments
thereunder and fees, costs and expenses associated therewith and (y) to the
extent additional debt may be incurred pursuant to another relevant clause of
this Section), (ii) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, and (iii) if
such Original Indebtedness was subordinated in right of payment or Liens to the
Obligations, then the terms and conditions of such Refinance Indebtedness
include subordination terms and conditions that are materially not less
favorable to the Administrative Agent and the Lenders as those that were
applicable to such Original Indebtedness;

(j) Indebtedness under bids, trade contracts (other than for debt for borrowed
money), leases (other than capital leases creating Capital Lease Obligations),
statutory obligations, surety, bid, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations in
respect of workers’ compensation claims, health, disability or other employee
benefits, property, casualty or liability insurance claims, in each case
provided or incurred in the ordinary course of business (including those
incurred to secure health, safety and environmental obligations);

(k) Indebtedness of the Company or any Restricted Subsidiary as an account party
in respect of trade letters of credit, performance letters of credit,
documentary letters of credit or similar instruments;

(l) Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or similar obligations, in each case incurred in
connection with the disposition of any business, assets or Equity Interest to
the extent permitted under this Agreement;

(m) Indebtedness of Foreign Subsidiaries; provided that, the aggregate
outstanding principal amount of Indebtedness permitted pursuant to this clause
(m) (excluding any intercompany Indebtedness of such Foreign Subsidiaries
otherwise permitted hereunder), together with the aggregate outstanding
principal amount of Indebtedness permitted pursuant to clause (n) below), shall
not collectively exceed $100,000,000 at any time;

 

117



--------------------------------------------------------------------------------

(n) Indebtedness of the Company or any Restricted Subsidiary secured by a Lien
on any asset of the Company or any Restricted Subsidiary not constituting
Collateral; provided that, the aggregate outstanding principal amount of
Indebtedness permitted pursuant to this clause (n), together with the aggregate
outstanding principal amount of Indebtedness permitted pursuant to clause
(m) above (excluding any intercompany Indebtedness of such Foreign Subsidiaries
otherwise permitted hereunder), shall not collectively exceed $100,000,000 at
any time;

(o) Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Company or its Restricted Subsidiaries to purchase or redeem Equity Interests or
options of the Company; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $2,000,000 at any time outstanding;

(p) any other unsecured Indebtedness (whether or not of a type described in the
other paragraphs of this Section 6.01); provided that, both immediately before
and after giving pro forma effect to any such Indebtedness incurred pursuant to
this clause (p), (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the Total Net Leverage Ratio, computed on a Pro Forma Basis
for the period of four consecutive fiscal quarters ended on the most recent
fiscal quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01, shall not exceed 5.0 to 1.0;

(q) Junior Secured Indebtedness of the Company and its Restricted Subsidiaries;
provided, that in the case of each incurrence of such Indebtedness, (i) no Event
of Default shall have occurred and be continuing or would be caused by the
incurrence of such Indebtedness, (ii) the Administrative Agent shall have
received satisfactory written evidence that the Company has (A) a Junior Secured
Net Leverage Ratio less than or equal to 4.00 to 1.00 and (B) a Total Net
Leverage Ratio less than or equal to 5.00 to 1.00, in each case on a Pro Forma
Basis after giving effect to the issuance of any such Indebtedness, (iii) such
Indebtedness is subject to a Junior Lien Intercreditor Agreement and (iv) such
Indebtedness is not guaranteed by any Domestic Subsidiary that is not a Loan
Party;

(r) Indebtedness of the Company and its Restricted Subsidiaries pursuant to the
Existing Subordinated Notes;

(s) earn-outs in a maximum amount due and payable not to exceed (i) $25,000,000
in respect of any Permitted Acquisition and (ii) $100,000,000 in respect of all
Permitted Acquisitions during the term of this Agreement; provided that no
earn-outs in connection with a Permitted Acquisition shall be subject to such
limitations to the extent that (A) such earn-outs are not payable, by their
terms, during such times as the Loan Documents remain in effect or (B) such
earn-outs by their terms are subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent;

(t) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(u) Sale and Leaseback Transactions permitted by Section 6.06; and

(v) Indebtedness (if any) arising in connection with the Permitted Factoring
Transaction in the event that the sales thereunder were to be recharacterized as
loans.

 

118



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of permitted Indebtedness described in clauses (a) through
(v) above, the Company and the Restricted Subsidiaries, in their sole
discretion, will be permitted to divide and classify such item of Indebtedness
(or any portion thereof) on the date of incurrence, and at any time and from
time to time may later reclassify all or any portion of any item of Indebtedness
as having been incurred under any category of permitted Indebtedness described
in clause (a) through (v) above so long as such Indebtedness is permitted to be
incurred pursuant to such provision at the time of reclassification.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Liens securing Indebtedness under Section 6.01(b) and (c) created pursuant
to any Term Loan Document (or document evidencing such Refinancing Term Loans or
such Refinancing Notes); provided that (i) such Liens are subject to an
Intercreditor Agreement providing that, other than with respect to the Term Loan
Priority Collateral, such Liens are subordinated to the Liens securing the
Secured Obligations in accordance with the terms of such Intercreditor Agreement
and (ii) such Liens are only on the assets of the Domestic Loan Parties and the
Canadian ULCs;

(c) Liens in existence on the Effective Date and described on Schedule 6.02, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 6.01(d) (solely to the extent that
such Liens were in existence on the Effective Date and described on Schedule
6.02)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Effective Date, except for products
and proceeds of the foregoing;

(d) Liens securing Indebtedness permitted under Section 6.01(e); provided that
(i) such Liens do not at any time encumber any property other than the Property
financed by such Indebtedness (provided, that multiple properties financed by
the same capital provider may be cross collateralized), (ii) the amount of
Indebtedness secured thereby is not increased (other than by accrued interest,
fees, costs and expenses) and (iii) the principal amount of Indebtedness secured
by any such Lien shall at no time exceed one hundred percent (100%) of the
original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable) plus fees, costs and expenses associated therewith;

(e) Permitted Encumbrances;

(f) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Loan Party or Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Loan Party or Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Loan Party or a
Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Loan Party or Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Loan Party, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

 

119



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness incurred pursuant to Sections 6.01(m) and (n);
provided, that such Liens do not extend to, or encumber, assets that constitute
Collateral;

(h) Liens securing Junior Secured Indebtedness incurred pursuant to
Section 6.01(p) subject to a Second Lien Intercreditor Agreement;

(i) Liens incurred in connection with any transfer of an interest in accounts or
notes receivable and related assets as part of a Permitted Factoring Transaction
in the event that the sales thereunder were to be recharacterized as loans
secured by such assets;

(j) (i) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Subsidiary incorporated in Germany maintains a banking relationship in
the ordinary course of business and (ii) Liens of a collecting bank arising in
the ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon;

(k) any Lien arising under any retention of title or conditional sale
arrangement or arrangement having a similar effect in respect of goods supplied
to a Restricted Subsidiary in the ordinary course of business;

(l) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(m) Liens granted to secure payment of the Refinance Indebtedness permitted
pursuant to Section 6.01(i); provided that such Lien shall not apply to any
other property or asset of the Company or such Restricted Subsidiary than the
assets securing the Original Indebtedness; and

(n) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Company or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Restricted Subsidiary of any Borrower
may merge into or amalgamate with a Borrower in a transaction in which such
Borrower is the surviving entity, (ii) any Loan Party (other than a Borrower)
may merge into or amalgamate with any other Loan Party (other than a Borrower)
in a transaction in which the surviving entity is a Loan Party, (iii) any Loan
Party (other than a Borrower) may merge into or amalgamate with any Restricted
Subsidiary (other than a Loan Party) in a transaction in which the surviving
entity is such Loan Party, (iv) any Restricted Subsidiary (other than a Loan
Party) may merge into or amalgamate with any Loan Party in a transaction in
which the surviving entity is a Loan Party, (v) any Restricted Subsidiary (other
than a Loan Party) may merge into or amalgamate with any other Restricted
Subsidiary (other than a Loan Party), (vi) any Borrower may merge into or
amalgamate with any other Borrower with the same country of domicile, (viii) any
Person may merge into (or amalgamate with) the Company or any of its
Subsidiaries in connection with a Permitted Acquisition; provided that (x) in
the case of a merger or amalgamation involving the Company, a Borrower or
another Loan Party, the continuing or surviving Person shall be the Company, the
Borrower or such Loan Party (or will become a Loan Party concurrently therewith)
and (y) otherwise the continuing or surviving Person shall be a wholly-owned
Subsidiary of the Company, and (viii) any Restricted Subsidiary that is not a
Borrower may liquidate or dissolve if the Borrower which owns such Subsidiary
determines in good faith that such liquidation or dissolution is in the best
interests of such Borrower and is not materially disadvantageous to the Lenders.

 

120



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Restricted Subsidiary to, engage
in any business other than the business conducted by the Company and its
Restricted Subsidiaries as of the Effective Date and business activities
reasonably related or ancillary thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Restricted Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a Loan Party and a wholly owned Restricted Subsidiary prior to such
merger or amalgamation) any Equity Interests, evidences of Indebtedness or other
securities of (including any option, warrant or other right to acquire any of
the foregoing), make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any other investment in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger, amalgamation or otherwise) (each
such transaction, an “Investment”), except:

(a) (i) Investments in existence on the date hereof and described in
Schedule 6.04 and (ii) Investments existing on the Effective Date in Restricted
Subsidiaries existing on the Effective Date;

(b) Investments (including Guarantees) by (i) any Loan Party in or to any other
Loan Party, (ii) any Restricted Subsidiary that is not a Loan Party in or to any
Loan Party or in or to any other Restricted Subsidiary that is not a Loan Party,
and (iii) any Loan Party in or to any Restricted Subsidiary that is not a Loan
Party; provided that (A) any such Investments in the form of Equity Interests or
Indebtedness held by a Loan Party shall be pledged pursuant to the Collateral
Documents (subject to the limitations and exclusions herein and therein) and
(B) the aggregate amount of Investments by Loan Parties in or to Restricted
Subsidiaries that are not Loan Parties pursuant to clause (iii) above shall not
exceed $25,000,000 at any time outstanding (provided, that, for the avoidance of
doubt, such Investments may be made in an unlimited amount pursuant to clause
(p) below subject to satisfaction of the conditions therein);

(c) Investments in cash and Permitted Investments;

(d) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(e) Investments in the form of Swap Agreements permitted by Section 6.07;

(f) purchases of assets in the ordinary course of business (which, for the
avoidance of doubt, shall exclude Acquisitions);

(g) loans or advances to employees, directors or officers in the ordinary course
of business up to a maximum of $4,000,000 in the aggregate at any one time
outstanding;

(h) Investments in the form of Restricted Payments permitted pursuant to
Section 6.08;

(i) Guarantees permitted by Section 6.01 (subject, in the case of intercompany
guarantees, to clause (b) above);

(j) Investments in (i) Unrestricted Subsidiaries and (ii) joint ventures and
other minority-owned Persons; provided, that the aggregate amount of all such
Investments shall not at any time exceed $25,000,000;

 

121



--------------------------------------------------------------------------------

(k) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Company) arising or acquired in the ordinary course of
business, and (iii) receivables owing to the Company or any of its Restricted
Subsidiaries and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(l) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party or Restricted Subsidiary pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(m) Investments in the form of loans made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party in connection with a Permitted Acquisition
solely for the purpose of transferring the purchase price consideration therefor
from such Loan Party to such Restricted Subsidiary, which purchase price
consideration shall be paid to the applicable seller or returned to the
assigning Loan Party within ten (10) Business Days of transfer to such
Restricted Subsidiary; provided, that if such Permitted Acquisition closes, then
the foregoing shall not apply to such purchase price consideration that is
escrowed pursuant to an escrow agreement to which the Restricted Subsidiary and
the applicable seller are a party;

(n) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates, merges or amalgamates with the Company or
any of the Restricted Subsidiaries (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Restricted Subsidiary or of such consolidation, merger or
amalgamation;

(o) Investments received in connection with the disposition of assets permitted
by Section 6.05;

(p) any other Investments (including Acquisitions) whether or not of a type
described above; provided that, (i) both immediately before and immediately
after giving pro forma effect to any such Investment pursuant to this clause
(p), no Event of Default shall have occurred and be continuing and the Payment
Condition shall be satisfied with respect to such Investment and (ii) any
Acquisitions made pursuant to this clause (p) must constitute a Permitted
Acquisition; and

(q) other Investments (whether or not of a type described above) not to exceed
$25,000,000 in the aggregate at any time.

For purposes of determining compliance with this Section 6.04, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of permitted Investments described in clauses (a) through
(q) above, the Company and the Restricted Subsidiaries, in their sole
discretion, will be permitted to divide and classify such Investment (or any
portion thereof) on the date of incurrence, and at any time and from time to
time may later reclassify all or any portion of any Investment as having been
incurred under any category of permitted Investments described in clauses
(a) through (q) above so long as such Investment is permitted to be incurred
pursuant to such provision at the time of reclassification. For the avoidance of
doubt, an Investment entered into in reliance on clause (p) above that was
permitted at the time entered into shall continue to be permitted under such
clause notwithstanding any failure to satisfy the Payment Condition (or any
other condition in such clause) at a later date with respect to any subsequent
Investment.

 

122



--------------------------------------------------------------------------------

For purposes of determining the amount of any Investment outstanding, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such Investment) less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Loan Party permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to the Company or another Restricted Subsidiary in
compliance with Section 6.04), except:

(a) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Company or any of its Restricted Subsidiaries;

(b) sales or other issuances of Equity Interests of the Company;

(c) sales, transfers and dispositions of assets to the Company or any Restricted
Subsidiary, provided that, if any such sales, transfers or dispositions are made
by a Loan Party to a Restricted Subsidiary that is not a Loan Party, either
(i) such sales, transfers or dispositions shall be made in compliance with
Section 6.09 (without giving effect to clause (ii) thereof) or (ii) both
immediately before and immediately after giving pro forma effect to such sales,
transfers or dispositions, no Event of Default shall have occurred and be
continuing and the Payment Condition shall be satisfied;

(d) the sale of Inventory in the ordinary course of business;

(e) sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(f) the disposition of any Swap Agreement;

(g) dispositions of cash in the ordinary course of business and sales, transfers
and dispositions constituting Permitted Investments and other Investments
permitted by Section 6.04;

(h) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Company and its Restricted Subsidiaries;

(i) leases, subleases, licenses or sublicenses of real or personal property not
constituting Collateral reported by the Borrowers as included in any Borrowing
Base in the most recent Borrowing Base Certificate that are granted by the
Company or any of its Restricted Subsidiaries to others in the ordinary course
of business not detracting from the value of such real or personal property or
interfering in any material respect with the business of the Company or any of
its Restricted Subsidiaries; provided that, if requested by the Administrative
Agent and customary in the jurisdiction where such property is located, any such
leases, subleases, licenses or sublicenses of any Eligible Real Property shall
be subordinate to the applicable Mortgage, if any, encumbering such Eligible
Real Property and, if reasonably required by the Administrative Agent, the
lessee, sublessee, licensee or sublicensee shall execute a subordination
agreement in form and substance reasonably acceptable to the Administrative
Agent;

(j) dispositions, liquidations and dissolutions in connection with transactions
permitted by Section 6.03;

(k) any Restricted Payment permitted pursuant to Section 6.08;

 

123



--------------------------------------------------------------------------------

(l) dispositions resulting from any casualty or other damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Company or any Restricted Subsidiary;

(m) Sale and Leaseback Transactions permitted by Section 6.06;

(n) so long as no Event of Default is continuing or would result therefrom,
sales, transfers or dispositions of non-strategic assets acquired as part of a
Permitted Acquisition which are sold for fair market value payable in cash upon
such sale;

(o) the sale or transfer of any interest in accounts or notes receivable and
related assets as part of a Permitted Factoring Transaction; and

(p) sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other paragraph of
this Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (p) shall
not exceed 10% of Total Assets during any fiscal year of the Company (determined
as of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 5.01(a) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a), the most recent financial statements referred to in
Section 3.04(a)); provided that any such sales, transfers, leases and other
dispositions permitted by this clause (p) resulting in Net Proceeds in excess of
$10,000,000 shall be made for fair value and for at least 75% cash
consideration.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by the Company or any Restricted Subsidiary that
does not constitute Collateral reported by the Borrowers as included in any
Borrowing Base in the most recent Borrowing Base Certificate and that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any Restricted Subsidiary), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from floating to fixed rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Restricted Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Restricted Subsidiary to, make,
directly or indirectly, any Restricted Payment, except:

(i) the Company or any Restricted Subsidiary may pay dividends with respect to
its common stock payable solely in additional shares of its common stock, and,
with respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock;

 

124



--------------------------------------------------------------------------------

(ii) Restricted Subsidiaries may pay dividends ratably with respect to their
Equity Interests (whether in cash, in kind or constituting additional Equity
Interests);

(iii) the Company and the Restricted Subsidiaries may make Restricted Payments
pursuant to and in accordance with stock plans, equity award plans or other
benefit plans for management, directors or employees of the Company and the
Restricted Subsidiaries (including, without limitation, non-cash repurchases of
Equity Interests deemed to occur upon the exercise of equity awards if such
Equity Interests represent a portion of the purchase price therefor);

(iv) the Company may pay cash dividends in accordance with the Company’s
historical dividend policy in an aggregate amount not to exceed $12,000,000 per
fiscal year; provided that no Event of Default shall have occurred and be
continuing or result therefrom;

(v) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company or any Restricted Subsidiary of the Company
held by any current or former officer, director, employee, consultant or agent
of the Company or any of its Restricted Subsidiaries (or heirs or other
permitted transferees thereof) upon death, disability, retirement, severance or
termination of employment or service or in connection with a stock plan or
agreement, employment agreement, shareholders agreement, or similar agreement,
plan or arrangement, including amendments thereto; provided that the aggregate
price paid for all such repurchased, redeemed, acquired or retired Equity
Interests pursuant to this clause (v) may not exceed $5,000,000 in any fiscal
year, with unused amounts being available to be used in any later fiscal year;

(vi) the Company and the Restricted Subsidiaries may make cash payments in lieu
of fractional shares; and

(vii) the Company may declare or make, or agree to pay or make, directly or
indirectly, any other Restricted Payments (whether or not of a type described in
the other paragraphs of this Section 6.08) so long as, both immediately before
and after giving pro forma effect to such Restricted Payment (x) no Default or
Event of Default shall have occurred and be continuing and (y) the Payment
Condition shall be satisfied with respect to such Restricted Payments.

(b) No Loan Party will, nor will it permit any Restricted Subsidiary to, make,
directly or indirectly, any voluntary prepayment or other voluntary distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any voluntary prepayment or other voluntary
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of Indebtedness created under the Term Loan Documents;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;

 

125



--------------------------------------------------------------------------------

(v) so long as no Event of Default has occurred and is continuing (unless the
Administrative Agent otherwise consents), payment of intercompany Indebtedness;
and

(vi) any other payments or distributions in respect of any Indebtedness, so long
as, immediately before and after giving effect to such payment or distribution,
(x) no Event of Default shall have occurred and be continuing and (y) the Loan
Parties shall have satisfied the Payment Condition with respect to such payment
or distribution;

provided, however, that no such payment or distribution shall be made in respect
of the Term Loan Obligations or any Junior Secured Indebtedness in violation of
the Intercreditor Agreement or in respect of any Subordinated Indebtedness in
violation of the subordination provisions applicable thereto.

SECTION 6.09. Transactions with Affiliates. The Loan Parties will not, and will
not permit any of the Restricted Subsidiaries to, enter into any transaction or
series of transactions involving $3,000,000 or more in the aggregate, whether or
not in the ordinary course of business, with any officer, director, shareholder
or Affiliate of any such Person other than (i) on terms and conditions
substantially as favorable to the Company and its Restricted Subsidiaries as
would be obtainable in a comparable arm’s-length transaction with a Person other
than an officer, director, shareholder or Affiliate, (ii) transactions among the
Company and/or any of the Restricted Subsidiaries, (iii) loans or advances to
directors, officers and employees permitted under Section 6.04, (iv) the payment
of reasonable fees to directors of the Company or any Restricted Subsidiary who
are not employees of the Company or any Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Company or its Restricted
Subsidiaries in the ordinary course of business, (v) any Restricted Payment
permitted by Section 6.08 and (vi) the transactions listed on Schedule 6.09.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Material Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any Material
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations, or (b) the ability of
any Material Restricted Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Company or any other Material Restricted Subsidiary or to Guarantee
Indebtedness of the Company or any other Material Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Requirement of Law, any Loan Document or any Term Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Liens permitted under Section 6.02
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to restrictions on Equity Interests in joint
ventures contained in any documents relating to the formation or governance
thereof, and (vii) clause (b) of the foregoing shall not apply to restrictions
pursuant to any other indenture or agreement governing the issuance of
Indebtedness permitted hereunder, provided that such restrictions and conditions
are customary for such Indebtedness as reasonably determined in the good faith
judgment of the Company.

 

126



--------------------------------------------------------------------------------

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness or any Term
Loan Obligation, in each case, except as not prohibited by the applicable
Intercreditor Agreement between the Administrative Agent and the holders of such
Indebtedness or (b) its certificate or articles of incorporation or
organization, by-laws, operating, management or partnership agreement or other
organizational documents, in each case, to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

SECTION 6.12. Canadian Pension Plans. Each Canadian Loan Party or any Subsidiary
of a Canadian Loan Party shall cause each of its Canadian Pension Plans to be
duly qualified and administered in all material respects in compliance with, as
applicable, the Pension Benefits Act (Ontario) and all other applicable laws
(including regulations, orders and directives), the terms of the Canadian
Pension Plans and any agreements relating thereto. The Canadian Loan Parties or
any Subsidiary of a Canadian Loan Party shall not, without the consent of the
Administrative Agent, (a) permit or consent to the wind up and/or termination of
any Canadian Defined Benefit Plan (other than a wind up or termination ordered
by the applicable regulator when there are no remaining active members in such
plan); (b) become a participating employer and contribute to any Canadian MEPP;
(c) establish or otherwise acquire any liability in respect of any Canadian
Defined Benefit Plan that is not in effect as of the Effective Date; or
(d) acquire an interest in any Person if such Person sponsors, maintains,
administers or contributes to, or has any liability in respect of any Canadian
defined benefit pension plan; provided that, the Administrative Agent’s consent
shall not be required for any of clauses (b), (c) or (d) above if occurring in
connection with a Permitted Acquisition.

SECTION 6.13. Fixed Charge Coverage Ratio. During any FCCR Test Period, the
Borrowers will not permit the Fixed Charge Coverage Ratio as of the last day of
any period of four fiscal quarters ending during such FCCR Test Period, to be
less than 1.0 to 1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, this Agreement or any other Loan Document
or any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made (or, in the case of any representation or warranty which is already subject
to a materiality qualifier, such representation or warranty shall prove to have
been incorrect in any respect when made or deemed made);

 

127



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Borrower’s
existence), 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03,
5.04, 5.05, 5.07 or 5.09 of this Agreement or (ii) thirty (30) days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;

(f) any Loan Party or Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue beyond the expiration of any applicable grace or
cure period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (i) this clause (g) shall not apply to (x) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (y) mandatory prepayments of the Term Loan
Obligations required by the Term Loan Agreement, but subject to terms of the
applicable Intercreditor Agreement or (z) voluntary prepayments, tender offers
or calls of Indebtedness permitted under Section 6.08(b); and (ii) no Event of
Default shall be deemed to have occurred under this clause (g) until such time
as any applicable period of cure or grace contained in any document relating to
such Material Indebtedness has expired;

(h) other than with respect to any Person organized under the laws of Germany,
the laws of the Netherlands, or the laws of England and Wales, an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, administration, receivership, reorganization or other relief in
respect of a Loan Party or Material Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law including any Canadian Insolvency Laws
now or hereafter in effect or (ii) the appointment of a liquidator, receiver,
interim receiver, monitor, trustee, administrator, custodian, sequestrator,
conservator or similar official for any Loan Party or Material Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) (i) any Loan Party or any Material Restricted Subsidiary shall
(A) voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law including any Canadian
Insolvency Laws now or hereafter in effect, (B) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (C) apply for or consent to
the appointment of a liquidator, receiver, interim receiver, monitor, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Material Restricted Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take

 

128



--------------------------------------------------------------------------------

any action for the purpose of effecting any of the foregoing or (ii) a U.K.
Insolvency Event shall occur in respect of any U.K. Relevant Entity or (iii) a
German Insolvency Event shall occur in respect of any German Loan Party or
(iv) with respect to a Dutch Loan Party the occurrence of a Dutch Insolvency
Event;

(j) any Loan Party or any Restricted Subsidiary that is a Loan Party shall
become unable, admit in writing its inability, or publicly declare its intention
not to, or fail generally to pay its debts as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (excluding amounts covered by an unaffiliated insurer that
has not denied coverage; it being understood and agreed that a reservation of
rights letter shall not be deemed to be a denial of coverage) shall be rendered
against any Loan Party, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Restricted Subsidiary to enforce any such judgment; or (ii) any
Loan Party or Restricted Subsidiary shall fail within thirty (30) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(l) a Canadian Pension Termination Event shall occur, or there is an appointment
by the appropriate Governmental Authority of a replacement administrator to
administer any Canadian Defined Benefit Plan, and such Canadian Pension
Termination Event or appointment of a replacement administrator could reasonably
be expected to result in a Material Adverse Effect; or a Canadian Loan Party or
any Subsidiary of a Canadian Loan Party is in default with respect to payments
to a Canadian Defined Benefit Plan and such default could reasonably be expected
to result in a Material Adverse Effect; or any Lien arises (save for
contribution amounts not yet due or other amounts not exceeding $1,000,000) in
connection with any Canadian Defined Benefit Plan;

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(n) a Change in Control shall occur;

(o) the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement), or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided (but if no specific
grace period is provided therein, which default or breach continues beyond
thirty (30) days after the earlier of knowledge of such default or breach or
notice thereof);

(p) except as permitted by the terms of any Collateral Document or this
Agreement, (i) any Collateral Document shall for any reason fail to create or
keep created a valid security interest in any material portion of the Collateral
purported to be covered thereby, or (ii) other than as a result of the failure
of the Administrative Agent to take any action within its control to maintain
perfection of the Liens created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents (excluding any
action based on facts or circumstances for which the Administrative Agent has
not been notified in accordance with the provisions of the Loan Documents), any
Lien securing any material portion of the Secured Obligations shall cease to be
a perfected Lien having the priority required by the Loan Documents;

 

129



--------------------------------------------------------------------------------

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(r) any of the Borrowers or Subsidiaries shall have been notified by the
Pensions Regulator or the trustees of a Non-U.S. Pension Plan that any of them
has, in relation to a Non-U.S. Pension Plan, incurred a debt or other liability
under Section 75 or 75A of the Pensions Act 1995 (U.K.), or has been issued with
a Contribution Notice or Financial Support Direction, or otherwise is liable to
pay any other amount in respect of Non-U.S. Pension Plans, in each case, that
could reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution and amendment of
the other Loan Documents (including, without limitation, intercreditor and
subordination agreements), and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
the Loan Parties shall not have rights as a third party beneficiary of any of
such provisions except for Section 8.06. It is understood and agreed that the
use of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

130



--------------------------------------------------------------------------------

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The

 

131



--------------------------------------------------------------------------------

exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Company (and with the approval of the
Company so long as no Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
(and, so long as no Default has occurred and is continuing, with the approval of
the Company)and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Company and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

132



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.

SECTION 8.08. Other Agency Titles. None of the Lenders, if any, identified in
this Agreement as a Syndication Agent or Co-Documentation Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as
Syndication Agent or Co-Documentation Agent, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the

 

133



--------------------------------------------------------------------------------

security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Administrative Agent for
the benefit of the Secured Parties upon the terms of the Collateral Documents.
In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

(c) For the purposes of holding any security granted by the Company or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by the Company or any Loan Party, each Lender and other Secured
Party party to this Agreement hereby irrevocably appoints and authorizes the
Administrative Agent to act as the person holding the power of attorney (i.e.,
“fondé de pouvoir”) (in such capacity, the “Canadian Attorney-in-Fact”) of the
Lenders and other Secured Parties as contemplated under Article 2692 of the
Civil Code of Québec, and to enter into, to take and to hold on its behalf, and
for its benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Canadian Attorney-in-Fact under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each Lender and other Secured Party
party to this Agreement hereby irrevocably appoints and authorizes the
Administrative Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lenders to hold and be the sole registered
holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Canadian Attorney-in-Fact and the Custodian shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Canadian Attorney-in-Fact and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Canadian Attorney-in-Fact as
the person holding the power of attorney as aforesaid and to have ratified, as
of the date it becomes a Lender, all actions taken by the Canadian
Attorney-in-Fact in such capacity, and (ii) the Custodian as the agent and
custodian as aforesaid and to have ratified, as of the date it becomes a Lender,
all actions taken by the Custodian in such capacity. The substitution of the
Administrative Agent pursuant to the provisions of this Article VIII shall also
constitute the substitution of the Canadian Attorney-in-Fact and the Custodian.
The execution by the Canadian Attorney-in-Fact prior to this Agreement of any
deeds of hypothec or other security documents is hereby notified and confirmed.

(d) In relation to the German Collateral Documents the following additional
provisions shall apply:

(i) Each Lender authorizes J.P. Morgan Europe Limited to enter into each of the
German Collateral Documents to which it is a party and to take all action
contemplated by such documents. Any reference in this clause (d) to the
Administrative Agent shall also mean J.P. Morgan Europe Limited, in its capacity
as Administrative Agent with respect to the German Collateral Documents. The
Administrative Agent with respect to the part of the Collateral secured pursuant
to the German Collateral Documents or any other security interest in Collateral
created under German law (“German Collateral”) shall:

 

134



--------------------------------------------------------------------------------

(A) hold, administer and realise such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties: and

(B) hold, administer and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the Administrative Agent and is
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.

(ii) With respect to the German Collateral, each Secured Party hereby authorizes
and each future Secured Party authorizes and grants a power of attorney
(Vollmacht) to the Administrative Agent (whether or not by or through employees
or agents) to:

(A) accept as its representative (Stellvertreter) any pledge or other creation
of any accessory security right granted in favor of such Secured Party in
connection with the German Collateral Documents and to agree to and execute on
its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Collateral Document or any other agreement related to
such German Collateral which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security;

(B) execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Collateral Documents or any other agreement related to
such German Collateral;

(C) realise such German Collateral in accordance with the German Collateral
Documents or any other agreement securing such German Collateral;

(D) make and receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Collateral Documents or any other
agreement securing the German Collateral;

(E) take such action on its behalf as may from time to time be authorized under
or in accordance with the German Collateral Documents; and

(F) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Collateral Documents together with such powers and discretions as are reasonably
incidental thereto.

(iii) Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any Loan Document, the relationship of the Secured Parties to the
Administrative Agent shall be construed as one of principal and agent but, to
the extent permissible under the laws of Germany, all the other provisions of
this Agreement shall have full force and effect between the parties hereto.

 

135



--------------------------------------------------------------------------------

(iv) Each Secured Party hereby ratifies and approves, and each future Secured
Party ratifies and approves, all acts and declarations previously done by the
Administrative Agent on such Person’s behalf (including, for the avoidance of
doubt, the declarations made by the Administrative Agent as representative
without power of attorney (Vertreter ohne Vertretungsmacht) in relation to the
creation of any pledge (Pfandrecht) on behalf and for the benefit of each
Secured Party as future pledgee or otherwise); and

(v) For the purpose of performing its rights and obligations as Administrative
Agent and to make use of any authorization granted under the German Collateral
Documents each Secured Party hereby authorizes, and each future Secured Party
hereby authorizes, the Administrative Agent to act as its agent
(Stellvertreter), and releases the Administrative Agent from any restrictions on
representing several Persons and self-dealing under any applicable law, and in
particular from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch). The Administrative Agent has the power to grant
sub-power of attorney, including the release from the restrictions of
Section 181 of the German Civil Code.

(e) In relation to the Dutch Collateral Documents the following additional
provisions shall apply:

(i) for the purpose of Section 8.09(f) of this Agreement the Administrative
Agent Acts on its own name and on behalf of itself and not as agent,
representative or trustee of any Secured Party;

(ii) an Event of Default in respect of the Corresponding Debt shall constitute a
Default (verzuim) within the meaning of section 3:248 of the Dutch Civil Code
with respect to the Parallel Debt without any notice being required; and

(iii) the parties hereto acknowledge and agree that any resignation by the
Administrative Agent is not effective with respect to its rights and obligations
under the Parallel Debt until such rights and obligations have been assumed by
the successor Administrative Agent.

(f) Each Loan Party hereby irrevocably and unconditionally undertakes (and to
the extent necessary undertakes in advance) to pay to the Administrative Agent
amounts equal to any amounts owing from time to time by such Loan Party to any
Secured Party under this Agreement any other Loan Document or other relevant
document pursuant to any Secured Obligations as and when those amounts are due
under any Loan Document or other relevant document (such payment undertakings
under this Section 8.09(f) and the obligations and liabilities resulting
therefrom being the “Parallel Debt”).

(i) The Administrative Agent shall have its own independent right to demand
payment of the Parallel Debt by the Loan Parties. Each Loan Party and the
Administrative Agent acknowledge that the obligations of each Loan Party under
this Section 8.09(f) are several, separate and independent from, and shall not
in any way limit or affect, the corresponding obligations of each Loan Party to
any Secured Party under this Agreement any other Loan Document or other relevant
document (the “Corresponding Debt”) nor shall the amount for which each Loan
Party is liable under Section 8.09(f) be limited or affected in any way by its
Corresponding Debt provided that:

(A) the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);

(B) the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;

 

136



--------------------------------------------------------------------------------

(C) the amount of the Parallel Debt shall at all times be equal to the amount of
the Corresponding Debt;

(D) the Parallel Debt will be payable in the currency or currencies of the
Corresponding Debt;

(E) the Borrowers shall have all objections and defenses against the Parallel
Debt as the Borrowers have against the Corresponding Debt (including
Corresponding Debt reinstated for any reason); and

(F) for the avoidance of doubt the Parallel Debt will become due and payable at
the same time when the Corresponding Debt becomes due and payable.

(ii) the security granted under any German Collateral Document or any Dutch
Collateral Document with respect to Parallel Debt is granted to the
Administrative Agent in its capacity as sole creditor of the Parallel Debt.

(iii) Without limiting or affecting the Administrative Agent’s rights against
any Loan Party (whether under this Agreement or any other Loan Document), each
Loan Party acknowledges that:

(A) nothing in this Agreement shall impose any obligation on the Administrative
Agent to advance any sum to any Loan Party or otherwise under any Loan Document;
and

(B) for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.

(iv) The parties to this Agreement acknowledge and confirm that the parallel
debt provisions contained herein shall not be interpreted so as to increase the
maximum total amount of the Secured Obligations.

(v) The Parallel Debt shall remain effective in case a third Person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, assumption or otherwise; and

(vi) All monies received or recovered by the Administrative Agent pursuant to
this Agreement and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt
shall be applied in accordance with Section 2.18 of this Agreement,

(g) Each Lender authorizes J.P. Morgan Europe Limited to enter in each of the
U.K. Collateral Documents to which it is a party and to take all action
contemplated by such documents. Any reference in this clause (f) through clause
(j) below to the Administrative Agent shall also mean J.P. Morgan Europe
Limited, in its capacity as Administrative Agent with respect to the U.K.
Collateral Documents. In this Agreement and the U.K. Collateral Documents, any
rights and remedies exercisable by, any documents to be delivered to, or any
other indemnities or obligations in favor of the Administrative Agent shall be,
as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, the Administrative Agent (or any other Person acting in
such capacity) in its capacity as security trustee of the Secured Parties to the
extent that the rights, deliveries, indemnities or

 

137



--------------------------------------------------------------------------------

other obligations relate to the U.K. Collateral Documents or the security
thereby created. Any obligations of the Administrative Agent (or any other
Person acting in such capacity) in this Agreement and the U.K. Collateral
Documents shall be obligations of the Administrative Agent in its capacity as
security trustee of the Secured Parties to the extent that the obligations
relate to the U.K. Collateral Documents or the security thereby created.
Additionally, in its capacity as security trustee of the Secured Parties, the
Administrative Agent (or any other Person acting in such capacity) shall have
(i) all the rights, remedies and benefits in favor of the Administrative Agent
contained in the provisions of the whole of this Article VII,; (ii) all the
powers of an absolute owner of the security constituted by the U.K. Collateral
Documents and (iii) all the rights, remedies and powers granted to it and be
subject to all the obligations and duties owed by it under the U.K. Collateral
Documents and/or any of the Loan Documents.

(h) Each Secured Party on behalf of itself and its Affiliates as potential
counterparties to Banking Services Obligations and Swap Agreement Obligations
hereby appoints the Administrative Agent to act as its trustee under an in
relation to the U.K. Collateral Documents and to hold the assets subject to the
security thereby created as trustee for the Secured Parties on the trusts and
other terms contained in the U.K. Collateral Documents and each Secured Party
hereby irrevocably authorizes the Administrative Agent in its capacity as
security trustee of the Secured Parties to exercise such rights, remedies,
powers and discretions as are specifically delegated to the Administrative Agent
as security trustee of the Secured Parties by the terms of the U.K. Collateral
Documents together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.

(i) Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent shall be construed so as to include a reference to Liens
granted in favor of the Administrative Agent in its capacity as security trustee
of Secured Parties.

(j) The Secured Parties agree that at any time that the Person acting as
security trustee of the Secured Parties in respect of the U.K. Collateral
Documents shall be a Person other than the Administrative Agent, such other
Person shall have the rights, remedies, benefits and powers granted to the
Administrative Agent in its capacity as security trustee of the Secured Parties
under this Agreement and the U.K. Collateral Documents.

(k) Nothing shall require the Administrative Agent in its capacity as security
trustee of the Secured Parties under this Agreement and the U.K. Collateral
Documents to act as a trustee at common law or to be holding any property on
trust, in any jurisdiction outside the United States or the U.K. which may not
operate under the principles of trust or where such trust would not be
recognized or its effects would not be enforceable.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower Representative at:

Belden Inc.

7733 Forsyth Boulevard, Suite 800

St. Louis, Missouri 63105

Attention of Chief Financial Officer

Telecopy No. (314) 854-8001

Telephone No. (314) 854-8010)

 

138



--------------------------------------------------------------------------------

with a mandatory copy (in the case of a notice of Default or a notice that is
not in the ordinary course of administering this Agreement) to:

c/o Belden Inc.

7733 Forsyth Boulevard, Suite 800

St. Louis, Missouri 63105

Attention of General Counsel

Telecopy No. (314) 854-8001

Telephone No. (314) 854-8030

 

  (ii) if to the Administrative Agent, Swingline Lender or Issuing Bank, to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 22

Chicago, IL 60603

Attention: Lynne Ciaccia

Telephone No: (312) 732-7388

Facsimile No: (312) 732-7593

Email: lynne.m.ciaccia@chase.com

and, in the case of a notice regarding the Foreign Borrowers, to:

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Tim Jacob / Helen Mathie

Fax: +44 (0)20 3493 1365

Email: timothy.i.jacob@jpmorgan.com, Helen.f.mathie@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A., Toronto Branch

Royal Bank Plaza, South Tower

1800 – 200 Bay street

Toronto, ON M5J 2J2

Attention: Auggie Marchetti

Facsimile No: 416-981-2375

Email: agostino.a.marchetti@chase.com

And, in the case of Foreign Swingline Loans, to:

J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loans Agency

Facsimile: +44 20 7777 2360

Email: Loan_and_agency_london@jpmorgan.com

 

139



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 7

Chicago, IL 60603

Attention: Ana Salas

Telephone No: 1 (312) 732-4858

Facsimile No: 1 (312) 385-7101

Email: cls.reb.chicago@jpmorganchase.com

 

  (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that, the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

 

140



--------------------------------------------------------------------------------

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Company’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase) and in Section 2.24(b) (with respect to a German
Borrower Amendment), neither this Agreement nor any other provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders; provided that,
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby; provided that, (x) any amendment to the financial covenant definitions
in this Agreement shall not constitute a reduction in the rate of interest or
the reduction or forgiveness of any interest for purposes of this clause
(ii) and (y) the default interest rate specified in Section 2.13(d) may be
postponed, delayed, reduced, waived or modified with the consent of the Required
Lenders, (iii) postpone the scheduled date of payment of the principal amount of
any Loan

 

141



--------------------------------------------------------------------------------

or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby; provided that, mandatory prepayments pursuant to
Section 2.11(c) may be postponed, delayed, reduced, waived or modified with the
consent of the Required Lenders, (iv) other than as set forth in
Section 9.02(c), change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (v) change the definition of any Borrowing
Base (or any defined terms used therein) in a manner that makes more credit
available, increase the advance rates set forth in the definition of Borrowing
Base or add new categories of eligible assets, in each case, without the written
consent of the Supermajority Lenders, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or “Supermajority Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender),
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release all or substantially all of the value of the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including with respect to a sale, disposition or dissolution of a
Loan Guarantor permitted herein), without the written consent of each Lender
(other than any Defaulting Lender), or (ix) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that, no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender).

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release and
the Administrative Agent shall, at the Borrowers’ request release (and/or, in
connection with clauses (ii) through (iv), subordinate) any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization (which may include issuance of a back-up letter of credit
covering all Unliquidated Obligations in a manner reasonably satisfactory to
each affected Lender), in which case the Administrative Agent is also authorized
to terminate the Loan Documents and release the Loan Guaranty, (ii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty or license provided by such Subsidiary,
(iii) constituting property leased or licensed to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) subject

 

142



--------------------------------------------------------------------------------

to Liens permitted under Section 6.02(c), 6.02(d) or 6.02(f), (vi) constituted
Excluded Assets and (vii) constituting real property that previously constituted
Eligible Real Property but that ceases to be Eligible Real Property (including a
release of any applicable Mortgage). The Lenders and the Issuing Bank agree that
any release of Liens as described above may be automatic to the extent provided
in the Collateral Documents and, at the request and sole expense of the Loan
Parties, the Administrative Agent is hereby authorized to execute and deliver to
the Loan Parties all releases or other documents reasonably requested to
evidence the release of such Liens. Except as provided in the preceding
sentence, the Administrative Agent will not release or subordinate any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release or
subordinate its Liens on Collateral valued in the aggregate not in excess of
$10,000,000 during any calendar year without the prior written authorization of
the Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry). Notwithstanding the
foregoing, rights of the Administrative Agent to provide releases, upon any sale
or other disposition by any Loan Party (other than to any other Loan Party) of
any Collateral in a transaction permitted under this Agreement, the security
interests in such Collateral created by this Agreement and other Loan Documents
shall be automatically released. Any such release or subordination shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released or subordinated) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release or subordination shall be without recourse
to or warranty by the Administrative Agent.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Company may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement and such
Non-Consenting Lender agrees to be replaced, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(f) A Loan Guarantor shall automatically be released from its obligations under
the Loan Guaranty, and any Equity Interests of such Loan Guarantor which have
been pledged as Collateral shall be released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Guarantor
ceases to be a Restricted Subsidiary; provided that, if consent of the Required
Lenders is expressly required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by

 

143



--------------------------------------------------------------------------------

the Administrative Agent. Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), and upon the request of the Company
shall, release any Loan Guarantor from its obligations under the Loan Guaranty
and release its Liens on any Equity Interests of such Loan Guarantor which have
been pledged as Collateral if such Loan Guarantor is no longer a Material
Restricted Subsidiary or is otherwise no longer required to be a Loan Party. At
such time as the principal and interest on the Loans, all LC Disbursements, the
fees, expenses and other amounts payable under the Loan Documents and the other
Secured Obligations (other than the Unliquidated Obligations, Swap Obligations,
and other Obligations expressly stated to survive such payment and termination)
shall have been paid in full, the Commitments shall have been terminated and no
Letters of Credit shall be outstanding (or have been cash collateralized), the
Loan Guaranty and all obligations (other than those expressly stated to survive
such termination) of each Loan Party thereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person.

(g) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall,
jointly and severally, but subject to the limitations set forth in Sections 9.21
and 11.14, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which, in the case of counsel, shall be
limited to the reasonable out-of-pocket fees, charges and disbursements of one
primary U.S. counsel, one primary European counsel and one additional local
counsel in each other jurisdiction, in each case, for the Administrative Agent)
in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender (which, in the case of counsel, shall be
limited to the reasonable out-of-pocket fees, charges and disbursements of one
primary U.S. counsel, one primary European counsel and one additional local
counsel in each other jurisdiction for the Administrative Agent and one
additional counsel for all the Lenders (taken as a whole)), in connection with
the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:

(i) subject to the limits set forth in Sections 5.11 and 5.12, appraisals, field
examinations and the preparation of Reports based on the fees charged by a third
party retained by the Administrative Agent or the internally allocated fees for
each Person employed by the Administrative Agent with respect to each appraisal
and field examination;

(ii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iii) Other Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

144



--------------------------------------------------------------------------------

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Company as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c). This Section 9.03(a) is subject to the limitations set forth in
Sections 9.21 and 11.14.

(b) The Loan Parties shall, jointly and severally but subject to the limitations
set forth in Sections 9.21 and 11.14, indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses for any Indemnitee
(including the reasonable out-of-pocket fees, charges and disbursements of one
primary U.S. counsel, one primary European counsel and one additional local
counsel in each other jurisdiction, in each case, as selected by the
Administrative Agent and for all Indemnitees and, in light of actual or
perceived conflicts of interest or the availability of different claims or
defenses, one additional counsel for each similarly affected group of
Indemnitees (taken as a whole) and, if necessary, one additional local counsel
in each relevant jurisdiction for such affected group of Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Restricted Subsidiary, or any Environmental Liability related in any way to a
Loan Party or a Restricted Subsidiary, (iv) the failure of a Loan Party to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by a Loan Party for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach by such Indemnitee or its Related Parties
of its express obligations under the Loan Documents pursuant to a claim
initiated by the Borrowers or (z) disputes solely between or among the
Indemnitees not arising from any act or omission by the Company or any of its
Subsidiaries or Affiliates, it being understood and agreed that the
Administrative Agent and each Lead Arranger fulfilling its role and in its
capacity as such, shall remain indemnified in such proceedings. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that a Loan Party fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it

 

145



--------------------------------------------------------------------------------

being understood that the payment by any Lender of any such amount shall not
relieve such Loan Party of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, penalty, liability
or related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this paragraph (d) shall
relieve any Loan Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower Representative, provided that, the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

 

146



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that, no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing, provided further, than an assignment of a Global Tranche Commitment
or Loan made available to the Dutch Borrower shall not be in an amount less than
€100,000 (or its equivalent in another currency) or such other amount as a
result of which the respective assignee qualifies as a professional market party
(professionele marktpartij) as defined in the Dutch Financial Supervision Act
(Wet op het Financieel Toezicht);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (such fee to be paid by the assignor and/or
assignee);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a counterpart to the Lender Allocation Agreement; provided,
that each Person that executes and delivers an Assignment and Assumption shall
automatically be deemed to have consented to the terms of the Lender Allocation
Agreement.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans

 

147



--------------------------------------------------------------------------------

or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business; or (d) a Loan Party or a Subsidiary or other Affiliate
of a Loan Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely

 

148



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f), (g) and (h) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Company and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Each Person that acquires a Participation shall automatically be deemed to
have consented to the terms of the Lender Allocation Agreement.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan

 

149



--------------------------------------------------------------------------------

Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding that
has not been cash collateralized (including with the issuance of a back-up
letter of credit in a manner reasonably satisfactory to the Administrative
Agent) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, the Lender Allocation Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties (provided that, the
Lender Allocation Agreement is only an agreement among the Administrative Agent
and the Lenders) relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. In
respect of a

 

150



--------------------------------------------------------------------------------

German Borrower, the German Guaranty Limitations shall apply if and to the
extent applicable. The applicable Lender shall notify any Borrower and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT
ANY TIME THAT ANY OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY
LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN
OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE SECURED OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE
BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS. This Section 9.08 is subject to the limitations
set forth in Sections 9.21 and 11.14.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents (other than those containing a
contrary express choice of law provision) shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each party to this Agreement irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any

 

151



--------------------------------------------------------------------------------

federal or New York State court sitting in New York City. The Company hereby
represents, warrants and confirms that the Company has agreed to accept such
appointment (and any similar appointment by a Loan Guarantor which is a Foreign
Subsidiary). Said designation and appointment shall be irrevocable by each such
Foreign Borrower until all Loans, all reimbursement obligations, interest
thereon and all other amounts payable by such Foreign Borrower hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof. Each Foreign Borrower hereby consents to
process being served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City by service of process upon the Company as provided in this Section 9.09(d).
Each Foreign Borrower irrevocably waives, to the fullest extent permitted by
law, all claim of error by reason of any such service in such manner and agrees
that such service shall be deemed in every respect effective service of process
upon such Foreign Borrower in any such suit, action or proceeding and shall, to
the fullest extent permitted by law, be taken and held to be valid and personal
service upon and personal delivery to such Foreign Borrower. To the extent any
Foreign Borrower has or hereafter may acquire any immunity from jurisdiction of
any court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), each Foreign Borrower hereby irrevocably waives such immunity in
respect of its obligations under the Loan Documents. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need to know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any

 

152



--------------------------------------------------------------------------------

swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the prior written consent of the Borrower Representative
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Company and its Subsidiaries. For the purposes of
this Section, “Information” means all information received from the Company and
its Subsidiaries relating to the them or their operations or business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

153



--------------------------------------------------------------------------------

SECTION 9.15. Canadian Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “AML Legislation”), the Lenders may be required to obtain,
verify and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender, any Issuing
Bank or any Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent;

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

SECTION 9.16. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.17. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in Collateral which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.18. Interest Rate Limitation.

(a) Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

154



--------------------------------------------------------------------------------

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) first, by reducing the
amount or rate of interest required to be paid to the Lenders under this
Agreement, and (2) second, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers. Any amount or rate of interest referred to in this Agreement shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

SECTION 9.19. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) each Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

155



--------------------------------------------------------------------------------

SECTION 9.20. Intercreditor Agreements. Without limiting the authority granted
to the Administrative Agent in Section 8.01 hereof, each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into any Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of such Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

SECTION 9.21. Limitation on Subsidiaries. Notwithstanding anything in this
Agreement (including, without limitation, Article X and XI) to the contrary,
(i) no Foreign Subsidiary or any Domestic Subsidiary owned directly or
indirectly by the Foreign Subsidiary shall be the primary obligor or guarantor
(pursuant to Section 10.01, Section 11.01 or otherwise) or pledgor of any assets
or otherwise responsible for, in each case, any Secured Obligations incurred by
or on behalf of any Domestic Loan Party and (ii) no Foreign Subsidiary or any
Domestic Subsidiary owned directly or indirectly by such Foreign Subsidiary
shall be liable hereunder for any of the Loans made to, or any other Secured
Obligations incurred by or on behalf of, any Domestic Loan Party.

ARTICLE X

Loan Guaranty of Domestic Loan Parties

SECTION 10.01. Guaranty. Each Loan Guarantor that is a Domestic Loan Party and
each Canadian ULC (each reference to Loan Guarantors in this Article X being
limited to such Domestic Loan Parties) (other than those that have delivered a
separate Guaranty) hereby agrees that it is jointly and severally liable for,
and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and, subject to the limitations set forth
in Section 9.03, all costs and expenses, including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations)), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender,

 

156



--------------------------------------------------------------------------------

alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other Person, whether in connection herewith or
in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations (other
than Unliquidated Obligations)).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any other Loan
Guarantor or any other Obligated Party, other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations). Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash (other than
Unliquidated Obligations). To the fullest extent permitted by applicable law,
each Loan Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Guarantor against any Obligated Party or any security.

 

157



--------------------------------------------------------------------------------

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to any Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under clause (p) of
Article VII hereof as a result of any such notice of termination.

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding of Indemnified Taxes applicable to additional
amounts payable under this Section), the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives the amount it would have received had no such
withholding been made. For purposes of this Section 10.09, the terms “Borrower
Representative” and “U.K. Loan Party” shall be deemed replaced with “Loan
Guarantor” in each place such terms appear under Section 2.17(f) and
Section 2.17(g).

 

158



--------------------------------------------------------------------------------

SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement has terminated,
such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement.

 

159



--------------------------------------------------------------------------------

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13. Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article X hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under any Loan Guarantee in respect of a Specified Swap Obligation
(provided, however, that each such Qualified ECP Guarantor shall only be liable
under this Section 10.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.13 or
otherwise under any Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each such Qualified ECP
Guarantor under this Section 10.13 shall remain in full force and effect until
the termination of all Specified Swap Obligations. Each such Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XI

Loan Guaranty of Foreign Loan Parties

SECTION 11.01. Guaranty. Subject to Section 11.14 hereof, each Loan Guarantor
that is a Foreign Loan Party other than the Canadian ULCs (each reference to
Loan Guarantors in this Article XI being limited to such Foreign Loan Parties)
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely and unconditionally guarantees to
the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Foreign
Secured Obligations, and, subject to the limitations set forth in Section 9.03,
all costs and expenses, including, without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Foreign Secured Obligations from, or in prosecuting any action against, any
Foreign Borrower, any Loan Guarantor or any other guarantor of all or any part
of the Foreign Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 11.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

160



--------------------------------------------------------------------------------

SECTION 11.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations.)), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Obligated Party
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations (other
than Unliquidated Obligations)).

SECTION 11.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash (other
than Unliquidated Obligations). To the fullest extent permitted by applicable
law, each Loan Guarantor waives any defense arising out of any such election
even though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Guarantor against any Obligated Party or any security.

 

161



--------------------------------------------------------------------------------

SECTION 11.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 11.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 11.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 11.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to any Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 11.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under clause (p) of
Article VII hereof as a result of any such notice of termination.

SECTION 11.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding of Indemnified Taxes applicable to additional
amounts payable under this Section), the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives the amount it would have received had no such
withholding been made. For purposes of this Section 11.09, the terms “Borrower
Representative” and “U.K. Loan Party” shall be deemed replaced with “Loan
Guarantor” in each place such terms appear under Section 2.17(f) and
Section 2.17(g).

 

162



--------------------------------------------------------------------------------

SECTION 11.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 11.11. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement has terminated,
such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 11.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 11.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement.

 

163



--------------------------------------------------------------------------------

SECTION 11.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article XI is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 11.13. Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article XI hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party that is a Loan Guarantor under
this Article XI to honor all of its obligations under this Loan Guaranty in
respect of a Specified Swap Obligation (provided, however, that each such
Qualified ECP Guarantor shall only be liable under this Section 11.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.13 or otherwise under this Loan Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). Except as otherwise provided herein,
the obligations of each such Qualified ECP Guarantor under this Section 11.13
shall remain in full force and effect until the termination of all Specified
Swap Obligations. Each Qualified ECP Guarantor that is a Loan Guarantor under
this Article XI intends that this Section 11.13 constitute, and this
Section 11.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party that is a Loan Guarantor
under this Article XI for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. This Section 11.13 is subject to the limitations set
forth in Section 9.21.

SECTION 11.14. German Guaranty Limitations.

(a) Limitation. The Administrative Agent agrees to restrict the enforcement of
the guarantee or any indemnity granted by each German Loan Party pursuant to
this Agreement and any joint and several liability assumed hereunder (together,
the “Security”) if and to the extent that (i) such Security secures any
liabilities of such German Loan Party’s direct or indirect shareholder(s)
(upstream) or any entity affiliated to such shareholder (verbundenes
Unternehmen) within the meaning of Section 15 of the German Stock Corporation
Act (Aktiengesetz) (cross-stream) (other than the liabilities of any of such
German Loan Party’s Subsidiaries and, for the avoidance of doubt, such German
Loan Party’s own liabilities) and (ii) the enforcement of such Security would
cause the amount of such German Loan Party’s net assets (Reinvermögen), as
adjusted pursuant to the following provisions, to fall below the amount of its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or to
increase any already existing capital impairment (Vertiefung einer Unterbilanz)
in violation of Sections 30 and 31 of the German Limited Liability Company Act
(GmbHG), (each such event is hereinafter referred to as a “Capital Impairment”)
or would deprive such German Loan Party of the liquidity necessary to fulfill
its liabilities towards its creditors (a “Liquidity Impairment”). For the
purposes of the calculation of a Capital Impairment for any German Loan Party,
the following balance sheet items shall be adjusted as follows: (a) the amount
of any increase of such German Loan Party’s registered share capital after the
date of this Agreement that has been effected without prior written consent of
the Administrative Agent shall be deducted from such German Loan Party’s
registered share capital; (b) loans provided to such German Loan Party shall be
disregarded if and to the extent such loans are subordinated or are considered
subordinated by operation of law and such loans are not shown in the balance
sheet as liability of the German Loan Party; (c) loans or other contractual
liabilities incurred in violation of the provisions of the Loan Documents shall
be disregarded; (d) non-distributable assets (§ 268 (8) of the German Commercial
Code) shall be disregarded (i.e. deducted); and (e) the net assets shall take
into account the costs of the Auditor’s Determination (as defined below) either
as a reduction of assets or an increase of liabilities.

 

164



--------------------------------------------------------------------------------

(b) Disposal of Relevant Assets. In a situation where any German Loan Party
would not have sufficient assets to maintain its registered share capital after
satisfaction (in whole or in part) of the relevant demand, such German Loan
Party shall dispose of all assets, to the extent legally permitted and to the
extent necessary to satisfy the amounts demanded under the Security granted by
such German Loan Party which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such German Loan Party with a book value which is significantly
lower than the market value of such assets, unless such disposal would not be
commercially justifiable, provided that the Administrative Agent consents to the
fact that a disposal would not be commercially justifiable.

(c) Management Notification/Auditor’s Determination.

(i) The limitation pursuant to this Section 11.14 shall apply, subject to the
following requirements, if, following a notice by the Administrative Agent that
it intends to enforce any Security or a demand by the Administrative Agent under
any such Security, the applicable German Loan Party notifies the Administrative
Agent (“Management Notification”) within fifteen (15) days upon receipt of the
relevant notice or demand that a Capital Impairment or Liquidity Impairment
would occur (setting out in reasonable detail to what extent a Capital
Impairment or Liquidity Impairment would occur and providing prima facie
evidence that a realisation or other measures undertaken in accordance with the
mitigation provisions set out above would not prevent such Capital Impairment or
Liquidity Impairment); provided that until and including the earlier of (x) the
date falling fifteen (15) Business Days after the notice or demand of the
Administrative Agent regarding the enforcement of any Security and (y) the date
of delivery of the Management Notification to the Administrative Agent, the
right to enforce such Security (whether in full or in part) shall be suspended.

(ii) If the Management Notification is contested by the Administrative Agent,
the Administrative Agent shall nevertheless be entitled to enforce any Security
granted under this Agreement up to such amount, which is, based on the
Management Notification, undisputed between itself and the applicable German
Loan Party. In relation to the amount which is in dispute, the applicable German
Loan Party undertakes (at its own cost and expense) to arrange for the
preparation of a balance sheet by its auditors in order to have such auditors
determine whether (and if so, to what extent) any payment under the Security
would cause a Capital Impairment or Liquidity Impairment (the “Auditor’s
Determination”). The Auditor’s Determination shall be prepared, taking into
account the adjustments set out above in relation to the calculation of a
Capital Impairment, by applying the generally accepted accounting principles
applicable from time to time in Germany (Grundsätze ordnungsmäßiger Buchführung)
based on the same principles and evaluation methods as consistently applied by
the applicable German Loan Party in the preparation of its financial statements,
in particular in the preparation of its most recent annual balance sheet, and
taking into consideration applicable court rulings of German courts. The
applicable German Loan Party shall provide the Auditor’s Determination to the
Administrative Agent within thirty (30) days (or such longer period as has been
agreed between the Borrower Representative and the Administrative Agent) from
the date on which the Administrative Agent contested the Management Notification
in writing. The Auditor’s Determination shall be binding on the applicable
German Loan Party and the Administrative Agent.

(iii) If, and to the extent that, any Security has been enforced without regard
to the limitation set forth in this Section 11.14 because the amount of the
available net assets or liquidity pursuant to the Auditor’s Determination is
lower than the amount stated in the Management Notification, the Administrative
Agent shall upon written demand of the applicable German Loan Party to the
Administrative Agent repay any amount (if and to the extent already paid to the

 

165



--------------------------------------------------------------------------------

Administrative Agent) up to and including the amount calculated in the Auditor’s
Determination in accordance with this Section 11.14, provided such demand for
repayment is made to the Administrative Agent within six (6) months
(Ausschlussfrist) from the date such Security has been enforced.

(iv) If pursuant to the Auditor’s Determination the amount of the available net
assets or liquidity is higher than set out in the Management Notification, the
Administrative Agent shall be entitled to enforce into such available net assets
accordingly.

(d) Exceptions. Notwithstanding the above, the limitations pursuant to this
Section 11.14 shall not apply to any German Loan Party:

(i) if such German Loan Party is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to Section 30,
paragraph 1, sentence 2 of the German Limited Liability Company Act (GmbHG) and
payment by or enforcement against the German Loan Party would not violate
Section 30, paragraph 1 GmbHG; provided, that the limitations pursuant to this
Section 11.14 shall apply if the dominating entity is insolvent or payment by
the dominated entity would result in the insolvency of the dominated entity;

(ii) if such German Loan Party has a recourse right (Rückgewähranspruch)
pursuant to Section 30, paragraph 1, sentence 2 of the German Limited Liability
Company Act (GmbHG) which is fully recoverable (werthaltig);

(iii) if such German Loan Party fails to deliver the Management Notification
and/or the Auditor’s Determination pursuant to this Section 11.14 in the
required timeframe, unless such German Loan Party proves in a court proceeding
that the disputed amount is necessary for maintaining its registered share
capital;

(iv) to any amounts borrowed under the Loan Documents to the extent the proceeds
of such borrowing are on-lent to such German Loan Party or its Subsidiaries to
the extent that any amounts so on-lent are still outstanding at the time the
relevant demand is made against such German Loan Party and the repayment of such
loans as a result of such on-lending is not prohibited by law; or

(v) to any amounts borrowed under the Loan Documents by such German Loan Party
to the extent that any amounts so borrowed are still outstanding at the time the
relevant demand for repayment is made against such German Loan Party.

ARTICLE XII

The Borrower Representative.

SECTION 12.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s). The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this
Section 12.01.

 

166



--------------------------------------------------------------------------------

SECTION 12.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 12.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 12.04. Notices. Each Borrower shall promptly notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default”. In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

SECTION 12.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 12.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

SECTION 12.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month or week, as applicable, to the Borrower
Representative any certificate or report required hereunder or requested by the
Borrower Representative on which the Borrower Representative shall rely to
prepare the Borrowing Base Certificate and Compliance Certificate required
pursuant to the provisions of this Agreement.

SECTION 12.08. Representation of Dutch Loan Party. If, in respect of a Dutch
Loan Party, this Agreement or any other Loan Document is signed or executed by
another Person (a “Dutch Attorney-in-Fact”) acting on behalf of such Dutch Loan
Party pursuant to a power of attorney executed and delivered by such Dutch Loan
Party, it is hereby expressly acknowledged and accepted by the other parties to
this Agreement or any other Loan Document that the existence and extent of such
Attorney-in-Fact’s authority and the effects of such Attorney-in-Fact’s exercise
or purported exercise of his or her authority shall be governed by the laws of
the Netherlands.

 

167



--------------------------------------------------------------------------------

ARTICLE XIII

Subordination of Intercompany Indebtedness.

SECTION 13.01. Subordination of Intercompany Indebtedness. Each Loan Party
agrees that any and all claims of such Loan Party against any Loan Party (each
an “Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Guaranteed Obligations; provided that, as long as no Event of Default has
occurred and is continuing, such Loan Party may receive payments of principal
and interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Loan Party to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Loan Party, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Secured Parties in those assets. No Loan Party shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
administration, arrangement, receivership, assignment for the benefit of
creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold pursuant to any such proceeding, then, and in any such event (such
events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Loan Party upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Secured Parties, such Loan Party shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Loan Party where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Loan Party as the property of
the Secured Parties. If any such Loan Party fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same.

[Signature Pages Follow]

 

168



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BELDEN INC., a Delaware corporation By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Vice President and Treasurer OTHER LOAN
PARTIES:

BELDEN 1993 LLC,

a Delaware limited liability company

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

BELDEN CDT NETWORKING, INC.,

a Washington corporation

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

BELDEN FINANCE 2013 LP,

a Delaware limited partnership

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

BELDEN HOLDINGS, INC., a Delaware corporation By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

BELDEN WIRE & CABLE COMPANY LLC,

a Delaware limited liability company

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

CDT INTERNATIONAL HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

GARRETTCOM, INC.,

a California corporation

By:  

/s/ Michelle H. Long

  Name:   Michelle H. Long   Title:   Treasurer

MIRANDA MTI, INC.,

a Delaware corporation

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Vice President and Treasurer

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

MIRANDA TECHNOLOGIES (G.V.D.) LLC, a California limited liability company By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Vice President and Treasurer

PPC BROADBAND, INC.,

a Delaware corporation

By:  

/s/ Jeremy E. Parks

  Name:   Jeremy E. Parks   Title:   Treasurer

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

BELDEN CANADA INC., a Canada company By:  

/s/ Michelle H. Long

  Name:   Michelle H. Long   Title:   Vice President, Tax and Treasurer

BELDEN CANADA FINANCE 1 ULC,

a Canada company

By:  

/s/ Michelle H. Long

  Name:   Michelle H. Long   Title:   President

BELDEN CANADA FINANCE 2 ULC,

a Canada company

By:  

/s/ Michelle H. Long

  Name:   Michelle H. Long   Title:   President

MIRANDA TECHNOLOGIES PARTNER ULC,

a Canada company

By:  

/s/ Michelle H. Long

  Name:   Michelle H. Long   Title:   President

MIRANDA TECHNOLOGIES PARTNERSHIP,

a Canada company,

  By its partner, MIRANDA TECHNOLOGIES PARTNER ULC, a Canada company

 

By:  

/s/ Michelle H. Long

  Name:   Michelle H. Long   Title:   President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender By:  

/s/ Lynne Ciaccia

  Name:   Lynne Ciaccia   Title:   Authorized Officer

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH By:  

/s/ Auggie Marchetti

  Name:   Auggie Marchetti   Title:   Authorized Officer

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED By:  

/s/ Tim Jacob

  Name:   Tim Jacob   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Syndication Agent By:  

/s/ Anwar S. Young

  Name:   Anwar S. Young   Title:   Authorized Signatory WELLS FARGO CAPITAL
FINANCE CORPORATION CANADA, as a Lender By:  

/s/ Domenic Cosentino

  Name:   Domenic Cosentino   Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION (LONDON BRANCH), as a Lender By:  

/s/ N B Hogg

  Name:   N B Hogg   Title:   Authorized Signatory

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

U.S BANK NATIONAL ASSOCIATION, individually as a Lender and as Co-Documentation
Agent By:  

/s/ Lisa N. Freeman

  Name:   Lisa N. Freeman   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Documentation Agent By:  

/s/ Matthew McLaurin

  Name:   Matthew McLaurin   Title:   Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender and as Co-Documentation Agent By:  

/s/ James M. Walsh

  Name:   James M. Walsh   Title:   Managing Director and Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

/s/ Lori C. Hilker

  Name:   Lori C. Hilker   Title:   Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas S. Sherman

  Name:   Thomas S. Sherman   Title:   Senior Vice President PNC BANK CANADA
BRANCH, as an Affiliate Canadian Lender to the Canadian Borrower By:  

/s/ Nazmin Adatia

  Name:   Nazmin Adatia   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH, as a Lender By:  

/s/ Rebecca L. Bruch

  Name:   Rebecca L. Bruch   Title:   Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Mark Stapleton

  Name:   Mark Stapleton   Title:   Vice President FIFTH THIRD BANK, operating
through its Canadian Branch, as a Lender By:  

/s/ Mauro Spagnolo

  Name:   Mauro Spagnolo   Title:   Managing Director and Principal Officer

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Brandon Welling

  Name:   Brandon Welling   Title:   Vice President

 

Signature Page to Credit Agreement

Belden Inc.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Domestic
Tranche
Commitment      Global Tranche
Commitment      Aggregate
Commitment      Treaty Passport Scheme
Reference Number and
Jurisdiction of Tax
Residence (if applicable)

JPMorgan Chase Bank, N.A.

   $ 37,000,000       $ 33,000,000       $ 70,000,000       13/M/0268710/DTTP


(United States)

Wells Fargo Bank, National Association

   $ 37,000,000       $ 33,000,000       $ 70,000,000      

U.S. Bank National Association

   $ 37,500,000       $ 0       $ 37,500,000      

HSBC Bank, National Association

   $ 19,500,000       $ 18,000,000       $ 37,500,000      

Citibank, N.A.

   $ 19,500,000       $ 18,000,000       $ 37,500,000      

RBS Citizens, N.A.

   $ 12,500,000       $ 11,000,000       $ 23,500,000      

PNC Bank, National Association

   $ 12,500,000       $ 11,000,000       $ 23,500,000       13/P/63904/DTTP


(United States)

Deutsche Bank AG, New York Branch

   $ 12,500,000       $ 11,000,000       $ 23,500,000      

Bank of Montreal

   $ 23,500,000       $ 0       $ 23,500,000      

Goldman Sachs Lending Partners LLC

   $ 12,500,000       $ 11,000,000       $ 23,500,000      

Fifth Third Bank

   $ 8,000,000       $ 7,000,000       $ 15,000,000       13/F/24267/DTTP


(United States)

Comerica Bank

   $ 8,000,000       $ 7,000,000       $ 15,000,000      

Total

   $ 240,000,000       $ 160,000,000       $ 400,000,000      

Commitment Schedule



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Beneficiary

   L/C
Number    Pricing Option    Status    Facility/Borrower    Current
Amount      Currency    Actual
Expiry    Issuing Bank Ace Insurance    SM207971    Standby Letter of Credit   
Active    REVOLVER / BELDEN, INC      3,044,318.00       USD    1-Apr-14   
Wells Fargo Bank, N.A Federal Insurance Company    SM209303    Standby Letter of
Credit    Active    REVOLVER / BELDEN, INC      264,566.58       USD   
30-Sep-13    Wells Fargo Bank, N.A Citibank Global Markets Deutschland AG & Co.
   SM232024    Standby Letter of Credit    Active    REVOLVER / BELDEN, INC     
1,675,039.11       USD    8-Jul-14    Wells Fargo Bank, N.A ING Bank    SM233772
   Standby Letter of Credit    Active    REVOLVER / BELDEN, INC      680,010.86
      USD    12-Jan-14    Wells Fargo Bank, N.A Ace Insurance    SM235302   
Standby Letter of Credit    Active    REVOLVER / BELDEN, INC      700,000.00   
   USD    22-Jul-14    Wells Fargo Bank, N.A

 

1



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.

 

2



--------------------------------------------------------------------------------

SCHEDULE 3.14

INSURANCE

 

Loan Party

  

Coverage Line

  

Insurer

  

Limits

Belden Inc.   

General Liability

Employee Benefits Liability (Claims Made)

(terrorism excluded)

Sales: $180,288,418 Rate: .062

  

ACE

HDOG27013879

  

$1M per occ / $2M aggregate

$2M ea. claim & aggregate

(ALAE outside limit & retention)

EBL Retro Date = 10/01/04

Belden Inc.   

Automobile Liability

(terrorism excluded)

#Units: 193 Rate: 319.99

  

ACE

ISAH08711367

  

$1M Combined Single Limit

per accident

Belden Inc.   

Workers’ Compensation & Employer’s Liability

(terrorism mandatory)

Payroll: $178,748,887 (exl. Monopolistic)

Rate: 0.1127

  

ACE

WLRC47125017

WLRC47125005

SCFC47125029

  

WC - Statutory

EL - $1M/$1M/$1M

Belden Inc.    Umbrella / Excess Liability   

Allianz

ULA 2003944

ULA 7221952 (CAN)

XL

US00036163LI12A

AWAC

0307-0118

  

$25M excess of primary

$25M excess of $25M

$25M excess of $50M

Belden Inc.   

Canadian Automobile Liability

#Units: 29 Rate: 789

  

Aviva

41099601

  

$2M (CDN) Combined Single Limit

per accident

 

3



--------------------------------------------------------------------------------

Loan Party

  

Coverage Line

  

Insurer

  

Limits

Belden Inc.   

Errors and Omissions

Miranda Technologies

Retro Date: 7/21/2004; 3/31/93 for Omnibus

Extension till 11/1/2012

  

Zurich

8838696

   $10M Each and every claim Aggregate Belden Inc.   

Errors and Omissions

Retro Date: 11/1/2012; except 7/21/2004

for Miranda Technologies

  

Lloyds of London

(Beasley US Services)

W13193120101

  

$10M Policy Aggregate w/ sublimits:

$3M Regulatory Defence & Penalties

$2.5M Privacy Verificiation Costs

Belden Inc.    Non-Owned Aviation Liability   

Catlin (W. Brown)

NAN4014687

  

$10M Combined Single Limit

$10M War Risk Aggregate

Belden Inc.   

Aviation – Products

Exposure: $106,000,000

  

Chartis

AP023086626-02

  

$100M Each Occurrence

$100M Each Grounding and Annual Aggregate

$50M War Risk Aggregate

Belden Inc.   

International Liability

US Master Policy

  

ACE

CXCD37812110

  

$1M per occurrence

$2M aggregate

Belden Inc.   

Property

(terrorism excluded)

TIV - $1,922,654,491

Rate - .0434

  

Allianz

CLP 3013734

  

$350M except

$100M Annual Agg Earth Movement & Flood

$300M Annual Aggregate Boiler & Machinery

(plus various other sublimits)

 

4



--------------------------------------------------------------------------------

Loan Party

  

Coverage Line

  

Insurer

  

Limits

Belden Inc.   

Marine / Cargo

Sales: $159,798,000

Rate- .000227

  

AGCS (Allianz)

OC-91152600

  

$5M

(plus various other sublimits)

 

5



--------------------------------------------------------------------------------

SCHEDULE 3.15

CAPITALIZATION AND SUBSIDIARIES

 

Entity

  

Equityholder

   Ownership
Percentage   Class of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Belden CDT Networking, Inc.

   Belden Inc.    100%   N/A    Corporation (Washington)    Direct Subsidiary

GarrettCom, Inc.

   Belden Inc.    100%   N/A    Corporation (California)    Direct Subsidiary

Belden LRC Mexico S de R.L. de C.V.

  

Belden Inc. (99.97%)

 

Belden CDT International, Inc. (0.03%)

   100%   N/A    Sociedad de Responsabilidad Limitada de Capital Variable
(Mexico)    Direct Subsidiary

Belden 1993 LLC

   Belden Inc.    100%   N/A    Limited Liability Company (Delaware)    Direct
Subsidiary

PPC Broadband, Inc.

   Belden Inc.    100%   N/A    Corporation (Delaware)    Direct Subsidiary

SKT International Holdings, B.V.

   Belden Inc.    100%   N/A    Besloten Vennootschap (Netherlands)    Direct
Subsidiary

Hirschmann Electronics GmbH

  

Belden Inc. (5.1%)

 

Belden Electronics GmbH (94.9%)

   100%   N/A    Gesellschaft mit beschränkter Haftung (Germany)    Direct
Subsidiary

Belden Canada Finance 1 ULC

   Belden Inc.    100%   N/A   

Unlimited Liability Corporation

(Alberta, Canada)

   Direct Subsidiary

Belden Canada Finance 2 ULC

   Belden Inc.    100%   N/A   

Unlimited Liability Corporation

(Alberta, Canada)

   Direct Subsidiary

LANStore, Inc.

   GarrettCom, Inc.    100%   N/A    Corporation (California)   
Indirect Subsidiary

GarretCom Europe Ltd

   GarrettCom, Inc.    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

 

6



--------------------------------------------------------------------------------

Entity

  

Equityholder

   Ownership
Percentage   Class
of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Belden Wire & Cable Company LLC

   Belden 1993 LLC    100%   N/A    Limited Liability Company (Delaware)   
Indirect Subsidiary

Belden CDT International, Inc.

   Belden Wire & Cable Company LLC    100%   N/A    Corporation (Delaware)   
Indirect Subsidiary

Belden Holdings, Inc.

  

Belden Wire & Cable Company LLC (61%)

 

CDT International Holdings LLC (39%)

   100%   N/A    Corporation (Delaware)    Indirect Subsidiary

Belden Asia (Thailand) Co. Ltd.

   Belden Wire & Cable Company LLC    100%   N/A   

Limited Company

(Thailand)

   Indirect Subsidiary

Belden Australia Pty Ltd.

   Belden Wire & Cable Company LLC    100%   N/A   

Limited Company

(Australia)

   Indirect Subsidiary

Belden Technologies, LLC

   Belden Wire & Cable Company LLC    100%   N/A    Limited Liability Company
(Delaware)    Indirect Subsidiary

Belden Industria E Comercio Ltda.

  

Belden Wire & Cable Company LLC (0.01%)

 

Belden CDT International, Inc. (99.99%)

   100%   N/A   

Limited Liability Company

(Brazil)

   Indirect Subsidiary

Belden Electronics Argentina S.A.

   Belden Wire & Cable Company LLC    100%   N/A    Sociedad Anónima (Argentina)
   Indirect Subsidiary

Belden Electronics S.A. de C.V.

  

Belden Wire & Cable Company LLC (98%)

 

Belden CDT International, Inc. (2%)

   100%   N/A    Sociedad Anónima de Capital Variable (Mexico)    Indirect
Subsidiary

Belden de Sonora de C.V.

  

Belden Wire & Cable Company LLC (98%)

 

Belden CDT International, Inc. (2%)

   100%   N/A    Sonora de Capital Variable (Mexico)    Indirect Subsidiary

Belden Technologies S.r.l.

   Belden Wire & Cable Company LLC    100%   N/A    Società a Responsabilità
Limitata (Peru)    Indirect Subsidiary

 

7



--------------------------------------------------------------------------------

Entity

  

Equityholder

   Ownership
Percentage   Class
of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Miranda MTI, Inc.

  

CDT International Holdings LLC (59.46%)

 

Belden Holdings, Inc. (40.54%)

   100%   N/A    Corporation (Delaware)    Indirect Subsidiary

Belden Global C.V.

  

CDT International Holdings LLC (1%)

 

Belden Holdings, Inc. (99%)

   100%   N/A    Commanditaire Vennootschap (Netherlands)    Indirect Subsidiary

PPC International Sales Corp.

   PPC Broadband, Inc.    100%   N/A    Corporation (Nevada)    Indirect
Subsidiary

BIBIXI Communications Systems (Suzhou) Co., Ltd.

   PPC Broadband, Inc.    100%   N/A   

Limited Company

(China)

   Indirect Subsidiary

Miranda Technologies (G.V.D.) LLC

   Miranda MTI, Inc.    100%   N/A    Limited Liability Company (California)   
Indirect Subsidiary

Belden Canada Finance 2013 LP

  

Belden Finance 2013 LP (99%)

 

Belden Canada Finance 2 ULC (1%)

   100%   N/A    Limited Partnership (Ontario, Canada)    Indirect Subsidiary

CDT International Holdings LLC

   Belden CDT Networking, Inc.    100%   N/A    Limited Liability Company
(Delaware)    Indirect Subsidiary

Miranda Technologies Partner ULC

   Belden Canada Inc.    100%   N/A    Unlimited Liability Corporation (Alberta,
Canada)    Indirect Subsidiary

Miranda Technologies Partnership

  

Belden Canada Inc. (99.9999%)

 

Miranda Technologies Partner ULC (0.0001%)

   100%   N/A   

General Partnership

(Ontario, Canada)

   Indirect Subsidiary Belden Europe B.V.   

Belden Canada Inc. (0.93%)

 

Belden Signal Solutions B.V. (99.07%)

   100%   N/A    Besloten Vennootschap (Netherlands)    Indirect Subsidiary

 

8



--------------------------------------------------------------------------------

Entity

  

Equityholder

   Ownership
Percentage   Class
of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Belden FinCo Inc.1

   Belden Canada Inc.    100%   N/A   

Corporation

(Ontario, Canada)

   Indirect Subsidiary

9074-8427 Quebec Inc. 1

   Belden Canada Inc.    100%   N/A   

Corporation

(Quebec, Canada)

   Indirect Subsidiary

Diskstream Inc.1

   Belden Canada Inc.    100%   N/A   

Corporation

(Ontario, Canada)

   Indirect Subsidiary

Vertigo X Media Inc.1

   Belden Canada Inc.    100%   N/A   

Corporation

(Quebec, Canada)

   Indirect Subsidiary

Belden Finance 2013 LP

  

Belden Canada Finance 1 ULC (99%)

 

Belden Canada Finance 2 ULC (1%)

   100%   N/A    Limited Partnership (Delaware)    Indirect Subsidiary

Belden Electronics GmbH

   Belden Deutschland GmbH    100%   N/A    Gesellschaft mit beschränkter
Haftung (Germany)    Indirect Subsidiary

Cable Design Technologies (Deutschland) GmbH

   Belden Deutschland GmbH    100%   N/A    Gesellschaft mit beschränkter
Haftung (Germany)    Indirect Subsidiary

Hirschmann Automation and Control GmbH

   Belden Electronics GmbH    100%   N/A    Gesellschaft mit beschränkter
Haftung (Germany)    Indirect Subsidiary

Miranda Technologies Asia Limited

   Belden Europe B.V.    100%   N/A   

Limited Company

(Hong Kong)

   Indirect Subsidiary

Miranda Asia K.K.

   Belden Europe B.V.    100%   N/A    Kabushiki Kaisha (Japan)    Indirect
Subsidiary

Miranda Technologies Limited

   Belden Europe B.V.    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

Miranda Technologies France SAS

   Belden Europe B.V.    100%   N/A    Société par Actions Simplifiée (France)
   Indirect Subsidiary

Belden Deutschland GmbH

   Belden Europe B.V.    100%   N/A    Gesellschaft mit beschränkter Haftung
(Germany)    Indirect Subsidiary

 

             

1        Belden FinCo Inc. 9074-8427 Quebec, Inc., Diskstream, Inc., and Vertigo
X Media Inc. to be dissolved post-closing.

 

9



--------------------------------------------------------------------------------

Entity

  

Equityholder

   Ownership
Percentage   Class of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Belden Cekan A/S

   Belden Europe B.V.    100%   N/A   

Aktieselskab

(Denmark)

   Indirect Subsidiary

ITC Industria Tecnica CAVI S.r.1.

   Belden Europe B.V.    100%   N/A    Società a Responsabilità Limitata (Italy)
   Indirect Subsidiary

Belden Italia SRL

   Belden Europe B.V.    100%   N/A    Società a Responsabilità Limitata (Italy)
   Indirect Subsidiary

Noslo Limited

   Belden Europe B.V.    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

Belden Commercial Services B.V.

   Belden Europe B.V.    100%   N/A    Besloten Vennootschap (Netherlands)   
Indirect Subsidiary

Belden Solutions B.V.

   Belden Europe B.V.    100%   N/A    Besloten Vennootschap (Netherlands)   
Indirect Subsidiary

Belden Wire & Cable B.V.

   Belden Europe B.V.    100%   N/A    Besloten Vennootschap (Netherlands)   
Indirect Subsidiary

Lukram SRO

  

Belden Europe B.V. (70%)

 

Belden Far East Holdings B.V. (30%)

   100%   N/A   

Limited Liability Company

(Czech Republic)

   Indirect Subsidiary

Belden Far East Holdings B.V.

   Belden Europe B.V.    100%   N/A    Besloten Vennootschap (Netherlands)   
Indirect Subsidiary

Belden CDT European Shared Services B.V.

   Belden Europe B.V.    100%   N/A    Besloten Vennootschap (Netherlands)   
Indirect Subsidiary

Belden Global C.V. & Belden Wire & Cable B.V. Finance GbR

  

Belden Global C.V. ( 0.02%)

 

Belden Wire & Cable B.V. (0.08%)

 

Belden Wiring Company Limited (99.9%)

   100%   N/A    Gesellschaft bürgerlichen Rechts (Germany)    Indirect
Subsidiary

Belden International Holdings B.V.

   Belden Global C.V.    100%   N/A    Besloten Vennootschap (Netherlands)   
Indirect Subsidiary

Belden Canada Inc.

   Belden International Holdings B.V.    100%   Common
Stock   

Corporation

(Ontario, Canada)

   Indirect Subsidiary

Belden Signal Solutions B.V.

   Belden International Holdings B.V.    100%   N/A    Besloten Vennootschap
(Netherlands)    Indirect Subsidiary

 

10



--------------------------------------------------------------------------------

Entity

  

Equityholder

   Ownership
Percentage   Class
of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Belden UK Limited

   Belden Commercial Services B.V.    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

Belden AB

   Belden Commercial Services B.V.    100%   N/A    Aktiebolag (Sweden)   
Indirect Subsidiary

Belden France SAS

   Belden Commercial Services B.V.    100%   N/A    Société par Actions
Simplifiée (France)    Indirect Subsidiary

Belden Iberia SL

   Belden Commercial Services B.V.    100%   N/A    Sociedad Limitada (Spain)   
Indirect Subsidiary

Miranda Technologies Singapore Pte. Ltd.

   Miranda Technologies Limited    100%   N/A    Private Limited Company
(Singapore)    Indirect Subsidiary

Miranda Technologies Malaysia SDN BHD

   Miranda Technologies Limited    100%   N/A    Private Limited Company
(Malaysia)    Indirect Subsidiary

Softel Limited

   Miranda Technologies Limited    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

Belden Singapore Private Limited

   Belden CDT International, Inc.    100%   N/A   

Limited Company

(Singapore)

   Indirect Subsidiary

Belden India Private Limited

   Belden Singapore Private Limited    100%   N/A    Limited Company (India)   
Indirect Subsidiary

Belden Automation (Asia Pacific) Pte. Ltd.

   Belden Singapore Private Limited    100%   N/A    Limited Company (Singapore)
   Indirect Subsidiary

Hirschmann Automation & Cntrl. (Shanghai) Co. Ltd.

   Hirschmann Electronics (Hong Kong) Co. Ltd.    100%   N/A   

Limited Company

(China)

   Indirect Subsidiary

Anglo American Cables Ltd

   Noslo Limited    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

Nordx/CDT Ltd

   Noslo Limited    100%   N/A   

Limited Company

(United Kingdom)

   Indirect Subsidiary

Belden Dunakabel Kft

  

Belden Solutions B.V. (99.9%)

 

Belden Wire & Cable B.V. (0.1%)

   100%   N/A   

Limited Liability Company

(Hungary)

   Indirect Subsidiary

 

11



--------------------------------------------------------------------------------

Entity

  

Equityholder

   Ownership
Percentage   Class
of
Equity   

Type of Entity and

Jurisdiction of

Organization

  

Relationship to

Company

Lukram Automation

   Lukram SRO    100%   N/A   

Limited Company

(Czech Republic)

   Indirect Subsidiary

St. Kitts Technology Limited

  

SKT International

Holdings, B.V.

   100%   N/A   

Limited Company

(St. Kitts)

   Indirect Subsidiary

Kajola-Kristada, Limited

   St. Kitts Technology Limited    100%   N/A   

Limited Company

(St. Kitts)

   Indirect Subsidiary

Softel USA LLC

   Softel Limited    100%   N/A    Limited Liability Company (California)   
Indirect Subsidiary

Belden Hirschmann Networking System Trading (Shanghai) Co. Ltd.

   Belden Wiring Company Limited    100%   N/A   

Limited Company

(China)

   Indirect Subsidiary

LTK Industries (Suzhou) Limited

   Belden Wiring Company Limited    100%   N/A   

Limited Company

(China)

   Indirect Subsidiary

Belden Asia (Hong Kong) Limited

   Belden Far East Holdings B.V.    100%   N/A   

Limited Company

(Hong Kong)

   Indirect Subsidiary

Belden Wiring Company Limited

   Belden Far East Holdings B.V.    100%   N/A   

Limited Company

(Hong Kong)

   Indirect Subsidiary

LTK Cable Technology Ltd.

   Belden Far East Holdings B.V.    100%   N/A   

Limited Company

(Taiwan)

   Indirect Subsidiary

Belden Technologies Co., Ltd.

   Belden Far East Holdings B.V.    100%   N/A   

Limited Company

(Japan)

   Indirect Subsidiary

Hirschmann Automation and Control KK

   Belden Technologies Co., Ltd.    100%   N/A   

Limited Company

(Japan)

   Indirect Subsidiary

 

12



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

Letters of Credit

 

Account Party

   Bank    L/C Number    Beneficiary    Amount      Currency    Purpose   
Expiration

PPC Broadband, Inc.

   HSBC    SDCMNT561215    Travelers      542,000.00       USD    Insurance   
02/24/2014

Bank Guarantees

 

Loan Party

   Guarantor    Reference   

Beneficiary

   Amount      Currency   

Purpose

Miranda Technologies Limited

   Lloyds    N/A    HM Revenue and Customs      100,000.00       GBP    VAT

Miranda Technologies Limited

   Lloyds    GTSB060013885


GTSA050011098

GTSB111000262

   Egyptian Radio and Television Union      195,090.00       USD    Performance

Belden Wire & Cable B.V.

   ING Bank    2007011587    Warehouse de Pauw      501,816.00       EUR   
Lease back of Venlo premises

Belden Wire & Cable B.V.

   Citibank    5138318501    Warehouse de Pauw      1,300,000.00       EUR   
Lease back of Venlo premises

Belden Wire & Cable B.V.

   Citibank    5138339501    KBC Lease Nederland B.V.      25,100.04       EUR
   Copiers Rentals

Belden UK Limited

   Citibank    5139279506    HM Revenue and Customs      200,000.00       GBP   
Import/Export (BWC)

Hirschmann Automation & Control GmbH

   Citibank    5210173501    Degedomus      1,322,013.93       EUR    Office HAC
Ettlingen

PPC Broadband, Inc.

   HSBC    3DCMTN502391    Consultancy Services Ltd.      7,900.00       USD   
Performance Guarantee

 

13



--------------------------------------------------------------------------------

Surety Bonds

 

Bond Issuer

   Reference  

Beneficiary

   Amount      Currency

ACE INA Insurance

   Bond#M218048   Canadian Revenue Agency      25,000.00       CAD

Westchester Fire Insurance

   Bond#091105008   Department of Treasury      200,000.00       USD

Westchester Fire Insurance

   Bond#K08085250   Commonwealth of Kentucky      691,582.00       USD

Westchester Fire Insurance

   Bond#K08085225   State of Arkansas      100,000.00       USD

Westchester Fire Insurance

   Bond#K08085249   Industrial Commission of Arizona      250,000.00       USD

Westchester Fire Insurance

   Bond#08085237   State of Vermont      350,000.00       USD

Westchester Fire Insurance

   Bond#08085377   Commonwealth of Massachusetts      100,000.00       USD

Intercompany Indebtedness

 

Lender

  

Borrower

   Security for
Indebtedness    Outstanding
Balance  

Belden Inc.

   Belden Holdings, Inc.    None.    $ 126,655,000   

Belden Holdings, Inc.

   Belden Global C.V.    None.    $ 233,510,000   

Belden Global CV & Belden Wire & Cable BV & Co Finance GbR

   Belden Deutschland GmbH    None.    $ 167,585,000   

Belden Inc.

   Belden Holdings, Inc.    None.    $ 56,404,000   

Belden Inc.

   Belden CDT International    None.    $ 33,204,000   

Belden Electronics

   Belden Deutschland GmbH    None.    $ 44,593,000   

Belden Europe B.V.

   ITC    None.    $ 4,590,000   

Belden Far East Holding B.V.

   Belden Deutschland GmbH    None.    $ 111,461,000   

CDT Deutschland

   Belden Deutschland GmbH    None.    $ 61,689,000   

Hirschmann Electronics

   Belden Deutschland GmbH    None.    $ 9,835,000   

Belden FinCo Inc.

   Belden CDT Canada    None.    $ 235,124,000   

Belden Europe B.V.

   Belden Deutschland GmbH    None.    $ 262,260,000   

 

14



--------------------------------------------------------------------------------

Lender

  

Borrower

   Security for
Indebtedness    Outstanding
Balance  

Belden Wire & Cable Co.

   Belden Australia Pty    None.    $ 28,750,000   

Belden Global CV & Belden Wire & Cable BV & Co Finance GbR

   Belden Global C.V.    None.    $ 33,000   

Belden Wiring Co. Ltd

   Belden Far East Holding B.V.    None.    $ 59,634,000   

Belden Wiring Co. Ltd

   Belden Far East Holding B.V.    None.    $ 7,994,000   

Belden Europe B.V.

   Belden UK Limited    None.    $ 39,924,000   

Noslo Limited

   Belden Inc.    None.    $ 32,363,000   

Belden Inc.

   Belden Canada Inc.    None.    $ 16,453,000   

Belden Holdings International

   Belden Signal Solutions B.V.    None.    $ 258,813,000   

Belden Signal Solutions B.V.

   Belden Europe B.V.    None.    $ 258,813,000   

Belden Inc.

   Belden Global C.V.    None.    $ 393,390,000   

Belden Global C.V.

   Belden Europe B.V.    None.    $ 393,390,000   

Belden Deutschland GmbH

   Belden Inc.    None.    $ 196,695,000   

Belden Inc.

   Belden Europe B.V.    None.    $ 196,695,000   

Other Indebtedness

 

Applicable Company or Companies

  

Description of Indebtedness

   Security for
Indebtedness    Outstanding
Balance  

Belden UK Limited, Belden Inc., Belden Europe B.V.

   Guarantee by Belden Inc. and Belden Europe B.V. of pension and other
employment obligations of principal employer Belden UK Limited    None.      N/A
  

 

15



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

 

Loan Party

   Jurisdiction    Filing No.    Secured Party    Encumbered Assets   
Outstanding Balance Belden Inc.    Missouri, St. Louis
County Recorder    Tax Lien
Number: 213233    State of Missouri    All real and
personal property
of the Debtor.    Disputed tax
indebtedness
related to owned
aircraft for
approximately
$504,000.00.

 

16



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

Entity

  

Equityholder

   Ownership
Percentage    

Type of Entity

Port GmbH

   Belden Europe B.V.      25 %    Gesellschaft mit beschränkter Haftung
(Germany)

Xuzhou Hirschmann Electronics Co. Ltd.

   Hirschmann Automation and Control GmbH      50 %    Limited Company (China)

GarretCom India Pvt. Ltd.

   GarrettCom, Inc.      49 %    Limited Company (India)

 

17



--------------------------------------------------------------------------------

SCHEDULE 6.09

TRANSACTIONS WITH AFFILIATES

None.

 

18



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIONS

None.

 

19



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

      2.    Assignee:   

 

            [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):    Belden Inc. and certain Foreign Borrowers 4.    Administrative
Agent:    JPMorgan Chase Bank, N.A., as the administrative agent under the
Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated as of
October 3, 2013 among Belden Inc., the Foreign Borrowers party thereto, the
other Loan Parties party thereto, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

6.   Assigned Interest:

Domestic Tranche

 

Facility Assigned2

   Aggregate Amount
of Domestic Tranche
Commitment/Loans
for all Lenders      Amount of
Domestic Tranche
Commitment/
Loans Assigned      Percentage Assigned
of Domestic Tranche
Commitment/Loans3      $         $           %       $         $           %   
   $         $           %   

Global Tranche

 

Facility Assigned2

   Aggregate Amount
of Global Tranche
Commitment/Loans
for all Lenders      Amount of
Global Tranche
Commitment/
Loans Assigned      Percentage Assigned
of Global Tranche
Commitment/Loans3      $         $           %       $         $           %   
   $         $           %   

 

7.    Assignee’s HMRC DTTP Scheme Reference Number and Jurisdiction of Tax
Residence (if applicable):                     .

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

By entering into this Assignment and Assumption, the Assignee hereby
acknowledges, agrees to, and becomes bound by the Collection Allocation
Mechanism Agreement dated as of October 3, 2013 (the “Lender Allocation
Agreement”) among the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, on the same terms and conditions as if it were a party
thereto. The Assignee, by entering into this Assignment and Assumption, agrees
to perform all obligations applicable to it as a Lender under the Lender
Allocation Agreement and shall be entitled to all benefits applicable to it in
its capacity as a Lender under the Lender Allocation Agreement (based on, in
each case, its interests under the Credit Agreement). By entering into this
Assignment and Assumption, the Assignee hereby furthermore ratifies and approves
all acts done by the Administrative Agent in respect of German Collateral in
accordance with Section 8.09(d) of the Credit Agreement and furthermore
authorizes and grants a power of attorney (Vollmacht) to the Administrative
Agent in accordance with terms set forth herein.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

     

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

     

Title:

 

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender

By

     

Title:

 

4  To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to:]5

BELDEN INC.

By

     

Title:

 

5  To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance of the
terms of this Assignment and Assumption by the Assignee and the Assignor by
Electronic Signature or delivery of an executed counterpart of a signature page
of this Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING BASE CERTIFICATE

[Attached]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 3, 2013 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Belden Inc. (the “Company”), the
Foreign Borrowers party thereto, the other Loan Parties, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
and as the Issuing Bank. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                         of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements and, with respect to quarterly
financial statements, such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has (i) changed its name, its chief
executive office or principal place of business or (ii) undergone any other
organizational change, in each case, without having given the Administrative
Agent notice, to the extent required, pursuant to the terms of any Security
Agreement;

5. Schedule I attached hereto is a list identifying all Material Subsidiaries;

[6. Schedule II attached hereto sets forth reasonably detailed calculations of
the Fixed Charge Coverage Ratio as of the last day of the most recently ended
period of four fiscal quarters;]2

7. Schedule [III] hereto sets forth financial data and computations necessary to
determine the Applicable Rate commencing on the Business Day this certificate is
delivered, all of which data and computations are true, complete and correct;
and

8. Schedule [IV] hereto sets forth updated versions of the Exhibits to each
Security Agreement, to the extent required thereunder (or, with respect to any
Exhibit(s) for which no change has been made, an indication that there has been
“no change” to such Exhibit(s)).

 

2  Only include if applicable.

 

Exhibit C



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the material effect, if any, of such change on the
attached financial statements:

     

 

Exhibit C



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedules [I, II and III] [I and II] hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered
this     day of             ,         .

 

BELDEN INC. By:       Name:       Title:    

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE I

List of Material Subsidiaries

 

Exhibit C



--------------------------------------------------------------------------------

[SCHEDULE II]

Compliance as of                     ,              with

Provisions of Section 6.13 of the Agreement

The computations set forth in this Schedule II are designed to facilitate the
calculation of the financial covenant in the Agreement relating to the
information set forth in the Company’s consolidated financial statements
delivered with this Compliance Certificate. The computations set forth in this
Schedule II have been made in accordance with GAAP (subject to Section 1.04 of
the Agreement). The use of abbreviated terminology and/or descriptions in the
computations below are not in any way intended to override or eliminate the more
detailed descriptions for such computations set forth in the relevant provisions
of the Agreement, all of which shall be deemed to control. In addition, the
failure to identify any specific provisions or terms of the Agreement in this
Schedule II does not in any way affect their applicability during the periods
covered by such financial statements or otherwise, which shall in all cases be
governed by the Agreement.

FIXED CHARGE COVERAGE RATIO

A. EBITDA for the most recently ended four (4) fiscal quarters:

 

  With reference to any period:      (i) Net Income for such period   
   $                           plus, to the extent deducted in determining Net
Income, without duplication,      (ii) Interest Expense (including amortization
of debt discount and debt issuance fees, costs and expenses) for such period   
+ $                           (iii) expense for taxes measured by net income,
profits or capital (or any similar measures), paid or accrued, including,
without limitation, federal and state and local income taxes, foreign income
taxes, or franchise taxes for such period    + $                           (iv)
depreciation for such period    + $                           (v) amortization
for such period    + $                           (vi) each non-cash expense
(including, without limitation, non-cash expenses related to stock based
compensation), non-cash charge or non-cash loss (including, extraordinary,
unusual or non-recurring non-cash losses), including, without limitation, in
connection with Permitted Acquisitions or restructurings, incurred or recognized
for such period    + $                           (vii) cash charges incurred in
connection with acquisition activities prior to the Effective Date and to the
extent not in excess of $10,000,000    + $                        



--------------------------------------------------------------------------------

  (viii) fees, costs and expenses incurred in connection with any Permitted
Acquisition, in each case whether or not consummated and solely to the extent
disclosed in writing to the Administrative Agent and in an aggregate amount not
to exceed $10,000,000 during any period of four consecutive fiscal quarters of
the Company    + $                           (ix) cash charges or extraordinary,
unusual or non-recurring cash losses incurred or recognized, including, without
limitation, severance, relocation and restructuring expenses (not to exceed
$50,000,000 during any period of four consecutive fiscal quarters of the
Company)    + $                           (x) any premiums, penalties, or
similar payments in connection with any refinancing of Indebtedness, together
with the fees, costs and expenses incurred in connection with any such
refinancing    + $                           (xi) fees, costs and expenses
incurred in connection with the Transactions    + $                          
minus, without duplication and to the extent included in Net Income,      (xii)
interest income for such period    – $                           (xiii) income
tax credits and refunds (to the extent not netted from income tax expense) for
such period    – $                           (xiv) any cash payments made during
such period in respect of items described in clause (vi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, charges or losses were
incurred    – $                           (xv) extraordinary, unusual or
non-recurring income or gains for such period    – $                          
EBITDA    = $                        

 

Exhibit C



--------------------------------------------------------------------------------

B. Fixed Charges for the most recently ended four (4) fiscal quarters:      With
reference to any period (without duplication):      (i) cash Interest Expense   
     $                              (ii) to the extent positive, expenses for
income taxes paid in cash      + $                              (iii) scheduled
cash principal payments made on Indebtedness for borrowed money      +
$                              (iv) regularly scheduled cash dividends paid by
the Company (in accordance with the Company’s historical dividend policy)      +
$                              (v) cash contributions to any Plan (to the extent
not accounted for in the calculation of EBITDA)      + $                        
     Fixed Charges      = $                            C. Fixed Charge Coverage
Ratio      (i) EBITDA (from Section A above)         $                        
     (ii) Capital Expenditures (other than Capital Expenditures (a) financed
with Indebtedness (other than Revolving Loans), (b) made to restore, replace or
rebuild assets subject to casualty or condemnation events to the extent made
with the cash proceeds of insurance or condemnation awards, (c) to the extent
made with the cash proceeds of permitted asset dispositions and/or
(d) constituting capital assets acquired in a Permitted Acquisition      –
$                              (iii) Cash Flow      = $                        
     (iv) Fixed Charge Coverage Ratio (ratio of Cash Flow (from clause (iii) of
this Section C) to Fixed Charges (from Section B above))               to 1.0   
  [(v) Maximum Fixed Charge Coverage Ratio permitted under Section 6.13]     
[1.0 to 1.0]      [(vi) In compliance?]      [Yes/No (select one)]31   

 

31  Not applicable other than during an FCCR Test Period.

 

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE [III]

Company’s Applicable Rate Calculation

The computations set forth in this Schedule III are designed to facilitate the
calculation of the “Applicable Rate” in the Agreement based on the information
set forth in the Company’s consolidated financial statements delivered with this
Compliance Certificate. The computations set forth in this Schedule III have
been made in accordance with GAAP (subject to Section 1.04 of the Agreement).
The use of abbreviated terminology and/or descriptions in the computations below
are not in any way intended to override or eliminate the more detailed
descriptions for such computations set forth in the relevant provisions of the
Agreement, all of which shall be deemed to control. In addition, the failure to
identify any specific provisions or terms of the Agreement in this Schedule III
does not in any way affect their applicability during the periods covered by
such financial statements or otherwise, which shall in all cases be governed by
the Agreement.

APPLICABLE RATE

 

Total Net Leverage Ratio

   ABR and Canadian Base
Rate Spread     Eurocurrency,
CDOR and
Overnight LIBO
Spread  

< 2.00 to 1.00

     0.25 %      1.25 % 

< 3.00 to 1.00 but ³ 2.00 to 1.00

     0.50 %      1.50 % 

³ 3.00 to 1.00

     0.75 %      1.75 % 

Total Net Leverage Ratio for the most recently ended four (4) fiscal quarters:

 

(i) the aggregate principal amount of Funded Indebtedness on the last day of
such period minus Unrestricted Cash on the last day of such period

     $                           

(ii) EBITDA (from Section A of Schedule [II])

     $                           

Total Net Leverage Ratio (ratio of amount set forth in clause (i) of this
Section A to EBITDA)

            to 1.0   

Applicable Rate (based on table set forth above):

  

ABR and Canadian Base Rate Spread

     [      ]%   

Eurocurrency, CDOR and Overnight LIBO Spread

     [      ]%   

Change from prior period?

     [Yes/No (select one)]   

 

Exhibit C



--------------------------------------------------------------------------------

SCHEDULE [IV]

Updated Exhibits to Security Agreements

[Attached]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,     ,
20    , is entered into between [New Subsidiary], a [                    ] (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of October 3, 2013 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among Belden
Inc. (the “Company”), the Foreign Borrowers party thereto, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent
for the Lenders. All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a [Include
Jurisdiction] Loan Party under the Credit Agreement and a “Loan Guarantor” under
Article [X/XI] for all purposes of the Credit Agreement and shall have all of
the obligations of a [Include Jurisdiction] Loan Party and a Loan Guarantor
under Article [X/XI] thereunder as if it had executed the Credit Agreement. The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Loan Parties set forth in Article III of the Credit Agreement,
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
and (c) all of the guaranty obligations set forth in Article [X/XI], as
applicable, of the Credit Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

                           

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit D



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:     Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:     Name:     Title:    

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 3, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Belden Inc., the Foreign Borrowers party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:             , 20[    ]

 

EXHIBIT E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 3, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Belden Inc., the Foreign Borrowers party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

1.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

 

2. Date:             , 20[    ]

 

EXHIBIT E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 3, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Belden Inc., the Foreign Borrowers party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

3.

 

[NAME OF PARTICIPANT]

By:

    Name:   Title:

 

4. Date:             , 20[    ]

 

EXHIBIT E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 3, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Belden Inc., the Foreign Borrowers party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

 

5. Date:             , 20[    ]

 

EXHIBIT E-4



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF CLOSING DOCUMENTS

[Attached]

 

EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Belden Inc., a
Delaware corporation (the “Company”), [Name of Foreign Borrower], a
[            ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A.
as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement, dated as of October 3, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Foreign Borrowers party thereto, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Company and certain
Foreign Borrowers, and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a “Foreign Borrower” and [the “Dutch
Borrower”] [the “U.K. Borrower”] [a “German Borrower”] under the Credit
Agreement.

The New Borrowing Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement, (c) all of the guaranty obligations set forth in Article XI of the
Credit Agreement and (d) all of the undertakings pursuant to Section 8.09(f)
with regard to Parallel Debt.

[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR ITS
COUNSELS].

Upon execution of this Borrowing Subsidiary Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent and the satisfaction
of each of the other conditions precedent set forth in Section 4.03 of the
Credit Agreement, the New Borrowing Subsidiary shall be a party to the Credit
Agreement and shall constitute a “Foreign Borrower” and [the “Dutch Borrower”]
[the “U.K. Borrower”] [a “German Borrower”] for all purposes thereof.

This Borrowing Subsidiary Agreement shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Borrowing Subsidiary
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

 

BELDEN INC.

By:

   

Name:

 

Title:

 

[NAME OF NEW BORROWING SUBSIDIARY]

By:

   

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

   

Name:

 

Title:

 